Exhibit 10.3

LEASE

GENESIS CAMPUS POINT

AP3-SD1 CAMPUS POINT LLC, a Delaware limited liability company

as Landlord,

and

HERON THERAPEUTICS, INC.,

a Delaware corporation

as Tenant



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

  PREMISES, BUILDING, PROJECT, AND COMMON AREAS      4   

ARTICLE 2

  LEASE TERM; OPTION TERMS      8   

ARTICLE 3

  BASE RENT      10   

ARTICLE 4

  ADDITIONAL RENT      12   

ARTICLE 5

  USE OF PREMISES      21   

ARTICLE 6

  SERVICES AND UTILITIES      22   

ARTICLE 7

  REPAIRS      23   

ARTICLE 8

  ADDITIONS AND ALTERATIONS      25   

ARTICLE 9

  COVENANT AGAINST LIENS      27   

ARTICLE 10

  INSURANCE      28   

ARTICLE 11

  DAMAGE AND DESTRUCTION      31   

ARTICLE 12

  NONWAIVER      33   

ARTICLE 13

  CONDEMNATION      34   

ARTICLE 14

  ASSIGNMENT AND SUBLETTING      34   

ARTICLE 15

  SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES      38   

ARTICLE 16

  HOLDING OVER      38   

ARTICLE 17

  ESTOPPEL CERTIFICATES      39   

ARTICLE 18

  SUBORDINATION      40   

ARTICLE 19

  DEFAULTS; REMEDIES      40   

ARTICLE 20

  COVENANT OF QUIET ENJOYMENT      42   

ARTICLE 21

  SECURITY DEPOSIT      43   

ARTICLE 22

  INTENTIONALLY OMITTED      43   

ARTICLE 23

  SIGNS      43   

ARTICLE 24

  COMPLIANCE WITH LAW      45   

ARTICLE 25

  LATE CHARGES      46   

ARTICLE 26

  LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT      46   

ARTICLE 27

  ENTRY BY LANDLORD      46   

ARTICLE 28

  TENANT PARKING      47   

ARTICLE 29

  MISCELLANEOUS PROVISIONS      48   

 

(i)



--------------------------------------------------------------------------------

INDEX

 

     Page(s)  

Abatement Event

     11   

Accountant

     21   

Additional Allowance

     Exhibit B   

Additional Notice

     11   

Additional Rent,

     12   

Allowances

     Exhibit B   

Alterations

     25   

Amortization Period

     Exhibit B   

Amortization Rent

     Exhibit B   

Applicable Laws

     45   

Approved Working Drawings

     Exhibit B   

Architect

     Exhibit B   

Award

     10   

Bank Prime Loan

     46   

Base Building

     26   

Base Rent

     10   

Base Rent Abatement

     10   

Base Rent Abatement Period

     10   

bona-fide third-party offer

     6   

Brokers

     52   

BS/BS Exception

     23   

Building Structure

     23   

Building Systems

     23   

Capital Items

     13   

CC&Rs

     22   

Commencement Notice

     8   

Common Areas

     6   

Comparable Area,

     Exhibit F   

Comparable Buildings

     Exhibit F   

Comparable Transactions

     Exhibit F   

Construction Designs

     Exhibit B   

Construction Drawings

     Exhibit B   

Contractor

     Exhibit B   

Control,

     38   

Controllable Expenses

     17   

Cosmetic Alterations

     25   

Cost Proposal

     Exhibit B   

Cost Proposal Delivery Date

     Exhibit B   

Damage Termination Date

     33   

Damage Termination Notice

     33   

Direct Expenses

     12   

Direct Expenses,

     12   

Disputed Amounts

     25   

Earthquake Damage

     16   

Economic Default

     7   

Election Notice

     7   

Election Period

     7   

Eligibility Period

     11   

Emergency

     25   

Energy Disclosure Requirements

     56   

Engineers

     Exhibit B   

Environmental Laws

     54   

Environmental Permits

     55   

Equipment Lienor

     27   

Estimate

     20   

Estimate Statement

     20   

Estimated Direct Expenses

     20   

Excess

     20   

Exercise Notice

     9   

 

(ii)



--------------------------------------------------------------------------------

     Page(s)  

Existing CC&Rs

     22   

Expense Year

     12   

Final Working Drawings

     Exhibit B   

First Refusal Notice

     6   

First Refusal Rejection

     7   

First Refusal Space

     6   

First Refusal Space Amendment

     7   

First Refusal Space Commencement Date

     7   

First Refusal Space Lease

     7   

First Refusal Space Rent

     7   

first-class

     3   

Force Majeure

     50   

Future CC&Rs

     22   

Hazardous Material(s)

     54   

Identification Requirements

     53   

Initial Notice

     11   

Interest Rate

     46   

Landlord Parties

     28   

Landlord Response Date

     9   

Landlord Response Notice

     9   

Landlord Supervision Fee

     Exhibit B   

Landlord’s Option Rent Calculation

     9   

Landlord’s Warranty

     4   

Lease Commencement Date

     8   

Lease Expiration Date

     8   

Lease Month

     8   

Lease Term

     8   

Lease Year

     8   

Lines

     53   

Mail

     50   

Management Fee Cap

     16   

Market Rate Schedule

     9   

material monetary loss

     4   

Material Non-Economic Default

     7   

Neutral Arbitrator

     9   

New Lease Notice

     39   

Notices

     50   

Objectionable Name

     45   

OFAC

     57   

Operating Expenses

     12   

Option Rent

     9   

Option Term

     8   

Original Improvements

     29   

Original Tenant

     6   

Other Buildings

     19   

Outside Agreement Date

     9   

Over-Allowance Amount

     Exhibit B   

Parking Areas

     5   

Patriot Act

     57   

Permits

     Exhibit B   

Permitted Transferee

     38   

Permitted Use

     3   

Premises

     4   

Prohibited Persons

     57   

Project

     5   

Project Sign Criteria

     43   

Proposition 13

     18   

Refusal Space Lease Term

     8   

Reimbursement Notice

     25   

Renewal Allowance

     Exhibit F   

Renewal Allowance Increase

     Exhibit F   

 

(iii)



--------------------------------------------------------------------------------

     Page(s)  

Renovations

     52   

Rent

     12   

Review Period

     21   

Rooftop Equipment

     57   

Rules and Regulations

     22   

Secured Areas

     47   

Security Deposit

     43   

Sign Specifications

     44   

SNDA

     40   

Statement

     19   

Subject Space

     35   

Subleasing Costs

     36   

Superior Holders

     40   

Supplemental Statement

     20   

Tax Expenses

     17   

TCCs

     4   

Tenant Adverse Impact

     5   

Tenant Damage

     5   

Tenant Delays

     Exhibit B   

Tenant Energy Use Disclosure

     56   

Tenant Improvement Allowance

     Exhibit B   

Tenant Improvement Allowance Items

     Exhibit B   

Tenant Improvements

     Exhibit B   

Tenant Parties

     28   

Tenant’s Option Rent Calculation

     9   

Tenant’s Property

     27   

Tenant’s Share

     18   

Third Party CGL

     31   

Third Party Contractor

     31   

Transfer

     37   

Transfer Notice

     35   

Transfer Premium

     36   

Transferee

     35   

Transfers

     35   

TRIPLE NET

     2   

Utilities Costs

     18   

Warranty Period

     4   

Work Letter

     4   

Working Drawing Design Problem

     Exhibit B   

worth at the time of award

     41   

 

(iv)



--------------------------------------------------------------------------------

GENESIS CAMPUS POINT

LEASE

This Lease (the “Lease”), dated as of the date set forth in Section 1 of the
Summary of Basic Lease Information (the “Summary”), below, is made by and
between AP3-SD1 CAMPUS POINT LLC, a Delaware limited liability company
(“Landlord”), and HERON THERAPEUTICS, INC., a Delaware corporation (“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

   

TERMS OF LEASE

  

DESCRIPTION

1.   Date:    October 18, 2016. 2.   Premises:      2.1    Building:    That
certain seven (7)-story building located at 4242 Campus Point Court, San Diego,
California.   2.2    Premises:    All of the approximately 28,275 rentable
square feet of space located on the second floor of the Building, as further set
forth in Exhibit A attached to this Lease.   2.3    Project:    The Building is
part of an office-building project known as “GENESIS CAMPUS POINT” containing
approximately 314,134 rentable square feet and as further set forth in
Section 1.1.2 of this Lease. 3.  

Lease Term

(Article 2):

     3.1    Length of Term:    Approximately seven (7) years and four and
one-half (4.5) months.   3.2    Lease Commencement Date:    The date upon which
Phase One of the Premises (as identified in Exhibit G) are Ready for Occupancy
pursuant to the Work Letter, which Lease Commencement Date is anticipated to be
December 1, 2016 (the “Phase One Anticipated Delivery Date”). It is anticipated
that Landlord shall deliver a portion of the Premises identified as Phase Two in
Exhibit G Ready for Occupancy on March 1, 2017 (the “Phase Two Anticipated
Delivery Date”).   3.3    Lease Expiration Date:    The date that is
eighty-eight months and fifteen (15) days after the Lease Commencement Date
occurs.   3.4    Option Terms:    One (1) five (5)-year option to renew, as more
particularly set forth in Section 2.3 of this Lease.



--------------------------------------------------------------------------------

4.   Base Rent (Article 3):   

 

Period During Lease Term

   Annualized
Base Rent*      Monthly
Installment
of Base Rent*      Monthly
Rental Rate
per Rentable
Square Foot*  

Months 1-12

   $ 1,299,519.00       $ 108,293.25       $ 3.83   

Months 13-24

   $ 1,338,504.60       $ 111,542.05       $ 3.94   

Months 25-36

   $ 1,378,659.72         114,888.31       $ 4.06   

Months 37-48

   $ 1,420,019.52       $ 118,334.96       $ 4.19   

Months 49-60

   $ 1,462,620.12       $ 121,885.01       $ 4.31   

Months 61-72

   $ 1,506,498.72       $ 125,541.56       $ 4.44   

Months 73-84

   $ 1,551,693.60       $ 129,307.80       $ 4.57   

Months 85-89

   $ 1,598,244.48       $ 133,187.04       $ 4.71   

 

* The initial monthly installment of Base Rent amount was calculated by
multiplying the initial monthly rental rate per rentable square foot amount by
the number of rentable square feet of space in the Premises, and the initial
annual Base Rent amount was calculated by multiplying the initial monthly
installment of Base Rent amount by twelve (12). In all subsequent Base Rent
payment periods during the Lease Term commencing on the first (1st) day of the
full calendar month that is Lease Month 13, the calculation of each monthly
installment of Base Rent amount reflects an annual increase of three percent
(3.0%) and each annual Base Rent amount was calculated by multiplying the
corresponding monthly installment of Base Rent amount by twelve (12).

** The amounts identified in the column entitled “Monthly Rental Rate per
Rentable Square Foot” are rounded amounts provided for informational purposes
only.

Pursuant to the express terms of Section 3.2 of this Lease, and notwithstanding
any provision to the contrary set forth herein, Tenant’s obligation to pay the
monthly installments of Base Rent attributable to the “Base Rent Abatement
Period” (as that term is defined in, and as more particularly set forth in,
Section 3.2 below) shall be abated to the extent provided in said Section 3.2.

 

5.  

Operating Expenses, Tax Expenses and Utilities Costs

(Article 4):

   This is a “TRIPLE NET” lease and as such, certain applicable provisions
contained in this Lease are intended to pass on to Tenant and reimburse Landlord
for certain costs and expenses (including, without limitation, Operating
Expenses, Tax Expenses and Utilities Costs) incurred by Landlord and reasonably
associated with this Lease, the Building, and Tenant’s operation therefrom. To
the extent such costs and expenses payable by Tenant cannot be charged directly
to, and paid by, Tenant, such costs and expenses shall be paid by Landlord but
reimbursed by Tenant as Additional Rent. 6.  

Tenant’s Share

(Article 4):

   21.28% (with respect to the Building), subject to allocation (with respect to
the Project) as set forth in Section 4.3 below. 7.  

Permitted Use

(Article 5):

   Tenant shall use the Premises solely for (i) corporate headquarters and
general office

 

-2-



--------------------------------------------------------------------------------

        use, (ii) the manufacturing, testing, and research and development of
biotechnology, medical diagnostics and pharmaceutical products, (iii) storage
and shipping of biotechnology, medical diagnostics and pharmaceutical products,
and (iv) any other uses reasonably related to the foregoing and permissible
under the zoning classification for the Project (collectively, the “Permitted
Use”); provided, however, that notwithstanding anything to the contrary set
forth hereinabove, and as more particularly set forth in this Lease, Tenant
shall be responsible for operating and maintaining the Premises pursuant to, and
in no event may Tenant’s Permitted Use violate, (A) Landlord’s “Rules and
Regulations,” as that term is set forth in Section 5.2 of this Lease, (B) all
“Applicable Laws,” as that term is set forth in Article 24 of this Lease,
(C) all applicable zoning, building codes and the “CC&Rs,” as that term is set
forth in Section 5.3 of this Lease, and (D) the character of the Project as a
“first-class” office/biotechnology building Project (as used herein, the term
“first-class” means and refers to the then existing quality standards of
comparable projects containing Comparable Buildings, as that term is defined in
Exhibit F attached hereto). 8.  

Security Deposit

(Article 21):

   $133,187.04. 9.  

Parking Pass Ratio

(Article 28):

   Eighty-four (84) unreserved parking passes, all as more particularly
described in Article 28 of this Lease. 10.  

Address of Tenant

(Section 29.18):

  

Heron Therapeutics, Inc.

12707 High Bluff Drive, Suite 200

San Diego, California 92130

Attention: David Szekeres

E-mail: dszekeres@herontx.com

(Prior to Lease Commencement Date)

  and   

Heron Therapeutics, Inc.

4242 Campus Point Court, Suite 200

San Diego, California 92121

Attention: David Szekeres

E-mail: dszekeres@herontx.com

(After Lease Commencement Date)

11.  

Address of Landlord

(Section 29.18):

   See Section 29.18 of this Lease. 12.  

Brokers

(Section 29.24):

 

Representing Tenant:

 

Cushman & Wakefield

  

Representing Landlord:

 

Jones Lang LaSalle

 

-3-



--------------------------------------------------------------------------------

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

1.1 Premises, Building, Project and Common Areas.

1.1.1 Landlord hereby leases to Tenant and Tenant hereby leases from Landlord
the premises set forth in Section 2.2 of the Summary (the “Premises”). The
outline of the Premises is set forth in Exhibit A attached hereto and the
Premises contains approximately the number of rentable square feet as set forth
in Section 2.2 of the Summary. The parties hereto agree that the lease of the
Premises is upon and subject to the terms, covenants and conditions (the “TCCs”)
herein set forth, and Tenant covenants as a material part of the consideration
for this Lease to keep and perform each and all of such TCCs by it to be kept
and performed and that this Lease is made upon the condition of such
performance. The parties hereto hereby acknowledge that the purpose of Exhibit A
is to show the approximate outline of the Premises, only, and such Exhibit is
not meant to constitute an agreement, representation or warranty as to the
construction of the Premises, the precise area thereof or the specific location
of the “Common Areas,” as that term is defined in Section 1.1.3, below, or the
elements thereof or of the access ways to the Premises or the “Project,” as that
term is defined in Section 1.1.2, below. Except as specifically set forth in
this Lease and in the Work Letter attached hereto as Exhibit B (the “Work
Letter”), Tenant shall accept the Premises in its otherwise existing “as-is”
condition and Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises. Tenant
also acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant’s business, except as specifically set forth in this Lease
and the Work Letter. Notwithstanding the foregoing, but subject to applicable
warranty and/or exemption provisions expressly set forth below in this Lease,
Landlord shall deliver the Premises, the Base Building and the Improvements (as
defined in the Work Letter, and as subject to Article 3 of the Work Letter) to
Tenant on the Lease Commencement Date in good working order, condition and
repair. Except as otherwise provided in this Lease, the taking of possession of
the Premises by Tenant on the Lease Commencement Date shall conclusively
establish that the Base Building and Premises were at such time in good and
sanitary order, condition and repair, subject only to (A) Punch-List Items (as
that term is defined in the Work Letter), (B) latent defects brought to
Landlord’s attention in writing within one (1) year following the Lease
Commencement Date, (C) Landlord’s obligations set forth in Article 7 of this
Lease with respect to the condition and repair of the Base Building, (D)
Landlord’s obligations set forth in Article 24 of this Lease with regard to
compliance with “Applicable Laws,” as that term is defined in such Article 24,
(E) Landlord’s obligations set forth in Section 29.33 of this Lease with respect
to “Hazardous Materials,” as that term is defined in such Section 29.33, and
(F) notwithstanding any provision to the contrary contained in the foregoing
items (A) through (E) hereinabove, the express warranty contained hereinbelow.
Notwithstanding anything in this Lease to the contrary, during the first one (1)
year of the initial Lease Term (“Warranty Period”), Landlord shall, at
Landlord’s sole cost and expense (all of which shall be excluded from “Operating
Expenses,” as that term is defined in Section 4.2.4 below), repair or replace
(x) any failed or inoperable portion of the Improvements and the Base Building,
(y) any latent defects in the Premises, Improvements and/or Base Building
brought to Landlord’s attention within the Warranty Period, and (z) any portion
of the Premises or Improvements that fail to comply with Applicable Laws in
effect as of the Lease Commencement Date, provided that Landlord’s failure to
comply with such Applicable Laws as described in clause (z) hereinabove would
prohibit Tenant from obtaining or maintaining a certificate of occupancy for the
Premises or compliance with such applicable laws is otherwise requested or
required by any applicable governmental authority, or would unreasonably and
materially affect the safety of Tenant’s employees or create a significant
health hazard for Tenant’s employees or otherwise materially interfere with or
materially affect Tenant’s Permitted Use and enjoyment of the Premises, or would
create a material risk of material monetary loss (“material monetary loss”
meaning exceeding $10,000.00) to Tenant in connection with any claims against
Tenant and/or obligations imposed on Tenant to perform and/or pay for any
remedial work and/or to pay for any liens (mechanics’ liens, materialmen’s liens
and etc.), fines and/or other penalties arising from such non-compliance by
Landlord (collectively, “Landlord’s Warranty”). Notwithstanding the foregoing,
Landlord’s Warranty shall not include any repairs or replacements (1) caused by
the misuse, misconduct, damage, destruction, omissions, and/or negligence of
Tenant, its subtenants and/or assignees, if any, or any company

 

-4-



--------------------------------------------------------------------------------

which is acquired, sold or merged with Tenant (collectively, “Tenant Damage”),
(2) caused by any modifications, Alterations or improvements constructed by or
on behalf of Tenant (except for the Improvements constructed by Landlord
pursuant to the Work Letter), or (3) to the extent such repairs or replacements
are (i) covered by a warranty and/or guaranty provided by the Contractor
pursuant to Article 3 of the Work Letter, and (ii) either (a) actually paid for
by the Contractor pursuant to and in accordance with the applicable provisions
of such warranty and/or guaranty so provided pursuant to Article 3 of the Work
Letter (i.e., if any such repairs and/or replacements are covered by a warranty
and/or guaranty provided by the Contractor pursuant to Article 3 of the Work
Letter, and the Contractor fails, refuses, or is unable (due to bankruptcy,
going out of business or otherwise) to honor its obligation to warrant or
guaranty such repairs and/or replacements, then Landlord’s Warranty shall cover
and include any such repairs and/or replacements, but only to the extent of the
Contractor’s failure, refusal and/or inability to follow through with respect to
the same), or (b) would have been paid for by the Contractor pursuant to and in
accordance with the applicable provisions of such warranty and/or guaranty (as
provided pursuant to Article 3 of the Work Letter) had Tenant used commercially
reasonable efforts to enforce the same, in which case, Tenant shall be solely
responsible for such repair or replacement. To the extent repairs which Landlord
is required to make pursuant to this Section 1.1.1 are necessitated in part by
Tenant Damage, then Tenant shall reimburse Landlord for an equitable proportion
of the cost of such repair.

1.1.2 The Building and The Project. The Building consists of seven (7) floors
with a total of 132,873 rentable square feet and is part of a multi-building
commercial project known as “Genesis Campus Point”, located in the City of San
Diego. The term “Project” as used in this Lease, shall mean, collectively:
(i) the Building; (ii) the other existing buildings located at 4224 Campus Point
Court, 4242 Campus Point Court and 4244 Campus Point Court within the site
(collectively, the “Other Existing Buildings”); (iii) any outside plaza areas,
walkways, driveways, courtyards, public and private streets, transportation
facilitation areas and other improvements and facilities now or hereafter
constructed surrounding and/or servicing the Building and/or the Other Existing
Buildings, which are designated from time to time by Landlord (and/or any other
owners of the Project) as common areas appurtenant to or servicing the Building,
the Other Existing Buildings and any such other improvements (so long as such
designations do not result in a Tenant Adverse Impact, as defined hereinbelow);
(iv) any additional buildings, improvements, facilities and common areas which
Landlord (and/or any other owners of the Project and/or any common area
association formed by Landlord, Landlord’s predecessor-in-interest and/or
Landlord’s assignee for the Project) may add thereto from time to time within or
as part of the Project (so long as such additions do not result in a Tenant
Adverse Impact); and (v) the land upon which any of the foregoing are
situated. The site plan depicting the current configuration of the Project is
attached hereto as Exhibit A-1. The Building, as well as each of the Other
Existing Buildings contain parking areas (“Parking Areas”). Notwithstanding the
foregoing or anything contained in this Lease to the contrary, (A) Landlord has
no obligation to expand or otherwise make any improvements within the Project,
including, without limitation, any of the outside plaza areas, walkways,
driveways, courtyards, public and private streets, transportation facilitation
areas and other improvements and facilities which may be depicted on Exhibit A-1
attached hereto (as the same may be modified by Landlord (and/or any other
owners of the Project) from time to time without notice to Tenant), other than
Landlord’s obligations (if any) specifically set forth in this Lease or in the
Work Letter, and (B) Landlord (and/or any other owners of the Project) shall
have the right from time to time to include or exclude any improvements or
facilities within the Project, at such party’s reasonable election, as more
particularly set forth in Section 1.1.3 below, so long as such inclusions or
exclusions do not result in a Tenant Adverse Impact. As used herein, the term
“Tenant Adverse Impact” means: (1) an unreasonable interference with (a) the
rights granted to Tenant under this Lease, (b) Tenant’s access to the Premises
and the Building, (c) Tenant’s normal business operations in the Premises, or
(d) Tenant’s use of the Premises for the Permitted Use granted under Section 5.1
below; and/or (2) a material and adverse increase in Tenant’s obligations under
this Lease.

1.1.3 Common Areas. Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the Rules and Regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, including certain areas
designated for the exclusive use of certain tenants, or to be shared by Landlord
and certain

 

-5-



--------------------------------------------------------------------------------

tenants, are collectively referred to herein as the “Common Areas”). The manner
in which the Common Areas are maintained and operated shall be at the reasonable
discretion of Landlord and Tenant’s use thereof shall be subject to such
reasonable and non-discriminatory rules, regulations and restrictions as
Landlord may make from time to time (but Tenant shall not be obligated to comply
with any additions, amendments and/or modifications to such rules, regulations
and restrictions unless and until Tenant receives written notice thereof from
Landlord), provided that such rules, regulations and restrictions (and all
additions, amendments and/or modifications thereof, if any) do not result in a
Tenant Adverse Impact, and provided further that Landlord shall at all times
maintain and operate the Common Areas in a “first-class” manner materially
consistent with the common areas of the Comparable Buildings. Landlord reserves
the right to close temporarily, make alterations or additions to, or change the
location of elements of the Project and the Common Areas with at least fifteen
(15) days’ prior written notice to Tenant (except in the case of an emergency,
in which case Landlord shall provide Tenant such shorter notice as may be
reasonable under the circumstances); provided that no such changes shall be
permitted which cause any Tenant Adverse Impact. Except when and where Tenant’s
right of access is specifically excluded as a result of (i) an emergency, (ii) a
requirement of law, or (iii) an express provision set forth in this Lease,
Tenant shall have the right of access to the Premises and the Project parking
facility twenty-four (24) hours per day, seven (7) days per week and every day
of the year during the “Lease Term,” as that term is defined in Section 2.1,
below.

1.2 Stipulation of Rentable Square Feet of Premises and Project. For purposes of
this Lease, “rentable square feet” and “usable square feet” (as applicable) of
the Premises shall be deemed as set forth in Section 2.2 of the Summary and the
rentable square feet of the Project shall be deemed as set forth in Section 2.3
of the Summary and such amounts shall not be subject to adjustment or
re-measurement by Landlord or Tenant during the Lease Term.

1.3 Right of First Refusal. Landlord hereby grants to the Tenant originally
named herein (the “Original Tenant”) and its “Permitted Transferees” (as that
term is defined in Section 14.7 of this Lease), a one-time right of first
refusal during the Lease Term (including any extensions thereof, either pursuant
to the terms of Section 2.3 or otherwise), with respect to any particular
“directly available” space for lease by Landlord (as opposed to any sublease,
license or other occupancy rights from a master tenant to a third party) located
on the fourth floor of the Building (the “First Refusal Space”).

1.3.1 Procedure for Lease.

1.3.1.1 Procedure for Offer. Landlord shall notify Tenant (the “First Refusal
Notice”) from time to time when and if Landlord receives a “bona-fide
third-party offer” for the First Refusal Space (or any portion thereof);
provided, however, that in the event the First Refusal Notice pertains to space
that is in addition to space on the fourth floor, then such additional space
shall be deemed to be part of the First Refusal Space. Pursuant to such First
Refusal Notice, Landlord shall offer to lease to Tenant the applicable First
Refusal Space (or any portion thereof). The First Refusal Notice shall describe
the First Refusal Space, and the lease term, rent and other fundamental economic
terms and conditions upon which Landlord proposes to lease such First Refusal
Space pursuant to the bona-fide third-party offer. For purposes of this
Section 1.3, a “bona-fide third-party offer” shall mean a counter-offer received
by Landlord to lease First Refusal Space from an unaffiliated and qualified
third party which Landlord would otherwise be willing to accept (but for
Tenant’s superior rights hereunder). For purposes of example only, the following
would each constitute a bona-fide third-party offer:

(a) Landlord receives a request for proposal from an unaffiliated third
party. Landlord, in Landlord’s sole and absolute discretion, responds to the
request for proposal with a lease proposal and subsequently receives a written
bona-fide counter proposal from the same unaffiliated third party to which it
originally responded.

(b) Landlord receives a written offer to lease from an unaffiliated third
party. Landlord, in Landlord’s sole and absolute discretion, responds to the
offer with a written counter offer and subsequently receives a bona-fide counter
to Landlord’s counter offer from the same unaffiliated third party to which it
originally responded.

1.3.1.2 Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right of
first refusal with respect to the First Refusal Space described in the First
Refusal Notice,

 

-6-



--------------------------------------------------------------------------------

then within five (5) business days of its receipt of the First Refusal Notice
from Landlord (the “Election Period”), Tenant shall deliver to Landlord written
notice (an “Election Notice”) of Tenant’s exercise of its right of first refusal
with respect to all of the First Refusal Space described in the First Refusal
Notice (including any and all additional space (in addition to space on the
fourth (4th) floor) that is the subject of such bona-fide third party offer) at
the rent, for the term and upon the other fundamental economic terms and
conditions contained in such First Refusal Notice, including, but not limited
to, rental concessions and improvement allowances. If Tenant does not so notify
Landlord within such Election Period of Tenant’s exercise of its first refusal
right, or Tenant affirmatively elects not to exercise such first refusal right
(either of the foregoing being referred to herein as a “First Refusal
Rejection”), then Landlord shall be free to negotiate and enter into a lease for
the First Refusal Space to anyone whom it desires on (i) the net-effective
economic terms which are no more than five percent (5.0%) more beneficial to
such party than those set forth in the First Refusal Notice (as determined by
calculating the net rent on an effective basis, which net effective rent shall
then be present valued and reduced by all upfront concessions and, thereafter,
shall be future valued into an average annual constant rental rate figure) and
(ii) the fundamental non-economic terms that are not materially more beneficial
to such party (as reasonably determined by Landlord) than those set forth in the
First Refusal Notice. In the event Landlord does not lease such First Refusal
Space pursuant to the foregoing sentence within a period of one hundred eighty
(180) days commencing upon the expiration of the Election Period, Tenant’s
rights to such space under this Section 1.3 shall after such period renew.

1.3.2 Amendment to Lease. If Tenant timely exercises Tenant’s right of first
refusal to lease First Refusal Space as set forth herein, then Landlord and
Tenant shall within thirty (30) days thereafter execute an amendment to this
Lease (the “First Refusal Space Amendment”) for such First Refusal Space upon
the terms set forth in the First Refusal Notice, including, but not limited to
rent (the “First Refusal Space Rent”), but otherwise upon the TCCs set forth in
this Lease and this Section 1.3. Notwithstanding the foregoing, Landlord may, at
its sole option, require that a separate lease be executed by Landlord and
Tenant in connection with Tenant’s lease of the First Refusal Space, in which
event such lease (the “First Refusal Space Lease”) shall be on the same TCCs as
this Lease, except as provided in this Section 1.3 and specifically in this
Lease to the contrary. The First Refusal Lease, if applicable, shall be executed
by Landlord and Tenant within thirty (30) days following Tenant’s exercise of
its right to lease the First Refusal Space. Notwithstanding the foregoing
documentation obligations, Landlord and Tenant hereby acknowledge and agree that
Tenant’s timely delivery of the Election Notice shall, in and of itself,
conclusively establish Tenant’s obligation to lease the subject First Refusal
Space on the express TCCs set forth in the corresponding First Refusal Notice.

1.3.3 Required Occupancy Threshold; No Defaults. The rights contained in this
Section 1.3 shall be personal to the Original Tenant and its Permitted
Transferees and may only be exercised by the Original Tenant or a Permitted
Transferee (and not any other assignee, sublessee or other transferee of the
Original Tenant’s interest in this Lease) if the Original Tenant and/or a
Permitted Transferee occupies not less than seventy-five percent (75%) of the
then-existing Premises. The right to lease the First Refusal Space as provided
in this Section 1.3 may not be exercised if, as of the date Tenant attempts to
exercise its right of first refusal with respect to the First Refusal Space
described in the First Refusal Notice, or as of the scheduled date of delivery
of such First Refusal Space to Tenant, (A) Tenant is in “Economic Default” or
“Material Non-Economic Default” (as those terms are defined below) pursuant to
the terms of this Lease (beyond the expiration of all applicable notice and cure
periods), and (B) Tenant has previously been in Economic Default or Material
Non-Economic Default under this Lease (beyond the expiration of all applicable
notice and cure periods) more than twice during the previous twelve (12) month
period. For purposes hereof, an “Economic Default” shall mean any default
contemplated by the terms of Section 19.1.1 of this Lease, and a “Material
Non-Economic Default” shall mean any of the defaults identified in Sections
19.1.3 through 19.1.6 of this Lease. With respect to any portion of the First
Refusal Space that is the subject of a First Refusal Notice for which Tenant
fails to timely exercise its rights in accordance with this Section 1.3, and for
which Landlord is not obligated to re-offer to Tenant pursuant to the terms of
Section 1.3.1.2 above, the right of first refusal therefor shall expire and
terminate.

1.3.4 First Refusal Space Commencement Date; Construction in First Refusal
Space. The commencement date for the First Refusal Space shall be the applicable
date specified in the applicable First Refusal Notice (the “First Refusal Space
Commencement Date”), unless otherwise agreed to by Landlord and Tenant. The term
of Tenant’s occupancy of

 

-7-



--------------------------------------------------------------------------------

the First Refusal Space shall be referred to herein as a “Refusal Space Lease
Term.” Except as otherwise expressly identified in the First Refusal Notice,
Tenant shall take the First Refusal Space in its “as is” condition as of the
First Refusal Space Commencement Date, and the construction of improvements in
the First Refusal Space shall comply with the terms of Article 8 of this Lease.

ARTICLE 2

LEASE TERM; OPTION TERMS

2.1 Initial Lease Term. The TCCs and provisions of this Lease shall be effective
as of the date of this Lease. The term of this Lease (the “Lease Term”) shall be
as set forth in Section 3.1 of the Summary, shall commence on the date set forth
in Section 3.2 of the Summary (the “Lease Commencement Date”), and shall
terminate on the date set forth in Section 3.3 of the Summary (the “Lease
Expiration Date”) unless this Lease is sooner terminated or extended as
hereinafter provided. For purposes of this Lease, the term “Lease Year” shall
mean each consecutive twelve (12) calendar month period during the Lease Term;
provided, however, that the first Lease Year shall commence on the Lease
Commencement Date and end on the last day of the month in which the first
anniversary of the Lease Commencement Date occurs (or if the Lease Commencement
Date is the first day of a calendar month, then the first Lease Year shall
commence on the Lease Commencement Date and end on the day immediately preceding
the first anniversary of the Lease Commencement Date), and the second and each
succeeding Lease Year shall commence on the first day of the next calendar
month; and further provided that the last Lease Year shall end on the Lease
Expiration Date. For purposes of this Lease, the term “Lease Month” shall mean
each succeeding calendar month during the Lease Term; provided that the first
Lease Month shall commence on the Lease Commencement Date and shall end on the
last day of the first (1st) full calendar month of the Lease Term and that the
last Lease Month shall expire on the Lease Expiration Date. At any time during
the Lease Term, Landlord may deliver to Tenant a notice in the form as set forth
in Exhibit C attached hereto (the “Commencement Notice”), as a confirmation only
of the information set forth therein, which Tenant shall execute and return to
Landlord within ten (10) business days of receipt thereof; provided, however,
that if the Commencement Notice is not factually correct, then Tenant shall make
such changes as are necessary to make the Commencement Amendment factually
correct and shall thereafter execute and return such corrected Commencement
Notice to Landlord within such ten (10) business day period and thereafter the
dates set forth on such corrected Commencement Notice shall be conclusive and
binding upon Tenant and Landlord, unless Landlord, within ten (10) business days
following receipt of Tenant’s changes, sends a notice to Tenant rejecting
Tenant’s changes, whereupon this procedure shall be repeated until the parties
mutually agree upon the contents of the Commencement Notice.

2.2 Intentionally omitted.

2.3 Option Term.

2.3.1 Option Right. Landlord hereby grants the Original Tenant and its Permitted
Transferees one (1) option to extend the Lease Term for the entire Premises, and
any First Refusal Space if Tenant leases such First Refusal Space, by a period
of five (5) years (the “Option Term”). Such option shall be exercisable only by
an Exercise Notice (as that term is defined in Section 2.3.3 below) delivered by
Tenant to Landlord as provided below, provided that, 33

2.3.2 as of the date of delivery of such Exercise Notice, (i) Tenant is not then
in Economic Default or Material Non-Economic Default under this Lease (beyond
the expiration of all applicable notice and cure periods), and (ii) Tenant has
not been in Economic Default or Material Non-Economic Default under this Lease
(beyond the expiration of all applicable notice and cure periods) more than
twice during the prior twelve (12) month period. Upon the proper exercise of the
option to extend, and provided that, as of the end of the initial Lease Term,
(A) Tenant is not in Economic Default or Material Non-Economic Default under
this Lease (beyond the expiration of all applicable notice and cure periods),
and (B) Tenant has not been in Economic Default or Material Non-Economic Default
under this Lease (beyond the expiration of all applicable notice and cure
periods) more than twice during the prior twelve (12) month period, the initial
Lease Term shall be extended for the Option Term. The rights contained in this
Section 2.3 shall only be exercised by the Original Tenant or its Permitted
Transferee (and

 

-8-



--------------------------------------------------------------------------------

not any other assignee, sublessee or other transferee of the Original Tenant’s
interest in this Lease) if the Original Tenant and/or its Permitted Transferee
is in occupancy of at least fifty percent (50%) of the rentable area of the
entire then-existing Premises.

2.3.3 Option Rent. The Rent payable by Tenant during the Option Term (the
“Option Rent”) shall be equal to the “Market Rent,” as that term is defined in,
and determined pursuant to, Exhibit F attached hereto; provided, however, that
the Market Rent for each Lease Year during the Option Term, shall be equal to
the amount set forth on a “Market Rate Schedule,” as that term is defined below.
The “Market Rate Schedule” shall be derived from the Market Rent for the Option
Term as determined pursuant to Exhibit F, attached hereto, as follows: (i) the
Market Rent for the first (1st) Lease Year of the Option Term shall be
calculated as more particularly set forth on Exhibit F attached hereto, and
(ii) the Market Rent for each subsequent Lease Year shall be equal to one
hundred three percent (103%) of the prior Lease Year’s Market Rent. The
calculation of the Market Rent shall be derived from a review of, and comparison
to, the “Net Equivalent Lease Rates” of the “Comparable Transactions,” as
provided for in Exhibit F.

2.3.4 Exercise of Option. The option contained in this Section 2.3 shall be
exercised by Tenant, if at all, only in the manner set forth in this
Section 2.3. Tenant shall deliver notice (the “Exercise Notice”) to Landlord not
more than twelve (12) months nor less than nine (9) months prior to the
expiration of the initial Lease Term, stating that Tenant is exercising its
option. Concurrently with such Exercise Notice, Tenant shall deliver to Landlord
Tenant’s calculation of the Market Rent (the “Tenant’s Option Rent
Calculation”). Landlord shall deliver notice (the “Landlord Response Notice”) to
Tenant on or before the date which is thirty (30) days after Landlord’s receipt
of the Exercise Notice and Tenant’s Option Rent Calculation (the “Landlord
Response Date”), stating that (A) Landlord is accepting Tenant’s Option Rent
Calculation as the Market Rent, or (B) rejecting Tenant’s Option Rent
Calculation and setting forth Landlord’s calculation of the Market Rent (the
“Landlord’s Option Rent Calculation”). Within ten (10) business days of its
receipt of the Landlord Response Notice, Tenant may, at its option, accept the
Market Rent contained in the Landlord’s Option Rent Calculation. If Tenant does
not affirmatively accept or if Tenant rejects the Market Rent specified in the
Landlord’s Option Rent Calculation, then the parties shall follow the procedure
set forth in Section 2.3.4 below, and the Market Rent shall be determined in
accordance with the terms of Section 2.3.4 below.

2.3.5 Determination of Market Rent. In the event Tenant objects or is deemed to
have objected to the Market Rent, Landlord and Tenant shall attempt to agree
upon the Market Rent using reasonable good-faith efforts. If Landlord and Tenant
fail to reach agreement within sixty (60) days following Tenant’s objection or
deemed objection to the Landlord’s Option Rent Calculation (the “Outside
Agreement Date”), then, within two (2) business days following such Outside
Agreement Date, (i) Landlord may re-calculate the Landlord’s Option Rent
Calculation by delivering written notice thereof to Tenant, and (ii) Tenant may
re-calculate the Tenant’s Option Rent Calculation by delivering written notice
thereof to Tenant. If Landlord and Tenant thereafter fail to reach agreement
within seven (7) business days of the Outside Agreement Date, then in connection
with the Option Rent, Landlord’s Option Rent Calculation and Tenant’s Option
Rent Calculation, each as most recently delivered to the other party pursuant to
the TCCs of this Section 2.3, shall be submitted to the “Neutral Arbitrator,” as
that term is defined in Section 2.3.4.1 of this Lease, pursuant to the TCCs of
this Section 2.3.4. The submittals shall be made concurrently with the selection
of the Neutral Arbitrator pursuant to this Section 2.3.4 and shall be submitted
to arbitration in accordance with Sections 2.3.4.1 through 2.3.4.5 of this
Lease, but subject to the conditions, when appropriate, of Section 2.3.3.

2.3.5.1 Landlord and Tenant shall mutually and reasonably appoint one
(1) arbitrator who shall by profession be a real estate broker, appraiser or
attorney who shall have been active over the five (5) year period ending on the
date of such appointment in the leasing (or appraisal, as the case may be) of
Comparable Buildings (the “Neutral Arbitrator”). The determination of the
Neutral Arbitrator shall be limited solely to the issue of whether Landlord’s
Option Rent Calculation or Tenant’s Option Rent Calculation, each as submitted
to the Neutral Arbitrator pursuant to Section 2.3.4, above, is the closest to
the actual Market Rent as determined by such Neutral Arbitrator, taking into
account the requirements of Section 2.3.2 of this Lease. Such Neutral Arbitrator
shall be appointed within fifteen (15) days after the applicable Outside
Agreement Date. Neither the Landlord or Tenant or either party’s arbitrator may,
directly or

 

-9-



--------------------------------------------------------------------------------

indirectly, consult with the Neutral Arbitrator prior to, or subsequent to, his
or her appearance. The Neutral Arbitrator shall be retained via an engagement
letter jointly prepared by Landlord’s counsel and Tenant’s counsel.

2.3.5.2 The Neutral Arbitrator shall, within thirty (30) days of his/her
appointment, reach a decision as to Market Rent and determine whether the
Landlord’s Option Rent Calculation or Tenant’s Option Rent Calculation, each as
submitted to the Neutral Arbitrator pursuant to Section 2.3.4, above, is closest
to Market Rent as determined by such Neutral Arbitrator and simultaneously
publish a ruling (“Award”) indicating whether Landlord’s Option Rent Calculation
or Tenant’s Option Rent Calculation is closest to the Market Rent as determined
by such Neutral Arbitrator. Following notification of the Award, the Landlord’s
Option Rent Calculation or Tenant’s Option Rent Calculation, whichever is
selected by the Neutral Arbitrator as being closest to Market Rent, shall become
the then applicable Option Rent.

2.3.5.3 The Award issued by such Neutral Arbitrator shall be binding upon
Landlord and Tenant.

2.3.5.4 If Landlord and Tenant fail to appoint the Neutral Arbitrator within
fifteen (15) days after the applicable Outside Agreement Date, then either party
may petition the presiding judge of the Superior Court of San Diego County to
appoint such Neutral Arbitrator subject to the criteria in Section 2.3.4.1 of
this Lease, or if he or she refuses to act, either party may petition any judge
having jurisdiction over the parties to appoint such Neutral Arbitrator.

2.3.5.5 The cost of arbitration shall be paid by the party whose “Option Rent
Calculation” is not selected by the Neutral Arbitrator as being the closest to
Market Rent (i.e., the non-prevailing party).

ARTICLE 3

BASE RENT

3.1 In General. Tenant shall pay, without prior notice or demand, to Landlord or
Landlord’s agent at the Rent payment address set forth in Section 29.18 below,
or, at Landlord’s option, at such other place as Landlord may from time to time
designate in writing, by a check for currency or by an electronic funds transfer
of immediately available funds to an account designated by Landlord, which, at
the time of payment, is legal tender for private or public debts in the United
States of America, base rent (“Base Rent”) as set forth in Section 4 of the
Summary, payable in equal monthly installments as set forth in Section 4 of the
Summary in advance on or before the first day of each and every calendar month
during the Lease Term, without any setoff or deduction whatsoever. The Base Rent
for the first (1st) full month of the Lease Term shall be paid at the time of
Tenant’s execution of this Lease, together with the anticipated monthly amount
of Additional Rent corresponding to such first (1st) full month of the Lease
Term. If any Rent payment date (including the Lease Commencement Date) falls on
a day of the month other than the first day of such month or if any payment of
Rent is for a period which is shorter than one month, then the Rent for any such
fractional month shall accrue on a daily basis during such fractional month and
shall total an amount equal to the product of (i) a fraction, the numerator of
which is the number of days in such fractional month and the denominator of
which is the actual number of days occurring in such calendar month, multiplied
by (ii) the then-applicable monthly installment of Base Rent. All other payments
or adjustments required to be made under the TCCs of this Lease that require
proration on a time basis shall be prorated on the same basis.

3.2 Abated Base Rent. Notwithstanding any contrary provisions set forth in this
Article 3 and in Section 4 of the Summary, Tenant shall not be obligated to pay
the monthly installments of Base Rent attributable to the Premises for the first
two full calendar months of the Lease Term, and then shall be obligated to pay
only one-half of the Base Rent attributable to the Premises for the third,
fourth, fifth, sixth and seventh full calendar months of the Lease Term
(collectively, the “Base Rent Abatement”; such period of abatement hereinafter
referred to as the “Base Rent Abatement Period”), which Base Rent Abatement
Period is anticipated to run from December 1, 2016 through June 30, 2017. In
connection with the foregoing, but subject to the express provisions of this
Section 3.2, the Base Rent Abatement provided to Tenant pursuant to this
Section 3.2 during the Base Rent Abatement Period shall not exceed an aggregate
of Four

 

-10-



--------------------------------------------------------------------------------

Hundred Eighty-Seven Thousand Three Hundred Nineteen and 60/100 Dollars
($487,319.60) (i.e., $108,293.25 per month during the first and second full
calendar months of the Lease Term, and $54,146.62 per month during the third
through and including the seventh full calendar months of the Lease
Term). Notwithstanding the foregoing, if (a) Landlord delivers Phase One to
Tenant Ready for Occupancy on or before the Phase One Anticipated Delivery Date,
then Tenant shall lose one full month of Base Rent Abatement, and/or (b)
Landlord delivers Phase Two to Tenant Ready for Occupancy on or before the Phase
Two Anticipated Delivery Date, then Tenant shall lose one full month of Base
Rent Abatement (i.e., a maximum of two full months of lost Base Rent Abatement).
Conversely, if (c) Landlord fails to deliver Phase One to Tenant Ready for
Occupancy on or before the Phase One Anticipated Delivery Date; provided,
however, that such Phase One Anticipated Delivery Date shall be deemed extended
by one (1) day for each day of Tenant Delay including any delay by Tenant in
adhering to the development schedule attached hereto as Schedule 2 of Exhibit B
and Force Majeure delays (but excluding delays in obtaining required
governmental permits within the time periods set forth in the development
schedule), then Tenant shall be entitled to receive one additional full month of
Base Rent Abatement, and/or (d) Landlord fails to deliver Phase Two to Tenant
Ready for Occupancy on or before the Phase Two Anticipated Delivery Date;
provided, however, that such Phase Two Anticipated Delivery Date shall be deemed
extended by one (1) day for each day of Tenant Delay (including any delay by
Tenant in adhering to the development schedule) and Force Majeure delays (but
excluding delays in obtaining required governmental permits within the time
periods set forth in the development schedule), then Tenant shall be entitled to
receive one additional full month of Base Rent Abatement (i.e., a maximum of two
full months of additional Base Rent Abatement). By way of example only, (x) if
Landlord delivers Phase One on or before the Phase One Anticipated Delivery Date
and delivers Phase Two on or before the Phase Two Anticipated Delivery Date,
then Tenant shall lose two full months of Base Rent Abatement, which shall be
the first and second full calendar months of the Lease Term, (y) if Landlord
fails to deliver Phase One on or before the Phase One Anticipated Delivery Date
and fails to deliver Phase Two on or before the Phase Two Anticipated Delivery
Date, then Tenant shall be entitled to receive two full months of additional
Base Rent Abatement, which shall be the eighth and ninth full calendar months of
the Lease Term, and (z) if Landlord delivers Phase One on or before the Phase
One Anticipated Delivery Date but fails to deliver Phase Two on or before the
Phase Two Anticipated Delivery Date, or vice versa, then there shall be no
change in the amount of Base Rent Abatement, because the two events shall offset
each other. Tenant acknowledges and agrees that during such Base Rent Abatement
Period, such abatement of Base Rent shall have no effect on the calculation of
any Direct Expenses payable by Tenant pursuant to the terms of this Lease, which
Direct Expenses (if any) shall be payable during the Base Rent Abatement Period
without regard to the Base Rent Abatement. Additionally, notwithstanding the
foregoing, Tenant shall remain and be obligated to pay during the Base Rent
Abatement Period: (i) all “Additional Rent,” as that term is defined in
Section 4.1, below; and (ii) any “Additional Monthly Base Rent,” as that term is
defined in Section 2.2 of the Work Letter. The foregoing Base Rent Abatement has
been granted to Tenant as additional consideration for entering into this Lease,
and for agreeing to pay the Rent and performing the terms and conditions
otherwise required under this Lease. If Tenant shall be in Economic Default or
Material Non-Economic Default under this Lease at any time during the Base Rent
Abatement Period beyond the expiration of all applicable notice and cure
periods, if any, then the unamortized portion of the Base Rent Abatement granted
to Tenant pursuant to this Section 3.2 may be considered when determining the
remedies available to Landlord pursuant to the terms of Article 19 of this
Lease.

3.3 Abatement Event. If (i) Landlord fails to perform the obligations required
of Landlord under the TCCs of this Lease (including, without limitation,
Articles 7 and 27 and Sections 29.30 and 29.33 of this Lease), and (ii) such
failure causes all or a portion of the Premises to be un-tenantable and unusable
by Tenant, then Tenant shall give Landlord notice (the “Initial Notice”),
specifying such failure to perform by Landlord (the “Abatement Event”). If
Landlord has not cured such Abatement Event within three (3) days after the
receipt of the Initial Notice (the “Eligibility Period”), then Tenant may
deliver an additional notice to Landlord (the “Additional Notice”), specifying
such Abatement Event and Tenant’s intention to abate the payment of Rent under
this Lease. If Landlord does not cure such Abatement Event within three
(3) business days of its receipt of the Additional Notice, then Tenant may, upon
written notice to Landlord, immediately abate Rent payable under this Lease for
that portion of the Premises rendered untenantable and not used by Tenant, for
the period beginning on the date that is three (3) business days after the
Initial Notice to the earlier of the date Landlord cures such Abatement Event or
the date Tenant recommences the use of such portion of the Premises

 

-11-



--------------------------------------------------------------------------------

(or as to all of the Premises, if the portion which is un-tenantable materially
impairs Tenant’s ability to conduct business from the Premises). Such right to
abate Rent shall be Tenant’s sole and exclusive remedy at law or in equity for
an Abatement Event. Except as provided in this Section 3.3, Section 4 of the
Summary, Section 3.2, Article 7, Section 11.1, Article 13, Article 27,
Section 29.30, and Section 29.33 of this Lease, nothing contained herein shall
be interpreted to mean that Tenant is excused from paying Rent due hereunder.

ARTICLE 4

ADDITIONAL RENT

4.1 General Terms. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay “Tenant’s Share” of the annual “Direct Expenses,”
as those terms are defined in Sections 4.2.6 and 4.2.2, respectively, of this
Lease. Such payments by Tenant, together with any and all other amounts payable
by Tenant to Landlord pursuant to the TCCs of this Lease, are hereinafter
collectively referred to as the “Additional Rent,” and the Base Rent and the
Additional Rent are herein collectively referred to as “Rent.” All amounts due
under this Article 4 as Additional Rent shall be payable for the same periods
and in the same manner as the Base Rent. Without limitation on other obligations
of Tenant or Landlord which survive the expiration or earlier termination of the
Lease Term, the obligations of Tenant to pay the Additional Rent provided for in
this Article 4 and the obligations of Landlord to refund to Tenant any
overpayment of such Additional Rent shall survive the expiration or earlier
termination of the Lease Term.

4.2 Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1 Intentionally Deleted.

4.2.2 “Direct Expenses” shall mean “Operating Expenses”, “Tax Expenses” and
“Utilities Costs.”

4.2.3 “Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires.

4.2.4 “Operating Expenses” shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during, and that are properly
allocated to, any Expense Year because of or in connection with the ownership,
management, maintenance, security, repair, replacement, restoration or operation
of the Project, or any portion thereof, in accordance with sound real estate
management and accounting principles, consistently applied. Without limiting the
generality of the foregoing, and except as otherwise expressly set forth in this
Lease, Operating Expenses shall specifically include any and all of the
following: (i) subject to exclusions in clauses (c) and (ff) and this clause (i)
below, the cost of supplying all utilities (except for costs of utilities
provided to the Premises and/or the premises of other tenants of the Project
since such utilities with respect to the Premises are directly provided and paid
for by Tenant pursuant to Section 6.1 below), the cost of operating, repairing,
maintaining, and renovating the utility, telephone, mechanical, sanitary, storm
drainage, and elevator systems, and the cost of maintenance and service
contracts in connection therewith; (ii) the cost of licenses, certificates,
permits and inspections and the cost of contesting any governmental enactments
which may affect Operating Expenses, and the costs incurred in connection with a
governmentally mandated transportation system management program or similar
program; (iii) subject to exclusions in clauses (c), (aa) and (bb) below, the
cost of all insurance carried by Landlord in connection with the Project;
(iv) the cost of landscaping, re-lamping, and all supplies, tools, equipment and
materials used in the operation, repair and maintenance of the Project, or any
Common Area portion thereof; (v) costs incurred in connection with the parking
areas servicing the Project; (vi) subject to the Management Fee Cap, as defined
below, fees and other costs, including management fees, consulting fees, legal
fees and accounting fees, of all contractors and consultants in connection with
the management, operation, maintenance and repair of the Project; (vii) except
as otherwise provided below in this Lease, payments under any equipment rental
agreements and the fair rental value of any Project management office space
actually used for, occupied for, or otherwise used in connection with, Project
management purposes; (viii) subject to the exclusion in clause (f) below, wages,
salaries and other compensation and benefits, including taxes levied thereon, of
all persons (other than persons

 

-12-



--------------------------------------------------------------------------------

generally considered to be higher in rank than the position of “Senior Asset
Manager”) engaged in the operation, maintenance and security of the Project;
(ix) costs under any instrument pertaining to the sharing of costs by the
Project (but only to the extent such costs would have been included as an
Operating Expense pursuant to the TCCs of this Lease had Landlord incurred the
costs directly); (x) subject to the exclusions in clauses (c) and (ff) and
below, operation, repair, maintenance and replacement of the Base Building and
the Common Areas of the Project; (xi) the cost of janitorial, alarm, security
and other services (except for the cost of janitorial and security services
provided to the Premises or the premises of other tenants of the Project since
such services with respect to the Premises are directly provided and paid for by
Tenant pursuant to Section 6.1 below), replacement of fixtures in Common Areas,
maintenance and replacement (to the extent reasonably necessary) of curbs and
walkways, repair to roofs (but not replacement of any roofs, except to the
extent permitted under clause (xiii) below); (xii) amortization of the cost of
acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Project, or any portion thereof (which amortization
calculation shall include interest at the “Interest Rate,” as that term is set
forth in Article 25 of this Lease); (xiii) the cost of capital improvements or
costs of items that constitute capital expenditures (collectively, the “Capital
Items”) incurred in connection with the Project (A) which are reasonably
anticipated to reduce Operating Expenses, or (B) that are required under any
governmental law or regulation by a federal, state or local governmental agency,
to the extent such law or regulation was not enacted or enforced prior to the
Lease Commencement Date, but expressly excluding capital repairs, replacements
or other improvements to remedy a condition existing prior to the Lease
Commencement Date which an applicable governmental authority, if it had
knowledge of such condition prior to the Lease Commencement Date, would have
then required to be remedied pursuant to then-current governmental laws or
regulations in their form existing as of the Lease Commencement Date and
pursuant to the then-current interpretation of such governmental laws or
regulations by the applicable governmental authority as of the Lease
Commencement Date; provided, however, that any properly included Capital Items
shall nevertheless be amortized with interest at the Interest Rate over its
useful life as Landlord shall reasonably determine in accordance with sound real
estate management and accounting principles, consistently applied, or with
respect to Capital Items under clause (A) hereinabove, their recovery/payback
period as Landlord shall reasonably determine in accordance with sound real
estate management and accounting principles, consistently applied, and, in each
instance, only the then-current amortized portion of such Capital Item shall be
included in Operating Expenses for each applicable Expense Year; (xiv) costs,
fees, charges or assessments imposed by, or resulting from any mandate imposed
on Landlord by, any federal, state or local government for fire and police
protection, trash removal, community services, or other services which do not
constitute “Tax Expenses” as that term is defined in Section 4.2.5, below; and
(xv) payments under any easement, license, declaration, restrictive covenant, or
other recorded instrument pertaining to the sharing of costs by the Project.

Notwithstanding the foregoing, for purposes of this Lease, Operating Expenses
shall not, however, include:

(a) costs, including marketing costs, legal fees, accounting fees, space
planners’ fees, advertising and promotional expenses, lease negotiation, lease
enforcement, and brokerage and finders’ fees incurred in connection with the
original construction or development, or original or future or attempted leasing
of the Project, and costs, including permit, license and inspection costs,
incurred with respect to the installation of tenant improvements made for any
tenants occupying space in the Project or incurred in renovating or otherwise
improving, decorating, painting or redecorating vacant space for tenants or
other occupants of the Project (excluding, however, such costs relating to any
Common Areas of the Project or parking facilities);

(b) except as set forth in items (xii), (xiii), and (xiv) above, depreciation,
interest, points, fees and principal payments on mortgages and other debt costs,
if any, and penalties and interest incurred in connection with the Project;

(c) costs for which the Landlord is reimbursed, or would have been reimbursed if
Landlord had used commercially reasonable efforts to collect such amounts and/or
had Landlord maintained the insurance required to be maintained by Landlord
hereunder, by any tenant or occupant of the Project, or by insurance proceeds
from its insurance carrier or any tenant’s carrier, by condemnation proceeds, or
by a contractor, manufacturer, supplier or any other third party pursuant to any
warranty or otherwise, or by anyone else, and utility costs for which any tenant
directly contracts with the local public service company;

 

-13-



--------------------------------------------------------------------------------

(d) any bad debt loss, rent loss, or reserves for bad debts or rent loss;

(e) costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the
Project). Costs associated with the operation of the business of the partnership
or entity which constitutes the Landlord include costs of partnership accounting
and legal matters, costs of defending any lawsuits with any mortgagee (except as
the actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord’s interest in the
Project, and costs (including attorneys’ fees) and all costs of settlement,
judgments and payments in lieu thereof arising from claims, disputes or
potential disputes in connection with potential or actual claims, litigation or
arbitrations pertaining to Landlord and/or the Project and/or the site upon
which the Project is situated, and Landlord’s general corporate overhead and
general and administrative expenses;

(f) the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-a-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of “Senior Asset
Manager”;

(g) amount paid as ground lease rental for the Project by Landlord;

(h) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in the Project to the extent
the same exceeds the typical costs of such services rendered by qualified,
“first-class” unaffiliated third parties on a competitive basis;

(i) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord, provided that any compensation paid to any
concierge at the Project shall be includable as an Operating Expense;

(j) rentals and other related expenses incurred in leasing HVAC systems,
elevators or other items or equipment which if purchased, rather than rented,
the cost of which would be excluded from Operating Expenses as a capital cost,
except equipment not affixed to the Project which is used in providing
janitorial or similar services to the Common Areas of the Project, and, further
excepting from this exclusion such equipment rented or leased to remedy or
ameliorate an emergency condition in the Project

(k) all items and services for which Tenant or any other tenant in the Project
separately reimburses Landlord, not as part of Operating Expenses, and/or
expenses in connection with items, services and/or other benefits for which
Tenant is charged directly, not as part of Operating Expenses, but which
Landlord provides selectively to one or more other tenants (other than Tenant)
at no cost and without reimbursement;

(l) costs, other than those incurred in ordinary maintenance and repair, for
sculpture, paintings, fountains or other objects of art in the Common Areas of
the Project;

(m) any costs expressly excluded from Operating Expenses elsewhere in this
Lease;

(n) costs, including rent, associated with maintaining a leasing or marketing
office (as opposed to a management office) for the Project, and rent for any
office space occupied by Project management personnel to the extent (1) the size
of such office space exceeds the size of office space occupied by management
personnel of the Comparable Buildings, with adjustment where appropriate for the
size of the applicable project, (2) the rental rate of such office space exceeds
the size or fair market rental value of office space occupied by management
personnel of the Comparable Buildings, with adjustment where appropriate for the
size of the applicable project;

 

-14-



--------------------------------------------------------------------------------

(o) costs to the extent arising from the negligence, willful misconduct or
illegal acts of Landlord or its agents, employees, vendors, contractors, or
providers of materials or services;

(p) costs incurred to comply with laws relating to the removal of Hazardous
Material which was in existence in the Building or on the Project prior to the
Lease Commencement Date, and was of such a nature that a federal, state or
municipal governmental authority, if it had then had knowledge of the presence
of such hazardous material, in the state, and under the conditions that it then
existed in the Building or on the Project, would have then required the removal
of such hazardous material or other remedial or containment action with respect
thereto; and costs incurred to remove, remedy, contain, or treat hazardous
material, which hazardous material is brought into the Building or onto the
Project after the date hereof by Landlord or any other tenant of the Project and
is of such a nature, at that time, that a federal, State or municipal
governmental authority, if it had then had knowledge of the presence of such
hazardous material, in the state, and under the conditions, that it then exists
in the Building or on the Project, would have then required the removal of such
hazardous material or other remedial or containment action with respect thereto;

(q) costs (including, without limitation, fines, penalties, interest, and costs
of repairs, replacements, alterations and/or improvements) incurred in bringing
the Project into compliance with laws in effect as of the Lease Commencement
Date and as interpreted by applicable governmental authorities as of such date,
including, without limitation, any costs to correct building code violations
pertaining to the initial design or construction of the Building or any other
improvements to the Project, to the extent such violations exist as of the Lease
Commencement Date under any applicable building codes in effect and as
interpreted by applicable governmental authorities as of such date;

(r) costs incurred by Landlord due to the violation by Landlord or any tenant of
the terms and conditions of any lease of space in the Project, or in connection
with a dispute between Landlord and any tenant in the Project (including
Tenant);

(s) taxes, fees, charges or other penalties incurred as a result of Landlord’s
negligence, inability or unwillingness to make payments when due;

(t) any costs of acquisition or maintenance of signs in or on the Building or
Project (other than the building directory) identifying the owner of the
Building or Project or other tenants;

(u) any reserves of any kind, including, without limitation, replacement
reserves, operating reserves, reserves required by lenders or partners, reserves
for bad debts or lost rent or any similar charge;

(v) any costs arising from Landlord’s political or charitable contributions;

(w) any advertising or promotional expenditures account;

(x) any entertainment or travel expenses of Landlord, any affiliate of Landlord,
any management agent of Landlord and their respective employees, agents,
partners, and affiliates;

(y) any costs of any parties, ceremonies or other events for tenants, Landlord,
Landlord’s affiliates or other third parties and any expenses incurred by
Landlord for use of any portions of the Project to accommodate filming or
photography beyond the normal expenses otherwise attributable to providing
services, such as lighting and HVAC to such public portions of the Project in
normal Project operations during standard hours of operation for the Project;

(z) any costs or expenses incurred by Landlord in connection with satellite
dishes or similar specialized communications equipment of Landlord or of other
persons, tenants or occupants in or about the Project;

 

-15-



--------------------------------------------------------------------------------

(aa) any costs or expenses associated with any new type of insurance coverage
(as opposed to replacement coverage) obtained by Landlord (unless and to the
extent the same is required to satisfy mandate by an applicable governmental
entity) in any Expense Year following the initial Expense Year, unless and to
the extent of any increases in such new type of insurance that would have
accrued if Landlord had maintained such new type of insurance coverage during
the initial Expense Year (reasonably determined) and then only to the extent
such new type of insurance coverage is consistent with the practices of
institutional landlords of Comparable Buildings;

(bb) to the extent that the Project is damaged as a result of an earthquake
(“Earthquake Damage”) and the cost of repairing the Earthquake Damage is not
covered by insurance or falls within the deductible, then Tenant’s Share of
Direct Expenses for Earthquake Damage repairs in any Expense Year shall not
exceed Two and 00/100 Dollars ($2.00) per rentable square foot of the Premises;

(cc) any costs related to any governmental, quasi-governmental, utility company
or similar program or plan for water, traffic, hazardous waste, environmental or
handicapped access management, mitigation, enhancement or remediation in which
participation is voluntary;

(dd) fees payable by Landlord for management of the Project in excess of three
percent (3%) (the “Management Fee Cap”) of Landlord’s gross rental revenues,
adjusted and grossed up to reflect a one hundred percent (100%) occupancy of the
Project with all tenants paying rent, including base rent and pass-throughs (but
excluding the cost of after-hours services or utilities) from the Project for
any calendar year or portion thereof; and

(ee) the cost of the Improvements;

(ff) costs which are Landlord’s sole obligation pursuant to Landlord’s Warranty
set forth in Section 1.1.1 of this Lease;

(gg) Tax Expenses (which shall not be included as part of Operating Expenses);

(hh) costs of capital improvements or capital expenditures, all as determined in
accordance with standard real estate accounting and management practices,
consistently applied, except as specifically permitted in clauses (xii) and
(xiii) hereinabove;

(ii) depreciation and amortization, except as provided herein and except on
materials, tools, supplies and vendor-type equipment purchased by Landlord to
enable Landlord to supply services Landlord might otherwise contract for with a
third party where such depreciation and amortization would otherwise have been
included in the charge for such third party’s services, all as determined in
accordance with standard real estate accounting practices, consistently applied,
and when depreciation or amortization is permitted or required, the subject
item(s) shall be amortized over its reasonably anticipated useful life as
determined by Landlord in the manner described in clause (xiii) hereinabove,
together with interest on the unamortized costs at the Interest Rate;

(jj) costs arising out of the operation, management, maintenance or repair of
any retail premises in the Project or any other retail areas operated by
Landlord or its agents, contractors or vendors to the extent such costs are
uniquely attributable (and separately identifiable) to such retail premises or
areas (as opposed to general office use tenancies) or are extraordinary,
separately identifiable expenses arising in connection therewith;

(kk) costs of any “tap fees” or any sewer or water connection fees for the
benefit of any particular tenant in the Project;

(ll) any “validated” parking for any entity;

(mm) any “above-standard” cleaning costs for the Common Areas of the Project,
including, but not limited to, construction cleanup or special cleanings
associated with parties/events and specific tenant requirements, including
related trash collection, removal, hauling and dumping; and

(nn) any balloons, flowers or other gifts provided to any entity whatsoever, to
include, but not limited to, Tenant, other tenants, employees, vendors,
contractors, prospective tenants and agents.

 

-16-



--------------------------------------------------------------------------------

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, then Operating Expenses shall be deemed to be increased by
an amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant. If the Project is not at least
one hundred percent (100%) occupied during all or a portion of any Expense Year,
then Landlord may elect to make an appropriate adjustment to the components of
Operating Expenses for such year to determine the amount of Operating Expenses
that would have been incurred had the Project been one hundred percent (100%)
occupied; and the amount so determined shall be deemed to have been the amount
of Operating Expenses for such year. Operating Expenses shall be reduced by all
cash discounts, trade discounts, or quantity discounts received by Landlord or
Landlord’s managing agent in the purchase of any goods, utilities, or services
in connection with the operation of the Project, and, to the extent commercially
reasonable, Landlord shall make payments for goods, utilities, or services in a
timely manner in order to maximize any applicable discount. Except for a
management fee (subject to the Management Fee Cap) and subject to Landlord’s
right to adjust the components of Operating Expenses described above in this
paragraph, Landlord shall not make a profit by charging items to Operating
Expenses that are otherwise also charged separately to others, nor collect
Operating Expenses from Tenant and all other tenants/occupants in the Project in
an amount in excess of what Landlord incurred for the items included in
Operating Expenses.

Further, notwithstanding the foregoing, in no event shall “Controllable
Expenses,” as that term is defined, below, for any Expense Year after the first
full calendar year in which Tenant occupied the entire Premises, increase by
more than six percent (6%) per Expense Year, calculated on a cumulative and
compounded basis. For example, if Tenant occupies the entire Premises for only a
portion of the 2017 calendar year, then the 2018 calendar year shall be deemed
to be the calendar year for purposes of determining Direct Expenses and the
foregoing cap on Controllable Expenses shall commence in the 2019 calendar
year. For purposes of this Lease, “Controllable Expenses” shall mean all
Operating Expenses except for the following: (i) Utilities Costs; (ii) expenses
incurred by Landlord for union labor or other services which operate as a
monopoly, and costs related to market-wide labor-rate increases due to
extraordinary circumstances, including without limitation, boycotts and strikes;
(iii) the cost of all charges for all insurance for the Project carried by
Landlord; (iv) costs incurred in connection with upgrading the Project to comply
with codes, ordinances, regulations, statutes and/or other laws which first
become effective on or after the Lease Commencement Date; (v) all Tax Expenses;
(vi) the cost of capital improvements as described in clause (xii) above and
Capital Items as described in clause (xiii) hereinabove; and (vii) costs
incurred due to an event of Force Majeure.

4.2.5 Taxes.

4.2.5.1 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof.

4.2.5.2 Tax Expenses shall include, without limitation: (i) any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in

 

-17-



--------------------------------------------------------------------------------

the June 1978 election (“Proposition 13”) and that assessments, taxes, fees,
levies and charges may be imposed by governmental agencies for such services as
fire protection, street, sidewalk and road maintenance, refuse removal and for
other governmental services formerly provided without charge to property owners
or occupants, and, in further recognition of the decrease in the level and
quality of governmental services and amenities as a result of Proposition 13,
Tax Expenses shall also include any governmental or private assessments or the
Project’s contribution towards a governmental or private cost-sharing agreement
for the purpose of augmenting or improving the quality of services and amenities
normally provided by governmental agencies; (iii) any governmental assessment,
tax, fee, levy, or charge in the nature of a real property tax or personal
property tax allocable to or measured by the area of the Premises or the Rent
payable hereunder, including, without limitation, any gross income tax or excise
tax with respect to the receipt of such rent, or upon or with respect to the
possession, leasing, operating, management, maintenance, repair, use or
occupancy by Tenant of the Premises, or any portion thereof; and (iv) any
assessment, tax, fee, levy or charge, upon this transaction or any document to
which Tenant is a party, creating or transferring an interest or an estate in
the Premises.

4.2.5.3 Any costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
paid. Refunds of Tax Expenses shall be credited against Tax Expenses and
refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that in no event shall the amount to be
refunded to Tenant for any such Expense Year exceed the total amount paid by
Tenant as Additional Rent under this Article 4 for such Expense Year. If Tax
Expenses for any period during the Lease Term or any extension thereof are
increased after payment thereof for any reason, including, without limitation,
error or reassessment by applicable governmental or municipal authorities,
Tenant shall pay Landlord upon demand Tenant’s Share of any such increased Tax
Expenses included by Landlord as Project Tax Expenses pursuant to the TCCs of
this Lease. Notwithstanding anything to the contrary contained in this
Section 4.2.5 (except as set forth in Section 4.2.5.1, above), there shall be
excluded from Tax Expenses (i) all excess profits taxes, franchise taxes, gift
taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, and other taxes to the extent applicable to
Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Project), (ii) any items included as Operating
Expenses and any items specifically excluded from the Operating Expenses,
(iii) any items paid by Tenant under Section 4.5 of this Lease, (iv) any special
assessments or special taxes initiated by Landlord as a means of financing
improvements or construction of onsite or offsite work performed in connection
with Landlord’s construction or development of the Project, and (v) tax
penalties and interest resulting from Landlord’s failure to timely pay any
taxes, assessments and/or informational return(s) when due, unless such
non-payment is caused by Tenant’s non-payment of Rent.

4.2.6 “Tenant’s Share” shall mean the percentage set forth in Section 6 of the
Summary.

4.2.7 “Utilities Costs” shall mean all actual charges for utilities for the
Building and actual charges for utilities for the Project that have been
equitably allocated to the Building which Landlord shall pay during any Expense
Year, including, but not limited to, the costs of water, sewer, gas and
electricity, and the costs of HVAC and other utilities, including any lab
utilities and central plant utilities (but excluding those charges for which
tenants directly reimburse Landlord or otherwise pay directly to the utility
company) as well as related fees, assessments, measurement meters and devices
and surcharges. Utilities Costs shall be calculated assuming the Building (and,
during the period of time when such applicable buildings are fully constructed,
ready for occupancy, owned by Landlord and included by Landlord within the
Project in accordance with the terms hereof, the Other Existing Buildings and
any additional buildings, if any, added to the Project) are at least ninety-five
percent (95%) occupied. If, during all or any part of any Expense Year, Landlord
shall not provide any utilities (the cost of which, if provided by Landlord,
would be included in Utilities Costs) to a tenant (including Tenant) who has
undertaken to provide the same instead of Landlord, Utilities Costs shall be
deemed to be increased by an amount equal to the additional Utilities Costs
which would reasonably have been incurred during such period by Landlord if
Landlord had at its own expense provided such utilities to such tenant.
Utilities Costs shall include any costs of utilities which are allocated to the
Project under any declaration, restrictive covenant, or other instrument
pertaining to the sharing of costs by the Project or any portion thereof,
including any covenants, conditions or restrictions now or hereafter recorded
against or affecting the Project.

 

-18-



--------------------------------------------------------------------------------

4.3 Allocation of Direct Expenses. The parties acknowledge that the Building is
part of a multi-building commercial project consisting of the Building, and the
Other Existing Buildings and such other buildings as Landlord (and/or any other
owners of the Project) may elect to construct and include as part of the Project
from time to time in accordance with the terms hereof (the Other Existing
Buildings and any such other buildings are sometimes referred to herein,
collectively, as the “Other Buildings”), and that certain of the costs and
expenses incurred in connection with the Project (i.e. the Operating Expenses,
Tax Expenses and Utilities Costs) shall be shared among the Building and/or such
Other Buildings, while certain other costs and expenses which are solely
attributable to the Building and such Other Buildings, as applicable, shall be
allocated directly to the Building and the Other Buildings,
respectively. Accordingly, as set forth in Sections 4.1 and 4.2 above, but
subject to the limitations contained in this Section 4.3, Operating Expenses,
Tax Expenses and Utilities Costs are determined annually for the Project as a
whole (excluding, however, any such costs incurred solely by an owner of any
Other Building(s) that is other than Landlord or a common area association for
the Project and that do not pertain to shared common costs for the shared Common
Areas of the Project), and a portion of the Operating Expenses, Tax Expenses and
Utilities Costs, which portion shall be reasonably determined by Landlord on an
equitable basis, shall be allocated to the Building (as opposed to the tenants
of the Other Buildings), and such portion so allocated shall be the amount of
Operating Expenses, Tax Expenses and Utilities Costs payable with respect to the
Building upon which Tenant’s Share shall be calculated. Such portion of the
Operating Expenses, Tax Expenses and Utilities Costs allocated to the Building
shall include all Operating Expenses, Tax Expenses and Utilities Costs which are
attributable solely to the Building, and an equitable portion of the Operating
Expenses, Tax Expenses and Utilities Costs attributable to the Project as a
whole (excluding, however, any such costs incurred solely by an owner of any
Other Building(s) that is other than Landlord or a common area association for
the Project and that do not pertain to shared common costs for the shared Common
Areas of the Project. As an example of such allocation with respect to Tax
Expenses and Utilities Costs, it is anticipated that Landlord (and/or any other
owners of the Project) may receive separate tax bills which separately assess
the improvements component of Tax Expenses for each building in the Project
and/or Landlord may receive separate utility bills from the utility companies
identifying the Utilities Costs for certain of the utilities costs directly
incurred by each such building (as measured by separate meters installed for
each such building), and such separately assessed Tax Expenses and separately
metered Utilities Costs shall be calculated for and allocated separately to each
such applicable building. In addition, in the event Landlord (and/or any other
owners of the Project) elect to subdivide certain common area portions of the
Project such as landscaping, public and private streets, driveways, walkways,
courtyards, plazas, transportation facilitation areas and/or accessways into a
separate parcel or parcels of land (and/or separately convey all or any of such
parcels to a common area association to own, operate and/or maintain same), the
Operating Expenses, Tax Expenses and Utilities Costs for such common area
parcels of land may be aggregated (subject to the limitations contained in this
Section 4.3) and then reasonably allocated by Landlord to the Building and such
Other Buildings on an equitable and reasonable basis (based upon sound real
estate management and accounting practices, consistently applied) as Landlord
(and/or any applicable covenants, conditions and restrictions for any such
common area association) shall provide from time to time; provided, however, all
such allocations shall be consistently applied and implemented in a
non-discriminatory manner against Tenant.

4.4 Calculation and Payment of Additional Rent. Tenant shall pay to Landlord, in
the manner set forth in Section 4.4.1, below, and as Additional Rent, Tenant’s
Share of Direct Expenses for each Expense Year.

4.4.1 Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
give to Tenant following the end of each Expense Year, a statement (the
“Statement”) which shall state in reasonable detail (i.e., broken down into
general categories of costs), which shall state in general major categories the
Direct Expenses incurred or accrued for such preceding Expense Year, and which
shall indicate the amount of Tenant’s Share of Direct Expenses. Landlord shall
use commercially reasonable efforts to deliver such Statement to Tenant on or
before May 1 following the end of the Expense Year to which such Statement
relates. Upon receipt of the Statement for each Expense Year commencing or
ending during the Lease Term, Tenant shall pay, within thirty (30) days after
receipt of the Statement, the full amount of Tenant’s Share of Direct Expenses
for such Expense Year, less the amounts, if any,

 

-19-



--------------------------------------------------------------------------------

paid during such Expense Year as “Estimated Direct Expenses,” as that term is
defined in Section 4.4.2, below, and if Tenant paid more as Estimated Direct
Expenses than the actual Tenant’s Share of Direct Expenses (an “Excess”), Tenant
shall receive a credit in the amount of such Excess against Rent next due under
this Lease; provided, however, any such payment by Tenant shall not be deemed a
waiver of any rights Tenant may have pursuant to Section 4.6 of this
Lease. Landlord shall endeavor to deliver the applicable Statement to Tenant on
or before May 1 (as set forth above), but the failure of Landlord to timely
furnish such Statement shall not prejudice Landlord from enforcing its rights
under this Article 4. Notwithstanding the immediately preceding sentence (yet
excepting the remainder of this sentence below), Tenant shall not be responsible
for Tenant’s Share of any Direct Expenses attributable to any Expense Year which
are first billed to Tenant more than two (2) calendar years after the Expense
Year to which such Direct Expenses relate (and Landlord hereby waives its rights
to collect the same); provided, however, notwithstanding the foregoing, Tenant
shall nevertheless remain responsible for Tenant’s Share of Direct Expenses to
the extent the same were both (x) levied by any governmental authority or by any
public utility companies, and (y) Landlord had not previously received an
invoice therefor and which are currently due and owing (i.e., costs invoiced for
the first time regardless of the date when the work or service relating to this
Lease was performed), at any time until the date that is three (3) years
following the Lease Expiration Date which are attributable to any Expense Year,
provided that Landlord delivers to Tenant a bill (a “Supplemental Statement”)
for such amount within one (1) year following Landlord’s receipt of an initial
bill therefor. If any such Supplemental Statement so delivered shows that Tenant
has underpaid Tenant’s Share of Direct Expenses for such Expense Year, then
Tenant shall pay to Landlord, within thirty (30) days after Tenant’s receipt of
the Supplemental Statement, the amount of such underpayment. If any such
Supplemental Statement reflects that Tenant has overpaid Tenant’s Share of
Direct Expenses for such Expense Year, then Landlord shall, at its option either
credit such overpayment toward Tenant’s next rent payment(s) under this Lease,
or remit to Tenant with such applicable Supplemental Statement the amount of the
overpayment.

4.4.2 Statement of Estimated Direct Expenses. In addition, Landlord shall give
Tenant a yearly expense estimate statement (the “Estimate Statement”) which
shall state in reasonable detail (i.e., broken down into general categories of
costs) Landlord’s reasonable estimate (the “Estimate”) of what the total amount
of Direct Expenses for the then-current Expense Year shall be and the estimated
Tenant’s Share of Direct Expenses (the “Estimated Direct Expenses”). Landlord
shall use commercially reasonable efforts to deliver such Estimate Statement to
Tenant on or before May 1 following the end of the Expense Year to which such
Estimate Statement relates. The failure of Landlord to timely furnish the
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Estimated Direct Expenses under this
Article 4, nor shall Landlord be prohibited from revising any Estimate Statement
or Estimated Direct Expenses theretofore delivered to the extent necessary.
Thereafter, Tenant shall pay, within thirty (30) days after receipt of the
Estimate Statement, a fraction of the Estimated Direct Expenses for the
then-current Expense Year (reduced by any amounts paid pursuant to the second to
last sentence of this Section 4.4.2). Such fraction shall have as its numerator
the number of months which have elapsed in such current Expense Year, including
the month of such payment, and twelve (12) as its denominator. Until a new
Estimate Statement is furnished (which Landlord shall have the right to deliver
to Tenant at any time), Tenant shall pay monthly, with the monthly Base Rent
installments, an amount equal to one-twelfth (1/12) of the total Estimated
Direct Expenses set forth in the previous Estimate Statement delivered by
Landlord to Tenant. Throughout the Lease Term Landlord shall maintain books and
records with respect to Direct Expenses in accordance with sound real estate
management and accounting practices, consistently applied.

4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.5.1 Tenant shall be liable for and shall pay before delinquency, taxes levied
against Tenant’s equipment, furniture, fixtures and any other personal property
located in or about the Premises. If any such taxes on Tenant’s equipment,
furniture, fixtures and any other personal property are levied against Landlord
or Landlord’s property or if the assessed value of Landlord’s property is
increased by the inclusion therein of a value placed upon such equipment,
furniture, fixtures or any other personal property and if Landlord pays the
taxes based upon such increased assessment, which Landlord shall have the right
to do regardless of the validity thereof but only under proper protest if
requested by Tenant (it being acknowledged that Landlord shall use commercially
reasonable efforts to provide prior written notice in connection therewith),
Tenant shall upon demand repay to Landlord the taxes so levied against Landlord
or the proportion of such taxes resulting from such increase in the assessment,
as the case may be.

 

-20-



--------------------------------------------------------------------------------

4.5.2 If the tenant improvements in the Premises, whether installed and/or paid
for by Landlord or Tenant and whether or not affixed to the real property so as
to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord’s “building standard” in other space in the Project are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.

4.5.3 Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any; (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease; (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.

4.6 Landlord’s Books and Records. Upon Tenant’s written request given not more
than fifteen (15) months after Tenant’s receipt of a Statement for a particular
Expense Year or a Supplemental Statement, as the case may be, and provided that
Tenant is not then in Economic Default or Material Non-Economic Default under
this Lease beyond the expiration of all applicable notice and cure periods
provided in this Lease, Landlord shall furnish Tenant with such reasonable
supporting documentation in connection with said Direct Expenses as Tenant may
reasonably request. Landlord shall provide said information to Tenant within
thirty (30) days after Tenant’s written request therefor. Within one hundred
eighty (180) days after receipt of a Statement by Tenant (the “Review Period”),
if Tenant disputes the amount of Additional Rent set forth in the Statement,
then an independent certified public accountant (which accountant (i) is a
member of a nationally or regionally recognized accounting firm, and (ii) is not
working on a contingency fee basis), designated and paid for by Tenant, may,
after reasonable notice to Landlord and at reasonable times, inspect Landlord’s
records with respect to the Statement at Landlord’s offices, provided that
Tenant is not then in Economic Default or Material Non-Economic Default under
this Lease (beyond the applicable notice and cure periods) and Tenant has paid
all amounts required to be paid under the applicable Estimate Statement and
Statement, as the case may be. In connection with such inspection, Tenant and
Tenant’s agents must agree in advance to follow Landlord’s reasonable rules and
procedures regarding inspections of Landlord’s records, and shall execute a
commercially reasonable confidentiality agreement regarding such
inspection. Tenant’s failure to dispute the amount of Additional Rent set forth
in any Statement within the Review Period shall be deemed to be Tenant’s
approval of such Statement and Tenant, thereafter, waives the right or ability
to dispute the amounts set forth in such Statement; provided, however, to the
extent Landlord delivers to Tenant a Supplemental Statement, then the Review
Period with respect to the corrected items set forth in such Supplemental
Statement shall be deemed to be fifteen (15) months following the date Landlord
delivered such Supplemental Statement to Tenant. If after such inspection,
Tenant still disputes such Additional Rent, a determination as to the proper
amount shall be made, at Tenant’s expense, by an independent certified public
accountant (the “Accountant”) mutually and reasonably selected by Landlord and
Tenant; provided that if such determination by the Accountant proves that Direct
Expenses were overstated by more than five percent (5%), then the cost of the
Accountant and the cost of such determination shall be paid for by
Landlord. Tenant hereby acknowledges that Tenant’s sole right to inspect
Landlord’s books and records and to contest the amount of Direct Expenses
payable by Tenant shall be as set forth in this Section 4.6, and Tenant hereby
waives any and all other rights pursuant to Applicable Law to inspect such books
and records and/or to contest the amount of Direct Expenses payable by Tenant.

ARTICLE 5

USE OF PREMISES

5.1 Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion.

 

-21-



--------------------------------------------------------------------------------

5.2 Prohibited Uses. The uses prohibited under this Lease shall include, without
limitation, use of the Premises or a portion thereof for: (i) offices of any
agency or bureau of the United States or any state or political subdivision
thereof; (ii) offices or agencies of any foreign governmental or political
subdivision thereof; (iii) offices of any health care professionals or service
organization providing direct and onsite health care services to patients;
(iv) schools or other training facilities which are not ancillary to corporate,
executive or professional office use; (v) retail or restaurant uses;
(vi) communications firms such as radio and/or television stations; (vii) an
incubator/co-working company; or (viii) Tenant shall not allow occupancy density
of use of the Premises which is in violation of Applicable Laws. Tenant further
covenants and agrees that Tenant shall not use, or suffer or permit any person
or persons to use, the Premises or any part thereof for any use or purpose
contrary to the provisions of the Rules and Regulations set forth in Exhibit D
attached hereto (the “Rules and Regulations”), or in violation of the laws of
the United States of America, the State of California, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project, including,
without limitation, any such laws, ordinances, regulations or requirements
relating to hazardous materials or substances, as those terms are defined by
Applicable Laws now or hereafter in effect; provided, however, Landlord shall
not enforce, change or modify the Rules and Regulations in a discriminatory
manner and Landlord agrees that the Rules and Regulations shall not be
unreasonably modified or enforced in a manner which will unreasonably interfere
with the normal and customary conduct of Tenant’s business and provided,
further, that in the event of any conflict between the TCCs of this Lease and
the TCCs of the Rules and Regulations, then the TCCs of this Lease shall
prevail. Tenant shall not do or permit anything to be done in or about the
Premises which will in any way damage the reputation of the Project or obstruct
or interfere with the rights of other tenants or occupants of the Project, or
injure or annoy them or use or allow the Premises to be used for any improper,
unlawful or objectionable purpose, nor shall Tenant cause, maintain or permit
any nuisance in, on or about the Premises. Tenant shall comply with all recorded
covenants, conditions, and restrictions now or hereafter affecting the Project.

5.3 CC&Rs. Tenant shall comply with all recorded covenants, conditions, and
restrictions currently affecting the Project as of the date of mutual execution
and delivery of this Lease including that certain Reciprocal Easement and
Maintenance Agreement recorded in the Official Records of San Diego County on
February 1, 2011 as Instrument No. 2011-0061146 and re-recorded on February 24,
2011 as Instrument No. 2011-0102151, as amended by that certain First Amendment
to Reciprocal Easement and Maintenance Agreement recorded February 12, 2013 as
Instrument No. 2013-00094397, as the same may be amended, and restated,
supplemented or otherwise modified from time to time; provided that any such
amendments, restatements, supplements or modifications do not cause any Tenant
Adverse Impact (collectively, the “Existing CC&Rs”). Additionally, Tenant
acknowledges that the Project may be subject to any future covenants,
conditions, and restrictions (collectively, the “Future CC&Rs”, and together
with the Existing CC&Rs, collectively, the “CC&Rs”) which Landlord, in
Landlord’s reasonable discretion, deems reasonably necessary or desirable, and
Tenant agrees that this Lease shall be subject and subordinate to such Future
CC&Rs. Notwithstanding the foregoing, Tenant shall not be obligated to comply
with any Future CC&Rs unless and until Tenant actually receives a written copy
thereof from Landlord, nor shall Tenant be obligated to comply with any Future
CC&Rs to the extent they cause any Tenant Adverse Impact.

ARTICLE 6

SERVICES AND UTILITIES

Tenant shall pay for all water (including the cost to service, repair and
replace reverse osmosis, de-ionized and other treated water), gas, heat, light,
power, telephone, internet service, cable television, other telecommunications
and other utilities supplied to the Premises, together with any fees, surcharges
and taxes thereon. If any such utility is not separately metered or sub-metered
to Tenant, Tenant shall pay Tenant’s Share of all charges of such utility
jointly metered with other premises as Additional Rent or, in the alternative,
Landlord may, at its option, monitor the usage of such utilities by Tenant and
charge Tenant with the cost of purchasing, installing and monitoring such
metering equipment, which costs (to the extent attributable to Tenant’s
Premises) shall be paid by Tenant as Additional Rent. To the extent that Tenant
uses more than

 

-22-



--------------------------------------------------------------------------------

Tenant’s equitable share of any utilities jointly metered with other premises
and paid for by Landlord, then Tenant shall pay to Landlord, as Additional Rent,
an amount accurately reflecting such excess used by Tenant.

Landlord shall not be required to provide any services other than with regard to
its maintenance and repair obligations relating to the Base Building and the
Common Areas.

6.1 Standard Tenant Services. Landlord shall maintain and operate the Project in
a “first-class” manner consistent with other institutional landlords of the
Comparable Buildings, and shall keep the Base Building in good condition and
repair and otherwise in a condition consistent with the Comparable Buildings. In
addition, Landlord shall provide, as part of the Building Structure (as defined
below), (i) the existing electrical wiring to subpanel facilities for the
Building, and (ii) city water and sewer stubbed to the Building.

6.2 Tenant Maintained Systems. Tenant shall, at Tenant’s sole cost and expense,
maintain the “non-Base Building” portions of the Building comprising the
Premises. Such repair and maintenance costs and expenses for the other buildings
in the Project shall be the responsibility of Landlord (or the tenants thereof)
and shall not be included in Direct Expenses payable by Tenant.

6.3 Tenant Maintained Security. Tenant hereby acknowledges that Landlord shall
have no obligation to provide, or otherwise pay for, any guard service or other
security measures for the benefit of the Premises or the Project. Tenant hereby
assumes all responsibility for the protection of Tenant and its agents,
employees, contractors, invitees and guests, and the property thereof, from acts
of third parties, including keeping doors locked and other means of entry to the
Premises closed. In accordance with, initially, the TCCs of the Work Letter
attached hereto as Exhibit B, or thereafter the TCCs of Article 8 of this Lease,
Tenant shall be allowed, at Tenant’s sole cost and expense, to install its own
integrated security systems for the Premises.

6.4 Landlord’s Emergency Generator. Tenant shall have the right to draw power
from the emergency generator serving each Building in the Project (“Generator”)
at times when the emergency generator is in emergency operation; provided,
however, that Tenant may only draw Tenant’s Share of Available Power for
Tenant’s critical power requirements (i.e., certain portions of Tenant’s labs in
the Premises). As used herein, “Available Power” means Tenant’s Share of such
Generator’s electricity which is in excess of the power required by Landlord to
operate the Project’s and/or Building’s fire/life safety equipment from the
Generator.

 

ARTICLE 7

REPAIRS

7.1 In General. During the entire Lease Term, Landlord shall maintain in
“first-class” condition and operating order and keep in good repair and
condition the exterior and “base, shell and core” structural portions of the
Building, including, without limitation, the foundation, floor/ceiling slabs,
roof structure (as opposed to roof membrane), curtain wall, exterior walls and
windows, exterior glass and mullions, columns, beams, shafts (including elevator
shafts), stairs, stairwells, elevator cab, and Building mechanical, electrical
and telephone closets (collectively, “Building Structure”) and the mechanical,
electrical, life safety, building access, plumbing, sprinkler systems and HVAC
systems serving the Building and the Premises (including the base building
distribution of the same in the Premises) which were not constructed by Tenant
Parties (collectively, the “Building Systems”) and the Project Common Areas
(including the Project Parking Areas serving the Project, the landscaping and
the exterior Project signage (except as otherwise set forth in Article 23
below)). Notwithstanding anything in this Lease to the contrary, Tenant shall be
required to repair the Building Structure and/or the Building Systems to the
extent caused by Tenant’s use of the Premises for other than the Permitted Use,
unless and to the extent such damage is covered by insurance carried or required
to be carried by Landlord pursuant to Article 10 and to which the waiver of
subrogation is applicable (such obligations to the extent applicable to Tenant
as qualified and conditioned will hereinafter be defined as the “BS/BS
Exception”). Tenant shall, at Tenant’s own expense, keep the Premises (i.e., the
portion of the Building that does not constitute the Base Building and does not
serve any other tenants in the Project), including all improvements, fixtures
and furnishings therein in good order, repair and condition and in compliance
with all applicable laws at all times during the Lease Term (except for
obligation to restore pursuant to Article 11 below), which

 

-23-



--------------------------------------------------------------------------------

repair obligations shall include, without limitation, the obligation to promptly
and adequately restore and repair all damage to the non-structural, interior
portions of the premises and to replace or repair all damaged or broken fixtures
and appurtenances, but such obligation shall not extend into and/or with respect
to the Building Structure and the Building Systems except pursuant to the BS/BS
Exception. In addition, Tenant shall, at Tenant’s own expense, but under the
supervision and subject to the prior approval of Landlord, and within any
reasonable period of time specified by Landlord, promptly and adequately repair
all damage to the Premises and replace or repair all damaged, broken, or worn
fixtures and appurtenances (but such obligation shall not extend to the Building
Structure and the Building Systems except pursuant to the BS/BS Exception)
except for damage caused by ordinary wear and tear or beyond the reasonable
control of Tenant; provided, however, that, at Landlord’s option, or if Tenant
fails to make such repairs, Landlord may, after written notice to Tenant and
Tenant’s failure to repair within ten (10) business days thereafter, but need
not, make such repairs and replacements, and Tenant shall pay Landlord the
actual out-of-pocket costs incurred by Landlord in performing such work, plus a
supervision fee (to be uniformly established for the Project) within thirty
(30) days after Tenant’s receipt of written invoice therefor from Landlord, to
the extent such costs are not covered by insurance maintained by Landlord as
part of Operating Expenses. Subject to Article 27 below, Landlord may, but shall
not be required to, enter the Premises at all reasonable times to make such
repairs, alterations, improvements or additions to the Premises or to the
Project or to any equipment located in the Project as Landlord shall desire or
deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree; provided, however, except
for (i) emergencies, or (ii) repairs, alterations, improvements or additions
required by governmental or quasi-governmental authorities or court order or
decree, any such entry into the Premises by Landlord shall be performed in a
manner so as not to materially interfere with Tenant’s use of, or access to, the
Premises; provided that, with respect to item (ii) above, Landlord shall use
commercially reasonable efforts to not materially interfere with Tenant’s use
of, or access to, the Premises. Tenant hereby waives any and all rights under
and benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of the
California Civil Code or under any similar law, statute, or ordinance now or
hereafter in effect.

7.2 Landlord’s Failure to Comply. If Tenant provides notice to Landlord of an
event or circumstance which requires the action of Landlord with respect to the
provision of repairs as set forth in Section 7.1 of this Lease and such failure
relates to repairs required within the Premises and Landlord fails to perform
such repair within the Premises as required by the terms of this Lease within
thirty (30) days after the date of such notice from Tenant (or if such repair is
reasonably expected to require longer than thirty (30) days to complete, if
Landlord shall fail to commence such repair within said thirty (30) day period
or to diligently prosecute such repair to completion), then Tenant may proceed
to take the required action in the Premises upon delivery of an additional five
(5) business days’ notice and cure period to Landlord specifying that Tenant is
taking such required action in the Premises, and if such action was required
under the terms of this Lease to be taken by Landlord, then Tenant shall be
entitled to prompt reimbursement by Landlord of Tenant’s reasonable costs and
expenses in taking such action including a reasonable percentage (not to exceed
five percent (5%) of the cost thereof to compensate Tenant for all overhead,
general conditions, fees and other costs or expenses arising from Tenant’s
involvement with such repairs and replacement) in which case the reimbursed
amount shall be included in Operating Expenses to the extent the action, if
taken by Landlord, would have been includable in Operating Expenses pursuant to
Section 4.2.4 above. Notwithstanding the foregoing, in the event (i) of an
“Emergency” (as that term is defined below), Landlord shall have such shorter
period of time as may be reasonable under the circumstances to take such
required action to repair the Premises, and no additional notice shall be
required to be given by Tenant to Landlord if an Emergency exists, or (ii) (A)
of a roof leak which compromises the classification of the manufacturing room
located within the Premises, (B) of a problem with the common electrical panel
to the extent preventing any of the air handling units serving the Premises to
start, (C) of a lack of power to the manufacturing units serving the Premises to
the extent preventing them from operating effectively, (D) the utility area
equipment serving the Premises (including, but not limited to, boilers,
chillers) does not operate, (E) the air handling units serving the laboratories
within the Premises will not start, or (F) the common industrial sanitary waste
line(s) serving the Premises malfunction, but in the case of each of the
foregoing occurrences identified in items (A) through (F) above, all to the
extent such items actually disrupt the manufacturing operation in the Premises
in more than a de minimis manner, and Landlord is otherwise obligated to repair
and maintain such items pursuant to the terms of the Lease, Landlord shall have
such shorter period of time as may be reasonable under

 

-24-



--------------------------------------------------------------------------------

the circumstances to take such required action to remedy such items to the
extent the same are its responsibility, and no notice in excess of one
(1) business day shall be required to be given by Tenant to Landlord, prior to
Tenant undertaking the repair of the same pursuant to all of the remaining
non-conflicting TCCs of this Section 7.2. For the purposes hereof, an
“Emergency” shall mean a circumstance where there is an immediate threat of
material and substantial property damage, immediate threat of bodily injury or
other material and substantial risk to the security of Tenant’s business and/or
property within the Premises. In the event Tenant takes such action in the
Premises, and such work will affect the Building Systems, Building Structure or
the exterior appearance of the Building, Tenant shall use only those contractors
used by Landlord in the Project for such work and charging commercially
reasonable rates unless such contractors are unwilling or unable to perform such
work, in which event Tenant may utilize the services of any other contractor
with materially consistent qualifications which normally and regularly perform
similar work in Comparable Buildings and comparable projects in the Comparable
Area whose pricing is reasonable. If Tenant is entitled to reimbursement by
Landlord of Tenant’s reasonable costs and expenses in taking any action pursuant
to this Section 7.2, Tenant shall so notify Landlord in writing (the
“Reimbursement Notice”), which Reimbursement Notice shall specify in detail such
costs and expenses. Within thirty (30) days after Landlord’s receipt of a
Reimbursement Notice, Landlord shall pay to Tenant any undisputed portion of
such costs and expenses and shall notify Tenant in writing of those costs and
expenses specified by Tenant in the Reimbursement Notice which Landlord disputes
(the “Disputed Amounts”) and the reasons for such dispute. Any amounts which are
not so identified by Landlord as Disputed Amounts within said thirty (30) day
period shall be considered to be undisputed. Notwithstanding anything in this
Article 7 to the contrary, any failure by Landlord to timely perform any
repairs, maintenance, restoration or otherwise required to be performed by
Landlord under this Article 7 that causes all or a portion of the Premises to be
un-tenantable and unusable by Tenant shall be subject to the “Abatement Event”
provisions of Section 3.3 above.

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1 Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
“Alterations”) without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than ten
(10) business days prior to the commencement thereof, and which consent shall
not be unreasonably withheld or conditioned by Landlord, provided it shall be
deemed reasonable for Landlord to withhold its consent to any Alteration which
adversely affects the Base Building or is visible from the exterior of the
Building. Notwithstanding the foregoing, Tenant shall be permitted to make
Alterations following ten (10) business days’ notice to Landlord, but without
Landlord’s prior consent, to the extent that such Alterations do not
(i) adversely affect the Base Building, exterior appearance of the Building,
(ii) adversely affect the value of the Premises, (iii) cost in excess of Two
Hundred Thousand and 00/100 Dollars ($200,000.00) in the aggregate in any
consecutive twelve (12) month period, but with no such dollar limit on purely
cosmetic decorations, such as carpet, paint and wall coverings, or (iv) require
a building permit (collectively, the “Cosmetic Alterations”). The construction
of the initial Improvements to the Premises shall be governed by the terms of
the Work Letter and not the terms of this Article 8.

8.2 Manner of Construction. Landlord may impose, as a condition of its consent
to any and all Alterations or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that Tenant utilize for such
purposes only contractors reasonably approved by Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed, and the requirement that
upon Landlord’s timely request (as more particularly set forth in Section 8.5,
below), Tenant shall, at Tenant’s expense, remove such Alterations upon the
expiration or any early termination of the Lease Term and return the affected
portion of the Premises to a building standard tenant improved condition as
reasonably determined by Landlord; provided, however, that Tenant shall only be
required to remove any Alteration to the extent Landlord provides Tenant with
written notice of such removal obligation at the time its consent is given
(i.e., as more particularly set forth in Section 8.5 below). Tenant shall
construct such Alterations and perform such repairs in a good and workmanlike
manner, in conformance with any and all applicable federal, state, county or
municipal laws, rules and regulations and pursuant to a valid

 

-25-



--------------------------------------------------------------------------------

building permit, issued by the City of San Diego, all in conformance with
Landlord’s reasonable, written construction rules and regulations; provided,
however, that prior to commencing to construct any Alteration (except for
Cosmetic Alterations), Tenant shall meet with Landlord to discuss Landlord’s
design parameters and code compliance issues. In the event Tenant performs any
Alterations in the Premises which require or give rise to governmentally
required changes to the Base Building, then Landlord shall, at Tenant’s expense,
make such changes to the Base Building. For purposes of this Lease, the “Base
Building” shall mean, collectively, the Building Structure and the Building
Systems. In performing the work of any such Alterations, Tenant shall have the
work performed in such manner so as not to unreasonably obstruct access to the
Project or any portion thereof, by any other tenant of the Project, and so as
not to unreasonably obstruct the business of Landlord or other tenants in the
Project. Tenant shall not use (and upon notice from Landlord shall cease using)
contractors, services, workmen, labor, materials or equipment that, in
Landlord’s commercially reasonable judgment, would disturb labor harmony with
the workforce or trades engaged in performing other work, labor or services in
or about the Project or the Common Areas. In addition to Tenant’s obligations
under Article 9 of this Lease, upon completion of any Alterations, Tenant agrees
to cause a Notice of Completion to be recorded in the office of the Recorder of
the County of San Diego in accordance with Section 8182 of the Civil Code of the
State of California or any successor statute, and Tenant shall deliver to the
Project construction manager a reproducible copy of the “as built” drawings of
the Alterations, to the extent applicable, as well as all permits, approvals and
other documents issued by any governmental agency in connection with the
Alterations.

8.3 Payment for Improvements. With respect to payments to be made directly to
contractors, Tenant shall (i) comply with Landlord’s requirements for final lien
releases and waivers in connection with Tenant’s payment for work to
contractors, and (ii) sign Landlord’s standard contractor’s rules and
regulations. In addition, in connection with all Alterations, Tenant shall pay
to Landlord an oversight fee equal to five percent (5%) of the cost of such work
and Tenant shall reimburse Landlord for Landlord’s reasonable, actual,
out-of-pocket costs and expenses actually incurred in connection with Landlord’s
review of such work; provided, however, no such oversight fee shall be charged
with respect to any Cosmetic Alterations.

8.4 Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant or the general contractor making such Alterations carries “Builder’s
All Risk” insurance in an amount reasonably approved by Landlord covering the
construction of such Alterations, and such other insurance as Landlord may
reasonably require, it being understood and agreed that all of such Alterations
shall be insured by Tenant pursuant to Article 10 of this Lease immediately upon
completion thereof. In addition, Landlord may, in its reasonable discretion,
require Tenant or the general contractor making such Alterations to obtain a
lien and completion bond or some alternate form of security reasonably
satisfactory to Landlord in an amount sufficient to ensure the lien-free
completion of Alterations costing more than $50,000.00 and naming Landlord as a
co-obligee.

8.5 Landlord’s Property. Landlord and Tenant hereby acknowledge and agree that
(i) all Alterations, improvements, and/or appurtenances which may be permanently
installed in or about and/or permanently affixed to the Premises, from time to
time, shall be at the sole cost of Tenant and shall be and become part of the
Premises and the property of Landlord, and (ii) the Improvements to be
constructed in the Premises pursuant to the TCCs of the Work Letter shall, upon
completion of the same, be and become a part of the Premises and the property of
Landlord; provided, however, that notwithstanding the foregoing, Tenant may
remove any Alterations, Improvements, furniture, fixtures, equipment and/or
other items of personal property (regardless of whether the same is built-in or
free standing) which Tenant can substantiate to Landlord have not been paid for
with any improvement allowance funds provided to Tenant by Landlord (which
removal items shall include, but not be limited to, any “Tenant’s Property,” as
that term is defined in Section 9.2 below), provided Tenant repairs any damage
to the Premises and Building caused by such removal and returns the affected
portion of the Premises to a condition consistent with the “Building Standard
Improvements,” as that term is defined in Section 2.3 of the Work
Letter. Furthermore, Landlord may, by written notice to Tenant (provided such
notice is given to Tenant at the time of Landlord’s consent to the subject
Alterations in the Premises), require Tenant, at Tenant’s expense, to (A) remove
any Alterations in the Premises (including any security systems installed by or
on behalf of Tenant, the removal notice for which is hereby deemed given), and
(B) replace the same with Building Standard Improvements, and otherwise return
the affected portion of the Premises to a condition consistent

 

-26-



--------------------------------------------------------------------------------

with the Building Standard Improvements; provided, however, in connection with
its notice to Landlord with respect to any Cosmetic Alterations, (1) Tenant
shall request Landlord’s decision with regard to the removal of such Cosmetic
Alterations, and (2) Landlord shall thereafter inform Tenant of its requirement
to remove such Cosmetic Alterations, and replace the same with Building Standard
Improvements, and otherwise return the affected portion of the Premises to a
Building standard tenant improved condition as reasonably determined by Landlord
provided further, however, that if Tenant requests such a determination from
Landlord and Landlord, within ten (10) business days following Landlord’s
receipt of such request from Tenant with respect to Cosmetic Alterations, fails
to address the removal requirement with regard to such Cosmetic Alterations in
writing, then Landlord shall be deemed to have agreed to waive the removal
requirement with regard to such Cosmetic Alterations. If Tenant fails to
complete such removal and/or to repair any damage caused by the removal of any
Alterations in the Premises, and returns the affected portion of the Premises to
a building standard tenant improved condition as reasonably determined by
Landlord, then at Landlord’s option, either (a) Tenant shall be deemed to be
holding over in the Premises and Rent shall continue to accrue in accordance
with the terms of Article 16, below, until such work shall be completed, or
(b) Landlord may do so and may charge the actual, reasonable and documented (as
evidenced by invoices and paid receipts therefor) out of pocket cost thereof to
Tenant, which Tenant shall pay to Landlord within thirty (30) days following
Tenant’s receipt of written invoice therefor from Landlord. Tenant hereby
protects, defends, indemnifies and holds Landlord harmless from any liability,
cost, obligation, expense or claim of lien in any manner relating to the
installation, placement, removal or financing of any such Alterations, fixtures
and/or equipment in, on or about the Premises (except to the extent caused by
Landlord’s or any Landlord’s Parties’ negligence, willful misconduct or illegal
acts), which obligations of Tenant shall survive the expiration or earlier
termination of this Lease. Notwithstanding anything to the contrary contained in
this Lease and in the Work Letter, Tenant shall not be required to remove the
Improvements installed in the Premises by Landlord pursuant to the Work Letter,
nor any purely cosmetic decorations added to the Premises by or on behalf of
Tenant, such as carpet, paint and wall coverings, on or before the expiration or
earlier termination of this Lease.

ARTICLE 9

COVENANT AGAINST LIENS

9.1 Covenant Against Liens. Tenant shall keep the Project and Premises free from
any liens or encumbrances arising out of the work performed, materials furnished
or obligations incurred by or on behalf of Tenant, and shall protect, defend,
indemnify and hold Landlord harmless from and against any claims, liabilities,
judgments or costs (including, without limitation, reasonable attorneys’ fees
and costs) arising out of same or in connection therewith, except to the extent
caused by Landlord’s or any Landlord’s Parties’ negligence or willful misconduct
(including knowingly illegal acts). Tenant shall give Landlord notice at least
twenty (20) days prior to the commencement of any such work on the Premises (or
such additional time as may be necessary under Applicable Laws) to afford
Landlord the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall remove any such lien or encumbrance by bond or
otherwise within thirty (30) days after Tenant’s receipt of written notice
thereof from Landlord, and if Tenant shall fail to timely do so, then Landlord
may pay the amount necessary to remove such lien or encumbrance, without being
responsible for investigating the validity thereof. The actual amount so paid by
Landlord shall be deemed Additional Rent under this Lease payable within thirty
(30) days after Tenant’s receipt of written and reasonably detailed demand
therefor from Landlord, without limitation as to other remedies available to
Landlord under this Lease. Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord’s title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract. Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord or with Landlord’s
approval shall be null and void, or at Landlord’s option shall attach only
against Tenant’s interest in the Premises and shall in all respects be
subordinate to Landlord’s title to the Project, Building and Premises.

9.2 Landlord’s Waiver of Security Interest in Tenant’s Personal
Property. Landlord hereby acknowledges and agree that any and all of Tenant’s
movable furniture, furnishings, trade fixtures and equipment at the Premises
(“Tenant’s Property”) may be financed by a third-party lender or lessor (an
“Equipment Lienor”), and Landlord hereby

 

-27-



--------------------------------------------------------------------------------

(i) waives any rights to Tenant’s Property, and (ii) agrees to recognize the
rights of any such Equipment Lienor, subject to and in accordance with a
commercially reasonable “Access, Removal & Repair Agreement” to be entered into
by and between Landlord and the Equipment Lienor following request by Tenant.

ARTICLE 10

INSURANCE

10.1 Indemnification and Waiver. Except to the extent caused by the negligence
or willful misconduct (including knowingly illegal acts) of Landlord or the
other Landlord Parties as the term is defined in this Section 10.1, and/or
insured or required to be insured under this Lease by Landlord, Tenant hereby
assumes all risk of damage to property or injury to persons in or upon the
Premises from any cause whatsoever and agrees that Landlord, its partners,
subpartners and their respective officers, agents, servants, employees, and
independent contractors (collectively, “Landlord Parties”) shall not be liable
for, and are hereby released from any responsibility for, any damage either to
person or property or resulting from the loss of use thereof, which damage is
sustained by Tenant or by other persons claiming through Tenant. Tenant shall
indemnify, defend, protect, and hold harmless the Landlord Parties from any and
all loss, cost, damage, expense and liability (including, without limitation,
court costs and reasonable attorneys’ fees) incurred in connection with or
arising from: (i) any causes in the Premises; (ii) the use or occupancy of the
Premises by Tenant or any person claiming under Tenant; (iii) any activity,
work, or thing done, or permitted or suffered by Tenant in or upon the Premises;
(iv) any acts, omissions, negligence or willful misconduct of Tenant or any
person claiming under Tenant, or the contractors, agents, employees, invitees,
or visitors of Tenant or any such person; (v) any breach, violation, or
non-performance by Tenant or any person claiming under Tenant or the employees,
agents, contractors, invitees, or visitors of Tenant or any such person of any
term, covenant, or provision of this Lease or any law, ordinance, or
governmental requirement of any kind with respect to the Premises; (vi) any
injury or damage to the person, property, or business of Tenant, its employees,
agents, contractors, invitees, visitors, or any other person entering the
Building under the express or implied invitation of Tenant; or (vii) the
placement of any personal property or other items within the Premises or
anywhere within the Project by Tenant or any person claiming under Tenant, or
the contractors, agents, employees, invitees, or visitors of Tenant or any such
person claiming under Tenant; provided that the foregoing indemnity shall not
apply to the extent caused by the negligence or willful misconduct (including
knowingly illegal acts) of Landlord and/or insured or required to be insured
under this Lease by Landlord. Should Landlord be named as a defendant in any
suit brought against Tenant in connection with or arising out of Tenant’s
occupancy of the Premises, Tenant shall pay to Landlord its costs and expenses
incurred in such suit, including, without limitation, its actual, reasonable,
documented out of pocket professional fees such as appraisers’, accountants’ and
attorneys’ fees. Subject to Tenant’s indemnity and the waiver of subrogation
provided below, Landlord shall indemnify, defend, protect, and hold harmless
Tenant, its partners, and their respective officers, directors, shareholders,
agents, servants, employees, and independent contractors (collectively, “Tenant
Parties”) from all loss, cost, damage, expense and liability (including, without
limitation, court costs and reasonable attorneys’ fees) arising from the
negligence or willful misconduct of Landlord or the Landlord Parties in, on or
about the Project either prior to or during the Lease Term, and/or as a result
of Landlord’s breach of this Lease, except to the extent caused by the
negligence or willful misconduct of Tenant or the Tenant Parties and/or insured
or required to be insured under this Lease by Tenant. Further, Tenant’s
agreement to indemnify Landlord, and Landlord’s agreement to indemnify Tenant,
in either case pursuant to this Section 10.1 is not intended and shall not
relieve any insurance carrier of its obligations under policies that are carried
(whether elected or required to be carried) pursuant to the provisions of this
Lease, to the extent such policies cover the matters subject to the parties’
respective indemnification obligations hereunder; nor shall they supersede any
inconsistent agreement of the parties set forth in any other provision of this
Lease. The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease with respect to any claims or liability arising
in connection with any event occurring prior to such expiration or termination.

10.2 Tenant’s Compliance With Landlord’s Fire and Casualty Insurance. Tenant
shall, at Tenant’s expense, comply with Landlord’s insurance company
requirements pertaining to the use of the Premises. If Tenant’s conduct or use
of the Premises causes any increase in the premium for such insurance policies
then Tenant shall reimburse Landlord for any such increase

 

-28-



--------------------------------------------------------------------------------

within thirty (30) days after Tenant’s receipt of written invoice therefor from
Landlord. Tenant, at Tenant’s expense, shall comply with all rules, orders,
regulations or requirements of the American Insurance Association (formerly the
National Board of Fire Underwriters) and with any similar body.

10.3 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts. The required evidence of coverage must be delivered to
Landlord on or before the date required under Section 10.4(A) sub-sections
(1) and (2), or Section 10.4(B) below (as applicable). Such policies shall be
for a term of at least one (1) year, or the length of the remaining term of this
Lease, whichever is less.

10.3.1 Commercial General Liability Insurance, including Broad Form contractual
liability covering the insured against claims of bodily injury, personal injury
and property damage (including loss of use thereof) based upon or arising out of
Tenant’s operations, occupancy or maintenance of the Premises and all areas
appurtenant thereto. Such insurance shall be written on an “occurrence”
basis. Landlord and any other party the Landlord so specifies that has a
material financial interest in the Project, including Landlord’s managing agent,
ground lessor and/or lender, if any, shall be named as additional insureds as
their interests may appear using Insurance Service Organization’s form CG2011 or
a comparable form subject to Landlord’s approval, which shall not be
unreasonably, withheld, conditioned or delayed. Tenant’s coverage shall be
primary and any insurance carried by Landlord shall be excess and
non-contributing. The Commercial General Liability Insurance carried by Tenant
shall not exclude damage caused by heat, smoke or fumes from a hostile fire. The
policy shall not contain any intra-insured exclusions as between insured persons
or organizations. The limits of said insurance shall not, however, limit the
liability of Tenant nor relieve Tenant of any obligation hereunder. Limits of
liability insurance shall not be less than the following; provided, however,
such limits may be achieved through the use of an Umbrella/Excess Policy:

 

Bodily Injury and Property Damage Liability   $10,000,000.00 each occurrence and
annual aggregate Personal Injury and Advertising Liability   $10,000,000.00 each
occurrence and annual aggregate Tenant Legal Liability/Damage to Rented Premises
Liability   $1,000,000.00

10.3.2 Property Insurance covering (i) all office furniture, personal property,
business and trade fixtures, office equipment, free-standing cabinet work,
movable partitions, merchandise and all other items of Tenant’s business
personal property on the Premises installed by, for, or at the expense of
Tenant, (ii) the “Improvements,” as that term is defined in Section 2.1 of the
Work Letter, and any other improvements which exist in the Premises as of the
Lease Commencement Date (excluding the Base Building) (collectively, the
“Original Improvements”), and (iii) all Alterations hereafter performed and made
in the Premises. Such insurance shall be written on a Special Form basis, for
the full replacement cost value (subject to reasonable deductible amounts and
determined in a commercially reasonable manner), without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for (A) all
perils included in the CP 10 30 04 02 Coverage Special Form or its reasonable
equivalent, (B) water damage from any cause whatsoever, including, but not
limited to, backup or overflow from sprinkler leakage, bursting, leaking or
stoppage of any pipes, explosion, and backup of sewers and drainage, except as
otherwise excluded in the CP 10 30 04 02 Coverage Special Form or its reasonable
equivalent, and (C) terrorism (to the extent such terrorism insurance is
available as a result of the Terrorism Risk Insurance Act of 2002 (Pub. L.
107-297, 116 Stat. 2322), the Terrorism Risk Insurance Program Reauthorization
Act of 2005 (Pub. l. 109-144), and the Terrorism Risk Insurance Program
Reauthorization Act of 2007 (Pub. L. 110-160, 121 Stat. 183), any successor
statute or regulation, or is otherwise available at commercially reasonable
rates).

10.3.2.1 Adjacent Premises. Tenant shall pay for any increase in the premiums
for the property insurance of the Project to the extent said increase is caused
by Tenant’s acts, omissions, use or occupancy of the Premises.

 

-29-



--------------------------------------------------------------------------------

10.3.2.2 No representation of Adequate Coverage. Landlord makes no
representation that the limits or forms of coverage of insurance specified
herein are adequate to cover Tenant’s property, business operations or
obligations under this Lease.

10.3.3 Property Insurance Subrogation. Landlord and Tenant intend that their
respective property loss risks shall be borne by insurance carriers to the
extent above provided (and, in the case of Tenant, by an insurance carrier
satisfying the requirements of Section 10.4(i) below), and Landlord and Tenant
hereby agree to look solely to, and seek recovery only from, their respective
insurance carriers in the event of a property loss to the extent that such
coverage is agreed to be provided hereunder. The parties each hereby waive all
rights and claims against each other for such losses, and waive all rights of
subrogation of their respective insurers. Landlord and Tenant hereby represent
and warrant that their respective “all risk” property insurance policies include
a waiver of (i) subrogation by the insurers, and (ii) all rights based upon an
assignment from its insured, against Landlord and/or any of the Landlord Parties
or Tenant and/or any of the Tenant Parties (as the case may be) in connection
with any property loss risk thereby insured against. Tenant will use
commercially reasonable efforts to cause all other occupants of the Premises
claiming by, under, or through Tenant to execute and deliver to Landlord a
waiver of claims similar to the waiver in this Section 10.3.3 and to obtain such
waiver of subrogation rights endorsements. If either party hereto fails to
maintain the waivers set forth in items (i) and (ii) above, then the party not
maintaining the requisite waivers shall indemnify, defend, protect, and hold
harmless the other party for, from and against any and all claims, losses,
costs, damages, expenses and liabilities (including, without limitation, court
costs and reasonable attorneys’ fees) arising out of, resulting from, or
relating to, such failure.

10.3.4 Loss of Rent with a minimum limit of not less than an amount equal to one
(1) year of Rent then payable by Tenant to Landlord for the then-existing
Premises under this Lease for the risks outlined in Section 10.3.2 above.

10.3.5 Workers’ Compensation or other similar insurance pursuant to all
applicable state and local statutes and regulations, and Employer’s Liability
with minimum limits of not less than $1,000,000.00 each
accident/employee/disease.

10.3.6 Commercial Automobile Liability Insurance covering all Owned (if any),
Hired, or Non-owned vehicles (i.e., any and all vehicles used or operated by
Tenant) with limits not less than $1,000,000.00 combined single limit for bodily
injury and property damage.

10.4 Form of Policies. The minimum limits of policies of insurance required of
Tenant and Landlord under this Lease shall in no event limit the liability of
either party under this Lease. Such insurance shall (i) be issued by an
insurance company having an AM Best rating of not less than A-:VII and licensed
to do business in the State of California, (ii) be in form and content
reasonably acceptable to Landlord and complying with the requirements of
Section 10.3 (including, Sections 10.3.1 through 10.3.6), (iii) Tenant shall not
do or permit to be done anything which invalidates the required insurance
policies, and (iv) provide that said insurance shall not be canceled unless ten
(10) days’ prior written notice shall have been given to Landlord and any
mortgagee of Landlord, the identity of whom has been previously provided to
Tenant by Landlord in writing. Tenant shall deliver said certificates thereof
and applicable endorsements which meet the requirements of this Article 10 to
Landlord on or before (A) the earlier to occur of: (1) the Lease Commencement
Date; or (2) the date Tenant and/or its employees, contractors and/or agents
first enter the Premises for occupancy, construction of improvements,
alterations, or any other move-in activities, and (B) ten (10) business days
after the renewal of such policies. In the event Tenant shall fail to procure
such insurance, or to deliver such certificates and applicable endorsements,
Landlord may, at its option, after written notice to Tenant and Tenant’s failure
to obtain such insurance within fifteen (15) days thereafter, procure such
policies for the account of Tenant and the sole benefit of Landlord, and the
cost thereof shall be paid to Landlord within thirty (30) days after delivery to
Tenant of written bills therefor.

10.5 Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant’s sole cost and expense, the amounts of
insurance required to be carried by Tenant pursuant to this Article 10, as the
same may be reasonably increased and/or supplemented with other reasonable types
of insurance coverage and in such reasonable amounts covering the Premises and
Tenant’s operations therein, as reasonably requested in writing by Landlord and
reasonably approved by Tenant after consultation with Tenant’s insurance

 

-30-



--------------------------------------------------------------------------------

consultants, but in no event shall such increased amounts of insurance or such
other reasonable types of insurance be materially in excess of that generally
required by institutional landlords of Comparable Buildings. Notwithstanding the
foregoing, Landlord shall not so increase the coverage amounts or require
additional types of insurance during the initial Lease Term, and thereafter,
during the Option Term, no more often than one (1) time in any five (5) year
period.

10.6 Third-Party Contractors. Tenant shall obtain and deliver to Landlord, Third
Party Contractor’s certificates of insurance and applicable endorsements prior
to the commencement of work in or about the Premises by any third-party
contractor (a “Third Party Contractor”). All such insurance shall (i) name
Landlord as an additional insured under such party’s liability policies as
required by Section 10.3.1 above and this Section 10.6, (ii) provide a waiver of
subrogation in favor of Landlord under such Third Party Contractor’s commercial
general liability insurance, (iii) be primary and any insurance carried by
Landlord shall be excess and non-contributing, and (iv) comply with Landlord’s
minimum insurance requirements as the same relate to Commercial General
Liability Insurance, Workers’ Compensation or other similar insurance, and
Commercial Automobile Liability Insurance; provided, however, with respect to
any Commercial General Liability Insurance policy covering liability for bodily
injury and property damage required to be maintained by a Third Party Contractor
(the “Third Party CGL”), such insurance shall be in the amount of not less than
Two Million and 00/100 Dollars ($2,000,000.00) per occurrence, and aggregate
limits shall not be less than Two Million and 00/100 Dollars ($2,000,000.00)
annual aggregate to the extent such Third Party Contractor is either (A) an
electrical, mechanical, plumbing, or sprinkler system contractor, or (B) a
contractor engaged in the performance of Alterations, repair or maintenance
which affects the Building Systems (to extent permitted under this Lease);
provided, further however, any Third Party Contractor which is not identified in
the foregoing items (A) or (B) shall be entitled to carry Third Party CGL in the
amount of not less than One Million and 00/100 Dollars ($1,000,000.00) per
occurrence, and aggregate limits shall not be less than One Million and 00/100
Dollars ($1,000,000.00) annual aggregate.

10.7 Landlord’s Insurance. Landlord shall insure the Base Building and the
Project during the Lease Term against loss or damage due to fire and other
casualties covered within the classification of fire and extended coverage,
vandalism coverage and malicious mischief, sprinkler leakage, water damage and
special extended coverage. In no event shall the scope of property damage
coverage maintained by Landlord be less than that commonly known as “Causes of
Loss-Special Form”, which is also known as “All Risk”. Such coverage shall be in
such amounts and on such other terms, as Landlord may from time to time
reasonably determine and be underwritten by insurers with a minimum AM Best
rating of A-:VII; provided, however, that Landlord’s commercial general
liability insurance shall, at all times during the Lease Term, be in amounts at
least equal to those amounts required to be carried by Tenant under Section 10.3
above. Additionally, at the sole option of Landlord, such insurance coverage may
include the risks of earthquakes and/or flood damage and additional hazards, a
rental loss endorsement and one or more loss payee endorsements in favor of the
holders of any mortgages or deeds of trust encumbering the interest of Landlord
in the Project or the ground or underlying lessors of the Project, or any
portion thereof. Landlord shall also maintain Commercial General Liability
Insurance, including contractual liability coverage, of at least Five Million
and 00/100 Dollars ($5,000,000.00) during the Lease Term covering claims for
bodily injury, personal injury and property damage in the Common Areas and with
respect to Landlord’s activities in the Premises. As of the date of mutual
execution and delivery of this Lease, the deductible due under Landlord’s
property insurance is Ten Thousand Dollars ($10,000.00), and the deductible with
respect to Landlord’s Commercial General Liability Insurance is Five Thousand
Dollars ($5,000.00) (both of which deductible levels shall be subject to
change). Notwithstanding the foregoing terms of this Section 10.7, the coverage
and amounts of insurance carried by Landlord in connection with the Project
shall at a minimum be comparable to the coverage and amounts of insurance which
are generally carried by reasonable institutional landlords of Comparable
Buildings (but in no event shall Landlord be required to carry earthquake
insurance).

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1 Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas serving or providing access to the
Premises shall be damaged by

 

-31-



--------------------------------------------------------------------------------

fire or other casualty, Landlord shall promptly and diligently, subject to
reasonable delays for insurance adjustment or other matters beyond Landlord’s
reasonable control, and subject to all other terms of this Article 11, restore
the Base Building and such Common Areas, as well as the Original Improvements
(but as to the Original Improvements, only to the extent the insurance proceeds
received by Landlord from Tenant’s insurance carrier, as assigned by Tenant
prior to Landlord’s commencement of repair of the damage, is equal to or greater
than the anticipated cost of repairing the same [i.e., as more particularly
contemplated in this Section 11.1 below]). Such restoration shall be to
substantially the same condition of the Base Building and the Common Areas prior
to the casualty, except for modifications required by zoning and building codes
and other laws or by the holder of a mortgage on the Building or Project or any
other modifications to the Common Areas deemed desirable by Landlord, provided
that access to the Premises shall not be materially impaired. Upon the
occurrence of any damage to the Premises, except as otherwise provided in this
Article 11, Tenant shall assign to Landlord all insurance proceeds payable to
Tenant under Tenant’s insurance required under Section 10.3.2(ii) and (iii) of
this Lease for the Improvements and any Alterations, and Landlord shall repair
any injury or damage to the Improvements and Alterations installed in the
Premises and shall return such Improvements and Alterations to their original
condition; provided that if the cost of such repair by Landlord exceeds the
amount of insurance proceeds received by Landlord from Tenant’s insurance
carrier, as assigned by Tenant, the cost of such repairs shall be paid by Tenant
to Landlord prior to Landlord’s commencement of repair of the damage. Landlord
shall not be liable for any inconvenience or annoyance to Tenant or its
visitors, or injury to Tenant’s business resulting in any way from such damage
or the repair thereof; provided, however, that if such fire or other casualty
shall have damaged the Premises or Common Areas necessary to Tenant’s occupancy,
then Landlord shall allow Tenant a proportionate abatement of Rent to the extent
Landlord is reimbursed from the proceeds of rental interruption insurance
purchased by Landlord as part of Operating Expenses, during the time and to the
extent the Premises are unfit for occupancy for the purposes permitted under
this Lease and not occupied by Tenant as a result thereof unless Landlord shall
make available to Tenant, during the period of such repair, other space in the
Project which is reasonably suitable for the temporary conduct of Tenant’s
business; provided, further, however, that if the damage or destruction is due
to the negligence or willful misconduct of Tenant or any of its agents,
employees, contractors, invitees or guests, then Tenant shall be responsible for
any reasonable, applicable insurance deductible (which shall be payable to
Landlord within thirty (30) days of written demand therefor) and there shall be
no Rent abatement. Except as otherwise expressly provided in this Lease,
Landlord shall not be liable for any inconvenience or annoyance to Tenant or
injury to the business of Tenant resulting in any way from such damage or the
undertaking of such repair, reconstruction or restoration. Landlord shall have
no obligation to carry insurance of any kind on the Improvements, any
Alterations or upon Tenant’s Property or Tenant’s other goods, furniture or
furnishings located at the Project, and Landlord shall not be obligated to
repair any damage thereto or to replace the same (except to the extent Landlord
has received Tenant’s insurance proceeds covering the cost thereof). Except as
provided above, Tenant hereby waives the provisions of any California law which
is in conflict with the provisions of this Article 11.

11.2 Termination Rights. Notwithstanding the terms of Section 11.1 of this
Lease, Landlord may elect not to rebuild and/or restore the Premises, Building
and/or Project, and instead terminate this Lease, by notifying Tenant in writing
of such termination within sixty (60) days after the date of discovery of the
damage, such notice to include a termination date giving Tenant sixty (60) days
to vacate the Premises, but Landlord may so elect only if the Building or
Project shall be materially damaged by fire or other casualty or cause, whether
or not the Premises are affected, and one or more of the following conditions is
present and Landlord is electing to terminate the leases of the other similarly
situated tenants in the Project: (i) in Landlord’s reasonable judgment (with
reasonable supporting documentation therefor (i.e., an estimate by a reputable
general contractor)), repairs cannot reasonably be substantially completed
within two hundred seventy (270) days after the date of discovery of the damage
(when such repairs are made without the payment of overtime or other premiums);
(ii) the holder of any mortgage on the Building or Project or ground lessor with
respect to the Building or Project shall require that all of the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the ground lease, as the case may be; (iii) the damage is not fully
covered by Landlord’s insurance policies (excluding the cost of deductibles);
(iv) the damage occurs during the last twelve (12) months of the Lease Term; or
(v) any owner of any other portion of the Project, other than Landlord, does not
intend to repair the damage to such portion of the Project. It is hereby
understood that if Landlord is obligated to or elects to repair

 

-32-



--------------------------------------------------------------------------------

or restore as herein provided, Landlord shall be obligated to make repairs or
restoration only of those portions of the Building and the Premises which were
originally provided at Landlord’s expense, and the repair and restoration of
items not provided at Landlord’s expense shall be the obligation of Tenant. If
it is determined that the repairs will require material and sustained
interruption of Tenant’s use of all or any material portion of the Premises or
of Tenant’s access to the Premises or the parking facilities servicing the
Premises, in any such event, for (A) a period in excess of two hundred seventy
(270) days after the date the damage is discovered or (B) for a period of
(90) days after the date the damage is discovered if occurring during the last
Lease Year, then, in such event, Tenant may elect, no earlier than thirty
(30) days after the date of the damage and not later than sixty (60) days after
the date of such damage, to terminate this Lease by written Notice to Landlord
effective as of the date specified in such Notice. Furthermore, if neither
Landlord nor Tenant has terminated this Lease, and the repairs are not actually
completed within the longer time period of (1) such two hundred seventy
(270)-day period, and (2) the time period originally estimated by Landlord, then
Tenant shall have the right to terminate this Lease as to the applicable portion
of the Premises during the first ten (10) business days of each calendar month
following the end of such period until such time as the repairs are complete, by
notice to Landlord (the “Damage Termination Notice”), effective as of a date set
forth in the Damage Termination Notice (the “Damage Termination Date”), which
Damage Termination Date shall not be less than ten (10) business days following
the end of each such month. Notwithstanding the foregoing, if Tenant delivers a
Damage Termination Notice to Landlord, then Landlord shall have the right to
suspend the occurrence of the Damage Termination Date for a period ending thirty
(30) days after the Damage Termination Date set forth in the Damage Termination
Notice by delivering to Tenant, within seven (7) business days of Landlord’s
receipt of the Damage Termination Notice, a certificate of Landlord’s contractor
responsible for the repair of the damage certifying that it is such contractor’s
good faith judgment that the repairs shall be substantially completed within
thirty (30) days after the Damage Termination Date. If repairs shall be
substantially completed prior to the expiration of such thirty (30)-day period,
then the Damage Termination Notice shall be of no force or effect, but if the
repairs shall not be substantially completed within such thirty (30)-day period,
then this Lease shall terminate upon the expiration of such thirty (30)-day
period. At any time, from time to time, after the date occurring sixty (60) days
after the date of the damage, Tenant may request that Landlord inform Tenant of
Landlord’s reasonable opinion of the date of completion of the repairs and
Landlord shall respond to such request within seven (7) business days. In the
event this Lease is terminated in accordance with the terms of this
Section 11.2, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant’s insurance
required under items (ii) and (iii) of Section 10.3.2 of this Lease that are in
excess of the then-current unamortized amount of the “Improvement Allowance,” as
that term is set forth in Section 2.1 of the Work Letter.

11.3 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises or the Project.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter

 

-33-



--------------------------------------------------------------------------------

accompanying such check or payment be deemed an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the full amount due. No receipt of monies by Landlord from Tenant
after the termination of this Lease shall in any way alter the length of the
Lease Term or of Tenant’s right of possession hereunder, or after the giving of
any notice shall reinstate, continue or extend the Lease Term or affect any
notice given Tenant prior to the receipt of such monies, it being agreed that
after the service of notice or the commencement of a suit, or after final
judgment for possession of the Premises, Landlord may receive and collect any
Rent due, and the payment of said Rent shall not waive or affect said notice,
suit or judgment.

ARTICLE 13

CONDEMNATION

If more than twenty-five percent (25%) of the Premises shall be taken by power
of eminent domain or condemned by any competent authority for any public or
quasi-public use or purpose, or if any adjacent property or street shall be so
taken or condemned, or reconfigured or vacated by such authority in such manner
as to require the use, reconstruction or remodeling of any portion comprising
more than twenty-five percent (25%) of the Premises, or if Landlord shall grant
a deed or other instrument in lieu of such taking by eminent domain or
condemnation, then Landlord shall have the option to terminate this Lease
effective as of the date possession is required to be surrendered to the
authority. If more than twenty-five percent (25%) of the rentable square feet of
the Premises is taken, or if access to the Premises is substantially impaired,
in each case for a period in excess of one hundred eighty (180) days, and
provided that as a result thereof Tenant cannot conduct its business operations
in materially the same manner as such business operations were conducted prior
to such taking, Tenant shall have the option to terminate this Lease effective
as of the date possession is required to be surrendered to the authority. Tenant
shall not because of such taking assert any claim against Landlord or the
authority for any compensation because of such taking and Landlord shall be
entitled to the entire award or payment in connection therewith, except that
Tenant shall have the right to file any separate claim available to Tenant for
any taking of Tenant’s personal property and fixtures belonging to Tenant and
removable by Tenant upon expiration of the Lease Term pursuant to the terms of
this Lease, and for moving expenses, so long as such claims do not diminish the
award available to Landlord, its ground lessor with respect to the Building or
Project or its mortgagee, and such claim is payable separately to Tenant. All
Rent shall be apportioned as of the date of such termination. If any part of the
Premises shall be taken, and this Lease shall not be so terminated, then the
Rent shall be proportionately abated. Landlord and Tenant hereby each waive any
and all rights it might otherwise have pursuant to Section 1265.130 of the
California Code of Civil Procedure. Notwithstanding anything to the contrary
contained in this Article 13, in the event of a temporary taking of all or any
portion of the Premises for a period of one hundred twenty (120) days or less,
then this Lease shall not terminate but the Base Rent and the Additional Rent
shall be abated for the period of such taking in proportion to the ratio that
the amount of rentable square feet of the Premises taken bears to the total
rentable square feet of the Premises; provided, however, in the event that
Tenant is prevented (from an objective, general office tenant perspective) from
conducting, and does not conduct, its business from any portion of the Premises
for the period of such taking, and the remaining portion of the Premises is not
sufficient to allow Tenant to effectively conduct its business therein, and if
Tenant does not conduct its business from such remaining portion, then for such
time as Tenant is so prevented (again, from an objective, general office tenant
perspective) from effectively conducting its business therein, the Base Rent and
the Additional Rent for the entire Premises shall be abated. Landlord shall be
entitled to receive the entire award made in connection with any such temporary
taking.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1 Transfers. Except for Permitted Transfers as defined and provided for in
this Article 14 below, Tenant shall not, without the prior written consent of
Landlord (which consent shall not be unreasonably withheld, conditioned or
delayed as provided in Section 14.2 below), assign, mortgage, pledge,
hypothecate, encumber, or permit any lien to attach to, or otherwise transfer,
this Lease or any interest hereunder, permit any assignment, or other transfer
of this Lease or any interest hereunder by operation of law, sublet the Premises
or any part thereof, or

 

-34-



--------------------------------------------------------------------------------

enter into any license or concession agreements or otherwise permit the
occupancy or use of the Premises or any part thereof by any persons other than
Tenant and its employees and contractors (all of the foregoing are hereinafter
sometimes referred to collectively as “Transfers” and any person to whom any
Transfer is made or sought to be made is hereinafter sometimes referred to as a
“Transferee”). If Tenant desires Landlord’s consent to any Transfer, Tenant
shall notify Landlord in writing, which notice (the “Transfer Notice”) shall
include (i) the proposed effective date of the Transfer, which shall not be less
than twenty (20) days nor more than one hundred eighty (180) days after the date
of delivery of the Transfer Notice, (ii) a description of the portion of the
Premises to be transferred (the “Subject Space”), (iii) all of the terms of the
proposed Transfer and the consideration therefor, including calculation of the
“Transfer Premium”, as that term is defined in Section 14.3 below, in connection
with such Transfer, the name and address of the proposed Transferee, and a copy
of all existing executed and/or proposed documentation pertaining to the
proposed Transfer, including all existing operative documents to be executed to
evidence such Transfer or the agreements incidental or related to such Transfer,
provided that Landlord shall have the right to require Tenant to utilize
Landlord’s standard Transfer documents in connection with the documentation of
such Transfer to the extent reasonably approved by Tenant and the particular
Transferee, (iv) current financial statements of the proposed Transferee
certified by an officer, partner or owner thereof, business credit and personal
references and history of the proposed Transferee and any other information
required by Landlord which will enable Landlord to determine the financial
responsibility, character, and reputation of the proposed Transferee, nature of
such Transferee’s business and proposed use of the Subject Space and (v) an
executed estoppel certificate from Tenant in the form attached hereto as
Exhibit E. Except for Permitted Transfers provided in this Article 14 below, any
Transfer made without Landlord’s prior written consent shall, at Landlord’s
option, be null, void and of no effect, and shall, at Landlord’s option,
constitute a default by Tenant under this Lease. Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord’s reasonable review
and processing fees, as well as any reasonable professional fees (including,
without limitation, attorneys’, accountants’, architects’, engineers’ and
consultants’ fees) incurred by Landlord, within thirty (30) days after written
request by Landlord; provided, however, the foregoing fees shall not exceed Two
Thousand Five Hundred and 00/100 Dollars ($2,500.00) for a Transfer in the
ordinary course of business. Landlord and Tenant hereby agree that a proposed
Transfer shall not be considered “in the ordinary course of business” if such
particular proposed Transfer involves the review of documentation by Landlord on
more than two (2) occasions.

14.2 Landlord’s Consent. Landlord shall not unreasonably withhold, condition or
delay its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice. Landlord shall deliver
written notice to Tenant of Landlord’s determination to grant or withhold such
consent within ten (10) business days following Landlord’s receipt of a complete
Transfer Notice. In the event Landlord has not granted or withheld its consent
to the subject Transfer within such ten (10) business day period, Tenant shall
deliver to Landlord a second Transfer Notice, and if Landlord does not notify
Tenant of its decision to consent or not to consent to the Transfer within five
(5) business days following its receipt of such second Transfer Notice, Landlord
shall be deemed to have approved such Transfer. Without limitation as to other
reasonable grounds for withholding consent, the parties hereby agree that it
shall be reasonable under this Lease and under any Applicable Law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply:

14.2.1 the Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

14.2.2 the Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

14.2.3 the Transferee is either a governmental agency or instrumentality
thereof; provided, however, it shall be unreasonable for Landlord to withhold
its consent to a Transfer pursuant to the terms of this Section 14.2.3 to the
extent Landlord has leased or has permitted the lease of space in the Project to
a comparable (in terms of security, foot traffic, prestige, eminent domain and
function oriented issues) governmental agency or instrumentality thereof in
comparably located space of comparable size;

 

-35-



--------------------------------------------------------------------------------

14.2.4 the Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

14.2.5 the proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease, provided that upon request from Tenant, Landlord shall provide notice of
the nature of all such applicable rights; or

14.2.6 either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent and space of comparable size to the Subject Space is
available for lease in the Project on a direct basis from Landlord, or (ii) is
negotiating with Landlord to lease space in the Project at such time and space
of comparable size to the Subject Space is available for lease in the Project on
a direct basis from Landlord; provided, however, it shall only be deemed
reasonable for Landlord to withhold its consent to a Transfer pursuant to this
Section 14.2.7 to the extent Landlord has then-available space in the Project
for such proposed Transferee.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2,
Tenant may within six (6) months after Landlord’s consent, but not later than
the expiration of said six-month period, enter into such Transfer of the
Premises or portion thereof, upon substantially the same terms and conditions as
are set forth in the Transfer Notice furnished by Tenant to Landlord pursuant to
Section 14.1 of this Lease, provided that if there are any material changes in
the terms and conditions from those specified in the Transfer Notice such that
Landlord would initially have been entitled to refuse its consent to such
Transfer under this Section 14.2, then Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14.
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedies shall be (A) a declaratory judgment
and an injunction for the relief sought, and (B) any attorneys’ fees and costs
that may be awarded by the court in connection therewith, as provided in
Section 29.21, below, without any monetary damages, and Tenant hereby waives the
provisions of Section 1995.310 of the California Civil Code, or any successor
statute, and all other remedies, including, without limitation, any right at law
or equity to terminate this Lease, on its own behalf and, to the extent
permitted under all Applicable Laws, on behalf of the proposed Transferee.

14.3 Transfer Premium. Except as otherwise expressly provided in this
Article 14, if Landlord consents to a Transfer, then as a condition thereto
which the parties hereby agree is reasonable, Tenant shall pay to Landlord fifty
percent (50%) of any “Transfer Premium,” as that term is defined in this
Section 14.3, received by Tenant from such Transferee; provided, however, that
no amounts shall be payable to Landlord under this Section 14.3 until Tenant has
first recouped all Subleasing Costs (as defined below) from such Transferee by
allocating 100% of any excess rent or other consideration payable by the
Transferee under such Transfer for such recouping. “Transfer Premium” shall mean
all rent, additional rent or other consideration if and when received by Tenant
in connection with the Transfer in excess of the Rent and Additional Rent
payable by Tenant under this Lease during the term of the Transfer on a per
rentable square foot basis if less than all of the Premises is transferred,
after deducting the reasonable expenses incurred by Tenant for (i) any changes,
alterations and improvements to the Premises in connection with the Transfer,
(ii) any improvement allowance, free base rent or other economic concessions
provided to the Transferee, and (iii) any brokerage commissions in connection
with the Transfer, (iv) any space planning, architectural or design fees or
other expenses incurred in marketing such space or in connection with such
Transfer, (v) any attorneys’ fees incurred by Tenant in connection with the
Transfer, (vi) any lease takeover costs incurred by Tenant in connection with
the Transfer, (vii) any costs of marketing or advertising the space which is the
subject of the Transfer, (viii) any review and processing fees paid to Landlord
in connection with such Transfer, and (ix) the amortization of the fair market
value of any new furniture which is included as part of the Transfer
(collectively, “Subleasing Costs”). “Transfer Premium” shall also include, but
not be limited to, key money, bonus money or other cash consideration paid by
Transferee to Tenant in connection with such Transfer, and any payment in excess
of fair market value for services rendered by Tenant to Transferee in connection
with such Transfer. In the calculations of the Rent (as it relates to the
Transfer

 

-36-



--------------------------------------------------------------------------------

Premium calculated under this Section 14.3), and the Transferee’s Rent, the Rent
paid during each annual period for the Subject Space, and the Transferee’s Rent,
shall be computed after adjusting such rent to the actual effective rent to be
paid, taking into consideration any and all leasehold concessions granted in
connection therewith, including, but not limited to, any rent credit and tenant
improvement allowance. For purposes of calculating any such effective rent, all
such concessions shall be amortized on a straight-line basis over the relevant
term.

14.4 Effect of Transfer. If Landlord consents to a Transfer, (i) the TCCs of
this Lease shall in no way be deemed to have been waived or modified, (ii) such
consent shall not be deemed consent to any further Transfer by either Tenant or
a Transferee, (iii) Tenant shall deliver to Landlord, promptly after execution,
an original executed copy of all documentation pertaining to the Transfer in
form reasonably acceptable to Landlord, (iv) Tenant shall furnish upon
Landlord’s request a complete statement, certified by an independent certified
public accountant, or Tenant’s chief financial officer, setting forth in detail
the computation of any Transfer Premium Tenant has derived and shall derive from
such Transfer, and (v) no Transfer relating to this Lease or agreement entered
into with respect thereto, whether with or without Landlord’s consent, shall
relieve Tenant or any guarantor of the Lease from any liability under this
Lease, including, without limitation, in connection with the Subject
Space. Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, and shall have the right to make copies thereof. If the Transfer
Premium respecting any Transfer shall be found understated, then Tenant shall,
within thirty (30) days after demand, pay the deficiency, and if understated by
more than three and one-half percent (3 1⁄2%), Tenant shall pay Landlord’s
reasonable costs of such audit.

14.5 Additional Transfers. Except as otherwise provided in this Article 14, for
purposes of this Lease, the term “Transfer” shall also include (i) if Tenant is
a partnership, the withdrawal or change, voluntary, involuntary or by operation
of law, of more than fifty percent (50%) or more of the partners, or transfer of
more than fifty percent (50%) or more of partnership interests, within a twelve
(12)-month period, or the dissolution of the partnership without immediate
reconstitution thereof, and (ii) if Tenant is a closely held corporation
(i.e., whose stock is not publicly held and not traded through an exchange or
over the counter), (A) the dissolution, merger, consolidation or other
reorganization of Tenant or (B) the sale or other transfer of an aggregate of
more than fifty percent (50%) or more of the voting shares of Tenant (other than
to immediate family members by reason of gift or death), within a twelve
(12)-month period, or (C) the sale, mortgage, hypothecation or pledge of an
aggregate of more than fifty percent (50%) or more of the value of the
unencumbered assets of Tenant within a twelve (12)-month period.

14.6 Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, then Landlord shall have the right
to: (i) treat such Transfer as cancelled and repossess the Subject Space by any
lawful means; or (ii) require that such Transferee attorn to and recognize
Landlord as its landlord under any such Transfer. If Tenant shall be in Economic
Default or Material Non-Economic Default under this Lease, then Landlord is
hereby irrevocably authorized, as Tenant’s agent and attorney-in-fact, to direct
any Transferee to make all payments under or in connection with the Transfer
directly to Landlord (which Landlord shall apply towards Tenant’s obligations
under this Lease) until such Economic Default or Material Non-Economic Default
is cured. Such Transferee shall rely on any representation by Landlord that
Tenant is in Economic Default or Material Non-Economic Default hereunder,
without any need for confirmation thereof by Tenant. Upon any assignment, the
assignee shall assume in writing all obligations and covenants of Tenant
thereafter to be performed or observed under this Lease. No collection or
acceptance of rent by Landlord from any Transferee shall be deemed a waiver of
any provision of this Article 14 or the approval of any Transferee or a release
of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord’s enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord’s right to
enforce any term of this Lease against Tenant or any other person. If Tenant’s
obligations hereunder have been guaranteed, Landlord’s consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.

14.7 Non-Transfers. Notwithstanding anything to the contrary contained in this
Article 14, (i) an assignment or subletting of all or a portion of the Premises
to an affiliate of Tenant (an entity which is controlled by, controls, or is
under common control with, Tenant), (ii) an assignment of the Premises to an
entity which acquires all or substantially all of the assets

 

-37-



--------------------------------------------------------------------------------

or interests (partnership, stock or other) of Tenant, (iii) an assignment of the
Premises to an entity which is the resulting entity of a merger or consolidation
of Tenant, or (iv) an assignment of the Premises to an entity which is the
resulting entity of a reorganization of Tenant shall not be deemed a Transfer
under this Article 14, and thus shall not be subject to the requirement of
obtaining Landlord’s consent thereto in Section 14.2 above, or Landlord’s right
to receive any Transfer Premium pursuant to Section 14.3 above, provided that
(x) Tenant notifies Landlord of any such assignment or sublease and promptly
supplies Landlord with any documents or information reasonably requested by
Landlord regarding such assignment or sublease or such affiliate, and further
provided that such assignment or sublease is not a subterfuge by Tenant to avoid
its obligations under this Lease or otherwise effectuate any “release” by Tenant
of such obligations and such Permitted Transferee shall thereafter become liable
under this Lease, on a joint and several basis, with Tenant. The Transferee
under a transfer specified in items (i), (ii), (iii) or (iv) above shall be
referred to as a “Permitted Transferee.” “Control,” as used in this
Section 14.7, shall mean (A) the ownership, directly or indirectly, of at least
fifty-one percent (51%) of the voting securities of, or possession of the right
to vote, in the ordinary direction of its affairs, of at least fifty-one percent
(51%) of the voting interest in, any person or entity, or (B) the power to
direct or cause the direction of the management and policies of such entity.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

15.1 Surrender of Premises. No act or thing done by Landlord or Tenant or any
agent or employee of Landlord during the Lease Term shall be deemed to
constitute a surrender of the Premises by Tenant or an acceptance by Landlord of
a surrender of the Premises unless such intent is specifically acknowledged in a
writing signed by Landlord and Tenant. The delivery of keys to the Premises to
Landlord or any agent or employee of Landlord shall not constitute a surrender
of the Premises or effect a termination of this Lease, whether or not the keys
are thereafter retained by Landlord, and notwithstanding such delivery Tenant
shall be entitled to the return of such keys at any reasonable time upon request
until this Lease shall have been properly terminated. The voluntary or other
surrender of this Lease by Tenant, whether accepted by Landlord or not, or a
mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
sub-tenancies affecting the Premises or terminate any or all such sublessees or
sub-tenancies.

15.2 Removal of Tenant Property by Tenant. All articles of personal property and
all business and trade fixtures, machinery and equipment, furniture and movable
partitions owned by Tenant or installed by Tenant at its expense in the
Premises, which items are not a part of the Improvements or Alterations
installed in the Premises, shall remain the property of Tenant, and may be
removed by Tenant at any time during the Lease Term. Upon the expiration of the
Lease Term, or upon any earlier termination of this Lease, Tenant shall, subject
to the provisions of this Article 15, quit and surrender possession of the
Premises to Landlord in as good order and condition as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, reasonable wear
and tear, damage from casualty that is not Tenant’s obligation to repair
pursuant to Article 11 above, and repairs which are specifically made the
responsibility of Landlord hereunder excepted. Upon such expiration or
termination, Tenant shall, without expense to Landlord, remove or cause to be
removed from the Premises all debris and rubbish, and such items of furniture,
equipment, business and trade fixtures, free-standing cabinet work, movable
partitions and other articles of personal property owned by Tenant or installed
or placed by Tenant at its expense in the Premises, and such similar articles of
any other persons claiming under Tenant, as Landlord may, in its sole
discretion, require to be removed, and Tenant shall repair at its own expense
all damage to the Premises and Building resulting from such removal.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term with the express
written or implied consent of Landlord, then such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Rent shall be payable at a monthly rate
equal to the product of (i) the Rent applicable during the last rental period of
the Lease Term under this Lease, multiplied by (ii) a percentage equal to either
(A) one hundred twenty-five percent (125%) during the first three (3) months of
any such month-to-month

 

-38-



--------------------------------------------------------------------------------

holdover, and (B) thereafter, one hundred fifty percent (150%). Such
month-to-month tenancy shall be subject to every other applicable term, covenant
and agreement contained herein. If Tenant holds over after the expiration of the
Lease Term without the express written or implied consent of Landlord, then such
tenancy shall be a tenancy at sufferance, and shall not constitute a renewal
hereof or an extension for any further term, and in such case daily damages in
any action to recover possession of the Premises shall be calculated at a daily
rate equal to either (I) one hundred twenty-five percent (125%) during the first
three (3) months of any such holdover, and (II) thereafter, one hundred fifty
percent (150%) of the Base Rent applicable during the last rental period of the
Lease Term under this Lease (calculated on a per diem basis). Nothing contained
in this Article 16 shall be construed as consent by Landlord to any holding over
by Tenant, and Landlord expressly reserves the right to require Tenant to
surrender possession of the Premises to Landlord as provided in this Lease upon
the expiration or other termination of this Lease. The provisions of this
Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law. If Tenant holds over
without Landlord’s express written consent, and tenders payment of rent for any
period beyond the expiration of the Lease Term by way of check (whether directly
to Landlord, its agents, or to a lock box) or wire transfer, Tenant acknowledges
and agrees that the cashing of such check or acceptance of such wire shall be
considered inadvertent and not be construed as creating a month-to-month
tenancy, provided Landlord refunds such payment to Tenant promptly upon learning
that such check has been cashed or wire transfer received. Tenant acknowledges
that any holding over without Landlord’s consent may compromise or otherwise
affect Landlord’s ability to enter into new leases with prospective tenants
regarding the Premises. Therefore, if Tenant fails to vacate and deliver the
Premises upon the termination or expiration of this Lease, then in addition to
any other liabilities to Landlord accruing therefrom, Tenant shall protect,
defend, indemnify and hold Landlord harmless from all loss, costs (including
reasonable attorneys’ fees) and liability resulting from such failure,
including, without limiting the generality of the foregoing, any claims made by
any succeeding tenant founded upon such failure to surrender and any lost
profits to Landlord resulting therefrom; provided, however, upon entering into a
third-party lease which affects all or any portion of the Premises, Landlord
shall deliver written notice (the “New Lease Notice”) of such lease to Tenant,
following which the terms of the foregoing indemnity shall only become effective
upon the later of (1) the date that occurs sixty (60) days following the date
Landlord delivers such New Lease Notice to Tenant, and (2) the date that occurs
thirty (30) days after the termination or expiration of this Lease.

ARTICLE 17

ESTOPPEL CERTIFICATES

Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of
Exhibit E, attached hereto (or such other commercially reasonable form as may be
required by any prospective mortgagee or purchaser of the Project, or any
portion thereof), indicating therein any exceptions thereto that may exist at
that time, and shall also contain any other information reasonably requested by
Landlord or Landlord’s mortgagee or prospective mortgagee. Any such certificate
may be relied upon by any prospective mortgagee or purchaser of all or any
portion of the Project. Tenant shall execute and deliver whatever other
instruments may be reasonably required for such purposes. At any time during the
Lease Term, Landlord may require Tenant to provide Landlord with a current
financial statement and financial statements of the two (2) years prior to the
current financial statement year; provided, however, except in the event Tenant
is in Economic Default or Material Non-Economic Default beyond the expiration of
all applicable notice and cure periods, Landlord shall not request such
financial statements more than once a year, except in connection with a sale or
refinance of the Project, if Tenant is in monetary default under this Lease, or
if Tenant has identified a proposed Transferee under Article 14 above. Such
statements shall be prepared in accordance with generally accepted accounting
principles and, if such is the normal practice of Tenant, shall be audited by an
independent certified public accountant. Notwithstanding the foregoing, in the
event that (i) stock in the entity which constitutes Tenant under this Lease (as
opposed to an entity that controls Tenant or is otherwise an affiliate of
Tenant) is publicly traded on NASDAQ or a national stock exchange, and
(ii) Tenant has its own, separate and distinct 10K and 10Q filing requirements
(as opposed joint or cumulative filings with an entity that controls Tenant or
with entities which are otherwise affiliates of

 

-39-



--------------------------------------------------------------------------------

Tenant), then Tenant’s obligation to provide Landlord with a copy of its most
recent current financial statement shall be deemed satisfied. Failure of Tenant
to timely execute, acknowledge and deliver such estoppel certificate or other
instruments shall constitute an acceptance of the Premises and an acknowledgment
by Tenant that statements included in the estoppel certificate are true and
correct, without exception.

ARTICLE 18

SUBORDINATION

This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto (collectively, the “Superior Holders”); provided,
however, that in consideration of and a condition precedent to Tenant’s
agreement to subordinate this Lease, shall be the receipt by Tenant of a
subordination non-disturbance and attornment agreement in a commercially
reasonable form (a “SNDA”), which requires such Superior Holder to accept this
Lease, and not to disturb Tenant’s possession, so long as an event of default
has not occurred and be continuing, executed by Landlord and the appropriate
Superior Holder. Subject to Tenant’s receipt of a SNDA, Tenant covenants and
agrees in the event any proceedings are brought for the foreclosure of any such
mortgage or deed in lieu thereof (or if any ground lease is terminated), to
attorn, without any deductions or set-offs whatsoever, to the lienholder or
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof (or to the ground lessor), if so requested to do so by such
purchaser or lienholder or ground lessor, and to recognize such purchaser or
lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant’s occupancy, so long as Tenant timely pays the Rent and
observes and performs the TCCs of this Lease to be observed and performed by
Tenant. Landlord’s interest herein may be assigned as security at any time to
any lienholder. Tenant shall, within ten (10) business days of request by
Landlord, execute such further instruments or assurances as Landlord may
reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases. Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

ARTICLE 19

DEFAULTS; REMEDIES

19.1 Events of Default. The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

19.1.1 any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after notice; or

19.1.2 except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

19.1.3 abandonment pursuant to the terms of California Civil Code Section 1951.3
of the Premises by Tenant; or

 

-40-



--------------------------------------------------------------------------------

19.1.4 the failure by Tenant to observe or perform according to the provisions
of Articles 17 or 18 of this Lease where such failure continues for more than
three (3) business days after notice from Landlord; or

19.1.5 the failure by Tenant to observe or perform according to the provisions
of Articles 5 or 14 of this Lease where such failure continues for more than
thirty (30) business days after notice from Landlord; or

19.1.6 Tenant’s failure to occupy the Premises within one hundred twenty
(120) days after the Lease Commencement Date.

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

19.2 Remedies Upon Default. Upon the occurrence and continuance of any event of
default by Tenant, Landlord shall have, in addition to any other remedies
available to Landlord at law or in equity (all of which remedies shall be
distinct, separate and cumulative), the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive.

19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises in accordance with
processes of law required by Applicable Law and expel or remove Tenant and any
other person who may be occupying the Premises or any part thereof, without
being liable for prosecution or any claim for damages therefor; and Landlord may
recover from Tenant the following:

(a) the worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(b) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c) the worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(d) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and

(e) at Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Applicable Law.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(a) and
(b), above, the “worth at the time of award” shall be computed by allowing
interest at the Interest Rate, subject to Applicable Laws. As used in
Section 19.2.1(c), above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%), subject to Applicable
Laws.

19.2.2 Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease (and accordingly does not
terminate Tenant’s rights to possession of the Premises hereunder) on account of
any default by Tenant, Landlord may, from time to time, without terminating this
Lease (and without terminating Tenant’s rights to possession of the Premises
hereunder), enforce all of its rights and remedies under this Lease, including
the right to recover all Rent as it becomes due.

 

-41-



--------------------------------------------------------------------------------

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Section 19.2.1, above, or any law or other provision of
this Lease), without prior demand or notice except as required by Applicable
Laws, to seek any declaratory, injunctive or other equitable relief, and
specifically enforce this Lease, or restrain or enjoin a violation or breach of
any provision hereof.

19.3 Subleases of Tenant. If Landlord elects to terminate this Lease on account
of any default by Tenant, as set forth in this Article 19, then Landlord shall
have the right to terminate any and all subleases, licenses, concessions or
other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord’s sole discretion, succeed to
Tenant’s interest in such subleases, licenses, concessions or arrangements. In
the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

19.4 Form of Payment After Default. Following the occurrence of an event of
default by Tenant, Landlord shall have the right to require that any or all
subsequent amounts paid by Tenant to Landlord hereunder, whether to cure the
default in question or otherwise, be paid in the form of cash, money order,
cashier’s or certified check drawn on an institution acceptable to Landlord, or
by other means approved by Landlord, notwithstanding any prior practice of
accepting payments in any different form.

19.5 Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, re-letting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

19.6 Landlord Default. Notwithstanding anything to the contrary set forth in
this Lease, Landlord shall be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease if Landlord fails to
perform such obligation within thirty (30) days after the receipt of notice from
Tenant specifying in detail Landlord’s failure to perform; provided, however, if
the nature of Landlord’s obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursues the same to completion. Upon any such default
by Landlord under this Lease, Tenant may, except as otherwise specifically
provided in this Lease to the contrary, exercise any of its rights provided at
law and/or in equity. Any award from a court or arbitrator in favor of Tenant
requiring payment by Landlord which is not paid by Landlord within the time
period directed by such award, may be offset by Tenant from Rent next due and
payable under this Lease; provided, however, Tenant may not deduct the amount of
the award against more than fifty percent (50%) of Base Rent next due and owing
(until such time as the entire amount of such judgment is deducted) but only to
the extent following a foreclosure or a deed-in-lieu of foreclosure.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other TCCs, provisions and agreements herein contained on the part of Tenant to
be kept, observed and performed, shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the Premises subject to the TCCs, provisions and
agreements hereof without interference by any persons lawfully claiming by or
through Landlord. The foregoing covenant is in lieu of any other covenant
express or implied, except for those covenants expressly set forth in this
Lease.

 

-42-



--------------------------------------------------------------------------------

ARTICLE 21

SECURITY DEPOSIT

Concurrent with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the “Security Deposit”) in the amount set forth in
Section 8 of the Summary, as security for the faithful performance by Tenant of
all of its obligations under this Lease. If Tenant defaults with respect to any
provisions of this Lease, including, but not limited to, the provisions relating
to the payment of Rent, the removal of property and the repair of resultant
damage, then Landlord may, without notice to Tenant, but shall not be required
to apply all or any part of the Security Deposit for the payment of any Rent or
any other sum in default and Tenant shall, upon demand therefor, restore the
Security Deposit to its original amount. Any unapplied portion of the Security
Deposit shall be returned to Tenant, or, at Landlord’s option, to the last
assignee of Tenant’s interest hereunder, within thirty (30) days following the
expiration or earlier termination of the Lease Term. Tenant shall not be
entitled to any interest on the Security Deposit. Tenant hereby irrevocably
waives and relinquishes any and all rights, benefits, or protections, if any,
Tenant now has, or in the future may have, under Section 1950.7 of the
California Civil Code, any successor statute, and all other provisions of law,
now or hereafter in effect, including, but not limited to, any provision of law
which (i) establishes the time frame by which a landlord must refund a security
deposit under a lease, or (ii) provides that a landlord may claim from a
security deposit only those sums reasonably necessary to remedy defaults in the
payment of rent, to repair damage caused by a tenant, or to clean the subject
premises. Tenant acknowledges and agrees that (A) any statutory time frames for
the return of a security deposit are superseded by the express period identified
in this Article 21, above, and (B) rather than be so limited, Landlord may claim
from the Security Deposit (1) any and all sums expressly identified in this
Article 21, above, and (2) any additional sums reasonably necessary to
compensate Landlord for any and all losses or damages caused by Tenant’s default
of this Lease, including, but not limited to, all damages or rent due upon
termination of this Lease pursuant to Section 1951.2 of the California Civil
Code.

ARTICLE 22

INTENTIONALLY OMITTED

ARTICLE 23

SIGNS

23.1 Premises Interior Signage. Subject to Landlord’s prior written approval, in
its reasonable discretion, and provided all signs are compatible with the
quality, design and style of the Project’s sign criteria then established by
Landlord (the “Project Sign Criteria”), and provided all signs are in keeping
with the quality, design and style of the Project, Tenant, at its sole cost and
expense, may install identification signage anywhere in the Premises including
in the elevator lobby of the Premises, provided that such signs must not be
visible from the exterior of the Premises.

23.2 Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Except as otherwise provided in Sections 23.3 and 23.4,
below, Tenant may not install any signs on the exterior or roof of the Premises
or in the Common Areas. Any signs, window coverings, or blinds (even if the same
are located behind the Landlord-approved window coverings for the Premises), or
other items visible from the exterior of the Premises, shall be subject to the
prior approval of Landlord, in its reasonable discretion.

23.3 Intentionally omitted.

23.4 Monument Signage. Tenant shall have the non-exclusive right, but not the
obligation, to have its name and/or company logo as determined by Tenant placed
on a portion of the monument sign serving the Project (which portion shall be
determined based on the rentable square footage then leased by Tenant), and such
signage shall be compatible with the quality, design and style of the Project’s
Sign Criteria; provided, however, in no event shall Tenant’s

 

-43-



--------------------------------------------------------------------------------

signage include an “Objectionable Name,” as that term is defined in Section 23.8
of this Lease. Landlord shall have the right to: (i) position or prioritize
Tenant’s name in any position on such monument signage as it shall determine in
its reasonable discretion, from time to time; (ii) design and organize such
monument signage (and the materials, design, script size, type face, colors and
all other characteristics thereof) in such manner as it shall determine in its
reasonable discretion; (iii) place such other names, business names, trade names
or affiliate names representing such other tenants as it shall determine in its
sole discretion; (iv) make such reasonable modifications to such monument
signage as it shall reasonably desire from time to time; and (v) place thereon
the name of (and/or other identifying information for) the Project as Landlord
shall determine in its sole discretion.

23.5 Rights Personal. If (i) this Lease shall be assigned to any party other
than a Permitted Transferee, (ii) there is an event of Economic Default or
Material Non-Economic Default (beyond the expiration of all applicable notice
and cure periods) existing under this Lease, or (iii) the Original Tenant or its
Permitted Transferee occupies less than fifty percent (50%) of the Premises
(except for time periods during Force Majeure events, casualty, repairs,
remodeling or similar circumstances outside of Tenant’s reasonable control
and/or during any Abatement Event), then Landlord shall have the right to cancel
Tenant’s rights under this Section 23.5 and to require Tenant to remove at
Tenant’s sole cost and expense Tenant’s name from such monument signage within
thirty (30) days after delivery of Landlord’s written notice to do so.

23.6 Specifications and Permits. The graphics, materials, color, design,
lettering, size and specifications of Tenant’s name on such monument signage
(collectively, the “Sign Specifications”) shall be: (i) subject to the prior
written consent of Landlord, including, without limitation, as to the design,
materials, color, size and all other aesthetic factors of such signage and which
consent thereto shall not be unreasonably withheld, conditioned or delayed;
(ii) consistent with the size and quality of comparable signage on Comparable
Buildings; (iii) in compliance with all Applicable Laws; (iv) subject to receipt
by Tenant of all required governmental permits and approvals therefor; and
(v) consistent with the Project Sign Criteria and the overall character of the
Building’s/Project’s architecture (as determined by Landlord). In addition,
Tenant’s name and/or company logo on such monument signage shall be subject to
the receipt of all required governmental permits and approvals (and the
submission of copies thereof to Landlord), and shall be subject to all
Applicable Laws. In connection therewith, Landlord shall use commercially
reasonable efforts to assist Tenant in obtaining all such necessary governmental
permits and approvals.

23.7 Cost and Maintenance. The costs of the actual signs comprising Tenant’s
name and/or company logo on such monument sign, as well as the installation,
design, construction, and any and all other costs associated with Tenant’s name
on such monument signage, including, without limitation, utility charges and
hook-up fees (if applicable), permits, and maintenance and repairs, shall be the
sole responsibility of Tenant; provided that Landlord shall reasonably cooperate
with Tenant’s use of Common Areas to allow Tenant to install, operate, maintain
and repair Tenant’s name and/or company logo on such monument sign. Should
Tenant’s name and/or company logo on such monument sign require repairs and/or
maintenance, Landlord shall have the right to provide notice thereof to Tenant
and Tenant (except as set forth above) shall cause such repairs and/or
maintenance to commence to be performed within thirty (30) days after receipt of
such notice from Landlord, at Tenant’s sole cost and expense; provided, however,
if such repairs and/or maintenance are reasonably expected to require longer
than thirty (30) days to perform, then Tenant shall commence such repairs and/or
maintenance within such thirty (30) day period and shall thereafter diligently
prosecute such repairs and maintenance to completion at Tenant’s sole cost and
expense. Should Tenant fail to perform such repairs and/or maintenance within
the periods described in the immediately preceding sentence, Landlord shall have
the right to cause such work to be performed and to charge Tenant as Additional
Rent for the actual out of pocket cost of such work plus interest at the
Interest Rate from the date of Landlord’s payment of such actual costs to the
date of Tenant’s reimbursement to Landlord. Tenant shall bear a pro rata share
(based upon the number of tenants identified on any such monument sign) of all
costs of maintenance and operation of such monument sign and all such costs
shall be paid by Tenant to Landlord as Additional Rent within ten (10) days of
receipt of Landlord’s written demand therefor. Within a reasonable time
following the expiration or earlier termination of this Lease (which shall in no
event be later than thirty (30) days after such expiration or termination of
this Lease), Tenant shall, at Tenant’s sole cost and expense, commence, and
thereafter shall diligently pursue, the removal of Tenant’s name and/or company

 

-44-



--------------------------------------------------------------------------------

logo from such monument sign, and shall cause the areas in which such Tenant’s
name and/or company logo on such monument sign was located to be restored to the
condition existing immediately prior to the placement of such Tenant’s name
and/or company logo on such monument signage. If Tenant fails to timely remove
Tenant’s name from such monument sign or to restore the areas in which Tenant’s
name on such monument sign was located, as provided in the immediately preceding
sentence, then Landlord may perform such work, and all actual costs reasonably
incurred by Landlord in so performing, plus interest at the Interest Rate from
the date of Landlord’s payment of such costs to the date of Tenant’s
reimbursement to Landlord, shall be reimbursed by Tenant to Landlord within
thirty (30) days after Tenant’s receipt of a written invoice therefor. The terms
of this Section 23.7 shall survive the expiration or earlier termination of this
Lease.

23.8 Objectionable Name. In no event shall Tenant’s signage include, identify or
otherwise refer to a name and/or logo which relates to an entity which is of a
character or reputation, or is associated with a political faction or
orientation, which is inconsistent with the quality of the Project, or which
would otherwise reasonably offend a landlord of a Comparable Building (an
“Objectionable Name”). The parties hereby agree that the name “Heron
Therapeutics, Inc.” and any reasonable derivation thereof shall not be deemed to
be an Objectionable Name.

ARTICLE 24

COMPLIANCE WITH LAW

During the period commencing with Tenant’s entry to the Premises pursuant to
Section 6.1 of the Work Letter and continuing through the later of the
expiration of the Lease Term (as the same may be extended or sooner terminated
as provided in this Lease) and the date that Tenant actually vacates the
Premises, Tenant shall not do anything or suffer anything to be done in or about
the Premises or the Project which will in any way conflict with any law,
statute, ordinance or other governmental rule, regulation or requirement
(including, without limitation, the federal Americans with Disabilities Act) now
in force or which may hereafter be enacted, promulgated, supplemented and/or
amended (collectively, “Applicable Laws”). At its sole cost and expense, Tenant
shall promptly comply with all such Applicable Laws which relate to (i) Tenant’s
use of the Premises for non-general office use, (ii) the Alterations or the
Improvements in the Premises, or (iii) the Base Building, but, as to the Base
Building, only to the extent such obligations are triggered by Tenant’s
Alterations, or use of the Premises for non-general office use; provided,
however, in connection with the foregoing, Landlord shall not initiate an action
to formally and legally change the scope and application of an Applicable Law,
so that such Applicable Law then applies to Tenant pursuant to items (i),
(ii) or (iii) hereinabove. Should any standard or regulation now or hereafter be
imposed on Landlord or Tenant by a state, federal or local governmental body
charged with the establishment, regulation and enforcement of occupational,
health or safety standards for employers, employees, landlords or tenants, then
Tenant agrees, at its sole cost and expense, to comply promptly with such
standards or regulations. Landlord shall comply with all Applicable Laws
relating to the construction of the initial Improvements pursuant to the Work
Letter, the Base Building and the Project’s Common Areas, provided that
compliance with such Applicable Laws is not the responsibility of Tenant under
this Lease, and provided further that Landlord’s failure to comply therewith
would (a) prohibit Tenant from obtaining or maintaining a certificate of
occupancy for the Premises or compliance with such applicable laws is otherwise
requested or required by any applicable governmental authority, (b) unreasonably
and materially affect the safety of Tenant’s employees or create a significant
health hazard for Tenant’s employees, (c) create a material risk of material
monetary loss (“material monetary loss” meaning exceeding $10,000.00) to Tenant
in connection with any claims against Tenant and/or obligations imposed on
Tenant to perform and/or pay for any remedial work and/or to pay for any liens
(mechanics’ liens, materialmen’s liens, and etc.), fines and/or other penalties
arising from such non-compliance by Landlord, or (d) otherwise materially
interfere with or materially affect Tenant’s Permitted Use and enjoyment of the
Premises. If the Base Building and/or the Project’s Common Areas are determined
at any time to be in violation of Applicable Laws, and such compliance is
Landlord’s obligation hereunder or elsewhere in this Lease, then Landlord shall
promptly rectify any such violation and Landlord shall use commercially
reasonable efforts to perform such compliance work in a manner so as to minimize
interference with Tenant’s use of, or access to, the Premises. Landlord shall be
permitted to include in Operating Expenses any costs or expenses incurred by
Landlord under this Article 24 to the extent consistent with the terms of
Section 4.2.4, above. For purposes of

 

-45-



--------------------------------------------------------------------------------

Section 1938 of the California Civil Code, Landlord hereby discloses to Tenant,
and Tenant hereby acknowledges, that the Premises have not undergone inspection
by a Certified Access Specialist (CASp).

ARTICLE 25

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) business days after
the due date therefor, then Tenant shall pay to Landlord a late charge equal to
four percent (4%) of the overdue amount; provided, however, with regard to the
first (1st) such failure in any twelve (12) month period, Landlord will waive
such late charge to the extent Tenant cures such failure within five
(5) business days following Tenant’s receipt of written notice from Landlord
that the same was not received when due. The late charge shall be deemed
Additional Rent and the right to require it shall be in addition to all of
Landlord’s other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within ten (10) business days after
the date they are due shall bear interest from the date when due until paid at
the “Interest Rate”, subject to Applicable Laws. For purposes of this Lease, the
“Interest Rate” shall be an annual rate equal to the lesser of (i) the annual
“Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication H.15(519), published weekly (or such other comparable index as
Landlord and Tenant shall reasonably agree upon if such rate ceases to be
published), plus four (4) percentage points, and (ii) the highest rate permitted
by Applicable Laws.

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1 Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, then Landlord may, but shall not be obligated
to, make any such payment or perform any such act on Tenant’s part without
waiving its rights based upon any default of Tenant and without releasing Tenant
from any obligations hereunder.

26.2 Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of written statements therefor: (i) sums equal to expenditures
reasonably made and obligations incurred by Landlord in connection with the
remedying by Landlord of Tenant’s defaults pursuant to the provisions of
Section 26.1; (ii) sums equal to all losses, costs, liabilities, damages and
expenses referred to in Article 10 of this Lease; and (iii) sums equal to all
reasonable expenditures made and obligations incurred by Landlord in collecting
or attempting to collect the Rent or in enforcing or attempting to enforce any
rights of Landlord under this Lease or pursuant to law, including, without
limitation, all legal fees and other amounts so reasonably expended. Tenant’s
obligations under this Section 26.2 shall survive the expiration or sooner
termination of the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times (during normal Project hours
with respect to items (i) and (ii) below) and upon at least one (1) business
day’s prior written notice to Tenant (except in the case of an emergency) to
enter the Premises to: (i) inspect them; (ii) show the Premises to prospective
purchasers, or to current or prospective mortgagees, ground or underlying
lessors or insurers, or during the last nine (9) months of the Lease Term, to
prospective tenants; (iii) post notices of non-responsibility; or (iv) alter,
improve or repair the Premises, or for alterations, repairs or improvements to
the Base Building, to the extent contemplated by the TCCs of this
Lease. Notwithstanding anything to the contrary contained in

 

-46-



--------------------------------------------------------------------------------

this Article 27, Landlord may enter the Premises at any time to: (A) perform
services required of Landlord; (B) take possession due to any breach of this
Lease in the manner provided herein; and (C) perform any covenants of Tenant
which Tenant fails to perform. Landlord may make any such entries without the
abatement of Rent, except as otherwise provided in this Lease, and may take such
reasonable steps as required to accomplish the stated purposes; provided,
however, except for (1) emergencies, (2) repairs, alterations, improvements or
additions required by governmental or quasi-governmental authorities or court
order or decree, or (3) repairs which are the obligation of Tenant hereunder,
any such entry shall be performed in a manner so as not to unreasonably
interfere with Tenant’s use of the Premises and shall be performed after normal
business hours if reasonably practical. Except with respect to item (B) above,
Landlord shall use commercially reasonable efforts to not materially interfere
with Tenant’s use of, or access to, the Premises, and Landlord shall use
commercially reasonable efforts to schedule entries into the Premises under this
Article 27 with Tenant (except if not reasonably practicable in emergencies) so
that Tenant, at Tenant’s option, may provide an employee or a representative of
Tenant to accompany Landlord. Except as otherwise set forth in Sections 3.3 and
19.6 of this Lease, and subject to Landlord’s indemnification of Tenant under
Article 10 above, Tenant hereby waives any claims for damages or for any
injuries or inconvenience to or interference with Tenant’s business, lost
profits, any loss of occupancy or quiet enjoyment of the Premises, and any other
loss occasioned thereby. For each of the above purposes, Landlord shall at all
times have a key with which to unlock all the doors in the Premises, excluding
Tenant’s vaults, safes and special security areas (including the Secured Areas,
as defined hereinbelow) designated in advance by Tenant. In an emergency,
Landlord shall have the right to use any means that Landlord may deem proper to
open the doors in and to the Premises. Notwithstanding any provision to the
contrary set forth in this Article 27, Tenant may designate, by delivering at
least two (2) business days’ prior-written, reasonably-detailed notice thereof
to Landlord, certain reasonable areas of the Premises as “Secured Areas” should
Tenant reasonably require such areas for the purpose of securing certain
valuable property or confidential information. In connection with the foregoing,
Landlord shall not enter such Secured Areas without an employee or a
representative of Tenant to accompany Landlord, except in the event of an
emergency or with Tenant’s prior written consent, or if an employee or
representative of Tenant is not made available on a commercially reasonable
basis. Landlord shall only maintain or repair such Secured Areas upon at least
two (2) business days’ prior written notice to Tenant (except in the case of an
emergency) and to the extent: (a) such repair or maintenance is required in
order to maintain and repair the Building Structure and/or the Building Systems;
(b) as required by Applicable Law; or (c) in response to specific requests by
Tenant and in accordance with a schedule reasonably designated by Tenant,
subject to Landlord’s reasonable approval. Any entry into the Premises by
Landlord in the manner hereinbefore described shall not be deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises. No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed to be performed
by Landlord herein. Notwithstanding anything in this Article 27 to the contrary,
any entry by Landlord under this Article 27 that causes all or a portion of the
Premises to be un-tenantable and unusable by Tenant, shall be subject to the
“Abatement Event” provisions of Section 3.3 above.

ARTICLE 28

TENANT PARKING

Tenant shall be entitled to the use of, commencing on the Lease Commencement
Date (without the payment of any fee or any costs or expenses during the initial
Lease Term and any Option Term, except as expressly set forth in this Article 28
below), the amount of parking passes set forth in Section 9 of the Summary
throughout the Lease Term, which parking passes shall pertain to the Project
Parking Areas. Tenant shall be responsible for the full amount of any taxes
imposed by any governmental authority in connection with the renting of such
parking passes by Tenant or the use of the Project Parking Areas by
Tenant. Tenant’s continued right to use the parking passes is conditioned upon
Tenant abiding by all reasonable and non-discriminatory rules and regulations
which are prescribed from time to time for the orderly operation and use of the
Project Parking Areas where the parking passes are located, including any
sticker or other identification system established by Landlord, Tenant’s
cooperation in seeing that Tenant’s employees and visitors also comply with such
reasonable and non-discriminatory rules and regulations and Tenant not being in
Economic Default or Material Non-Economic

 

-47-



--------------------------------------------------------------------------------

Default beyond the expiration of all applicable notice and cure periods under
this Lease. Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project Parking Areas
at any time and Tenant acknowledges and agrees that Landlord may, without
incurring any liability to Tenant and without any abatement of Rent under this
Lease (except as expressly set forth in Section 3.3 of this Lease), from time to
time, temporarily close-off or restrict access to the Project Parking Areas for
purposes of permitting or facilitating any such construction, alteration or
improvements; provided, however, Landlord shall use commercially reasonable
efforts to ensure that Tenant’s access to the Project’s Parking Areas is not
materially impaired, the number of parking passes to which Tenant is entitled to
use under this Lease is not decreased at any time, and, in any event, to provide
alternative parking in another parking facility that is located within a
reasonably close and proximate distance to the Premises, if necessary. Moreover,
Landlord shall use commercially reasonable efforts to causes any such work to be
conducted in a manner which will minimize any inconvenience to Tenant. Landlord
may delegate its responsibilities hereunder to a parking operator in which case
such parking operator shall have all the rights of control attributed hereby to
the Landlord. The parking passes rented by Tenant pursuant to this Article 28
are provided to Tenant solely for use by Tenant’s own personnel, and employees
and such passes may not be transferred, assigned, subleased or otherwise
alienated by Tenant without Landlord’s prior approval, except on a pro-rata
basis in connection with an assignment or subletting of the Premises permitted
or approved in accordance with the TCCs of Article 14 of this Lease. Tenant may
validate visitor parking by such method or methods as the Landlord may
establish, at the validation rate from time to time generally applicable to
visitor parking.

ARTICLE 29

MISCELLANEOUS PROVISIONS

29.1 Terms; Captions. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2 Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
and/or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

29.3 No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, then the same
shall be without liability to Landlord and without any reduction or diminution
of Tenant’s obligations under this Lease.

29.4 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Project require a modification of this Lease, which
modification will not cause an increased cost or expense to Tenant and in any
other way materially and adversely change the rights and obligations of Tenant
hereunder (except in a diminutive manner), then and in such event, Tenant agrees
that this Lease may be so modified and agrees to execute whatever documents are
reasonably required therefor and to deliver the same to Landlord within thirty
(30) days following Tenant’s receipt of a written request therefor; provided,
however, to the extent Landlord requires that Tenant execute documents pursuant
to the terms and conditions of this Section 29.4, Landlord shall reimburse
Tenant for all of its actual out-of-pocket attorneys’ fees reasonably incurred
by Tenant in connection with its review of such documents. At the reasonable
request of Landlord or any mortgagee or ground lessor, Tenant agrees to execute
a commercially reasonable short form of Lease and deliver the same to Landlord
within thirty (30) days following Tenant’s receipt of a written request
therefor.

29.5 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and

 

-48-



--------------------------------------------------------------------------------

Tenant agrees that in the event of any such transfer, Landlord shall
automatically be released from all liability under this Lease arising or
accruing from and after the effective date of such transfer, and Tenant agrees
to look solely to such transferee for the performance of Landlord’s obligations
hereunder arising after the effective date of such transfer provided that such
transferee shall have fully assumed in writing and agreed to be liable for all
obligations of this Lease to be performed by Landlord, including the return of
any Security Deposit (to the extent transferred to such transferee) following
the date of transfer, and Tenant shall attorn to such transferee. Tenant further
acknowledges that Landlord may assign its interest in this Lease to a mortgage
lender as additional security and agrees that such an assignment shall not
release Landlord from its obligations hereunder and that Tenant shall continue
to look to Landlord for the performance of its obligations hereunder.

29.6 Prohibition Against Recording. Except as provided in Section 29.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.

29.7 Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8 Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

29.9 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

29.10 Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

29.11 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, then the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by Applicable Laws.

29.12 No Warranty. Except as expressly set forth in this Lease, in executing and
delivering this Lease, Tenant has not relied on any representations, including,
but not limited to, any representation as to the amount of any item comprising
Additional Rent or the amount of the Additional Rent in the aggregate or that
Landlord is furnishing the same services to other tenants, at all, on the same
level or on the same basis, or any warranty or any statement of Landlord which
is not set forth herein or in one or more of the exhibits attached hereto.

29.13 Landlord Exculpation. The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount equal to the greater of (i) the
then-current “net” interest of Landlord in the Building, or the Project to the
extent that Landlord is then the fee simple owner of the entire Project (in each
instance, following payment of any outstanding liens and/or mortgages, whether
attributable to sales or insurance proceeds or otherwise) in the Building
(including any insurance or rental proceeds therefrom), and (ii) the net
interest Landlord would have had in the Building had it maintained an
industry-standard eighty percent (80%) loan-to-value ratio. Neither Landlord,
nor any of the Landlord Parties shall have any personal liability therefor, and
Tenant hereby expressly waives and releases such personal liability on behalf of
itself and all persons claiming by, through or under Tenant. The limitations of
liability contained in this Section 29.13 shall inure to the benefit of
Landlord’s and the Landlord Parties’ present and future partners, beneficiaries,
officers, directors, trustees, shareholders, agents and employees, and their
respective partners, heirs, successors and assigns. Under no circumstances shall
any present or future partner of Landlord (if Landlord is a partnership), or
trustee or beneficiary (if Landlord or any partner of Landlord is

 

-49-



--------------------------------------------------------------------------------

a trust), have any liability for the performance of Landlord’s obligations under
this Lease. Notwithstanding any contrary provision herein, neither (A) Landlord
or the Landlord Parties, nor (B) Tenant or the Tenant Parties, shall be liable
under any circumstances for consequential damages or any injury or damage to, or
interference with, Tenant’s business or Landlord’s business, as applicable,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring. The parties acknowledge and agree that (1) if Landlord is
required to abate the rent of another tenant at the Project under the terms and
conditions of such tenant’s lease, or as required by Applicable Laws, as the
result of any Alteration constructed by or on behalf of Tenant, or in connection
with any repair or maintenance performed by or on behalf of Tenant to the extent
of Tenant’s responsibility hereunder, which interferes with such tenant’s use of
its premises, then such rental abatement shall not be deemed consequential
damages, loss of profits, loss of business opportunity or loss of goodwill
within the limitation set forth in the preceding sentence, and (2) any claims
made by any succeeding tenant founded upon Tenant’s failure to surrender all or
any portion of the Premises upon the Lease Expiration Date of the Lease Term (as
the same may be extended) pursuant to Article 16 above, and any lost profits to
Landlord resulting therefrom, shall not be deemed consequential damages, loss of
profits, loss of business opportunity or loss of goodwill within the limitation
set forth in the preceding sentence.

29.14 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto (including, without limitation, any confidentiality agreement,
letter of intent, request for proposal, or similar agreement previously entered
into between Landlord and Tenant in anticipation of this Lease) or displayed by
Landlord to Tenant with respect to the subject matter thereof, and none thereof
shall be used to interpret or construe this Lease. None of the terms, covenants,
conditions or provisions of this Lease can be modified, deleted or added to
except in writing signed by the parties hereto.

29.15 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Project. Tenant
does not rely on the fact, nor does Landlord represent, that any specific tenant
or type or number of tenants shall, during the Lease Term, occupy any space in
the Project.

29.16 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil unrest, fire or
other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant or Landlord pursuant to this
Lease (collectively, a “Force Majeure”), notwithstanding anything to the
contrary contained in this Lease, shall excuse the performance of such party for
a period equal to any such prevention, delay or stoppage and, therefore, if this
Lease specifies a time period for performance of an obligation of either party,
that time period shall be extended by the period of any delay in such party’s
performance caused by a Force Majeure.

29.17 Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant’s right of occupancy of the Premises after any termination of this Lease.

29.18 Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notices”) given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be
(i) sent by United States certified or registered mail, postage prepaid, return
receipt requested (“Mail”), (ii) transmitted by electronic mail, if the same is
promptly followed by a Notice sent by Mail, (iii) delivered by a nationally
recognized overnight courier, or (iv) delivered personally. Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 10 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the addresses set forth below, or to such other places as Landlord
may from time to time designate in a Notice to Tenant. Any Notice will be deemed
given (A) three (3) days after the date it is posted if sent by Mail, (B) the
date the electronic mail is

 

-50-



--------------------------------------------------------------------------------

transmitted, (C) the date the overnight courier delivery is made, or (D) the
date personal delivery is made or attempted to be made. If Tenant is notified in
writing of the identity and address of Landlord’s mortgagee or ground or
underlying lessor, then Tenant shall give to such mortgagee or ground or
underlying lessor written Notice of any default by Landlord under the terms of
this Lease by registered or certified mail, and such mortgagee or ground or
underlying lessor shall be given a reasonable opportunity to cure such default
prior to Tenant’s exercising any remedy available to Tenant. As of the date of
this Lease, any Notices to Landlord must be sent, transmitted, or delivered, as
the case may be, to the following addresses:

AP3-SD1 Campus Point LLC

4380 La Jolla Village Drive, Suite 230

San Diego, CA 92121

Attention: W. Neil Fox, CEO

with a copy to:

Allen Matkins Leck Gamble Mallory & Natsis LLP

501 West Broadway, 15th Floor

San Diego, California 92101

Attention: Martin L. Togni, Esq.

For payment of Rent only:

AP3-SD1 Campus Point LLC

Dept. LA 23819

Pasadena, CA 91185-3819

29.19 Joint and Several. If at any time there is more than one Tenant, then the
obligations imposed upon Tenant under this Lease shall be joint and several.

29.20 Authority. If Landlord and/or Tenant is a limited liability company,
corporation, trust or partnership, then Landlord or Tenant (as the case may be)
hereby represents and warrants that Landlord or Tenant (as the case may be) is a
duly formed and existing entity qualified to do business in California and that
Landlord or Tenant (as the case may be) has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Landlord or
Tenant (as the case may be) is authorized to do so. In such event, Tenant shall,
within thirty (30) days after execution of this Lease, deliver to Landlord
satisfactory evidence of such authority and, if a corporation, upon at least
thirty (30) days’ prior written demand by Landlord, also deliver to Landlord
satisfactory evidence of: (i) good standing in Tenant’s state of incorporation;
and (ii) qualification to do business in California.

29.21 Attorneys’ Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other non-prevailing party, which obligation on the part of the
other non-prevailing party shall be deemed to have accrued on the date of the
commencement of such action and shall be enforceable whether or not the action
is prosecuted to judgment.

29.22 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the laws of the State of California. IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR
NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT

 

-51-



--------------------------------------------------------------------------------

INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH
COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW.

29.23 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

29.24 Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (collectively, the “Brokers”), and that
they know of no other real estate broker or agent who is entitled to a
commission in connection with this Lease. Landlord shall pay the Brokers
pursuant to the terms of separate commission agreements. Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments,
costs and expenses (including, without limitation reasonable attorneys’ fees)
with respect to any leasing commission or equivalent compensation alleged to be
owing on account of any dealings with any real estate broker or agent, other
than the Brokers, occurring by, through, or under the indemnifying party. The
terms of this Section 29.24 shall survive the expiration or earlier termination
of this Lease.

29.25 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
then Tenant shall not be entitled to make any repairs or perform any acts
hereunder at Landlord’s expense or to any setoff of the Rent or other amounts
owing hereunder against Landlord, except as otherwise expressly provided in this
Lease.

29.26 Project Name and Signage. Subject to Tenant’s signage rights set forth in
Article 23 above, Landlord shall have the right at any time to change the name
of the Project and to install, affix and maintain any and all signs on the
exterior and on the interior of the Project as Landlord may, in Landlord’s sole
discretion, desire. Tenant shall not use the name of the Project or use pictures
or illustrations of the Project in advertising or other publicity or for any
purpose other than as the address of the business to be conducted by Tenant in
the Premises, without the prior written consent of Landlord; provided, however,
Tenant shall be able to use pictures or illustrations of the Building and the
Project in connection with its business operations in the Premises.

29.27 Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

29.28 Intentionally Omitted.

29.29 Transportation Management. Tenant shall fully comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Project, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.

29.30 Building Renovations. It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, or any part thereof and that no representations
respecting the condition of the Premises have been made by Landlord to Tenant,
except as specifically set forth in this Lease and/or in the Work
Letter. However, Tenant hereby acknowledges that Landlord is currently
renovating or may during the Lease Term, and subject to the provisions of this
Lease, renovate, improve, alter, or modify (collectively, the “Renovations”) the
Project and/or the Premises, including, without limitation, the parking
structure, Common Areas, systems and equipment, roof, and structural portions of
the same, which Renovations may include, without limitation, (i) installing
sprinklers in the Project Common Areas and tenant spaces, (ii) modifying the
Common Areas and tenant spaces to comply with Applicable Laws and regulations,
including regulations relating to the physically

 

-52-



--------------------------------------------------------------------------------

disabled, seismic conditions, and building safety and security, and
(iii) installing new floor covering, lighting, and wall coverings in the Project
Common Areas, and in connection with any Renovations, Landlord may, among other
things, temporarily (for a commercially reasonable period of time) erect
scaffolding or other necessary structures in the Project, limit or eliminate
access to portions of the Project, including portions of the Common Areas, or
perform work in the Project, which work may temporarily (for a commercially
reasonable period of time) create noise, dust or leave debris in the
Project. Tenant hereby agrees that such Renovations and Landlord’s actions in
connection with such Renovations shall in no way constitute a constructive
eviction of Tenant nor entitle Tenant to any abatement of Rent, except as
specifically provided in this Lease. Except as otherwise provided in this Lease,
Landlord shall have no responsibility or for any reason be liable to Tenant for
any direct or indirect injury to or interference with Tenant’s business arising
from the Renovations, nor shall Tenant be entitled to any compensation or
damages from Landlord for loss of the use of the whole or any part of the
Premises or of Tenant’s personal property or improvements resulting from the
Renovations or Landlord’s actions in connection with such Renovations, or for
any inconvenience or annoyance occasioned by such Renovations or Landlord’s
actions. Landlord shall perform such Renovations in compliance with the terms of
this Lease and shall use commercially reasonable efforts to have all such work
performed on a continuous basis, and once started, to be completed reasonably
expeditiously, with such work being organized and conducted in a manner which
will minimize any interference to Tenant’s business operations in and access to
the Premises. Notwithstanding anything in this Section 29.30 to the contrary,
any Renovations performed by Landlord pursuant to the provisions of this
Section 29.30 that causes all or a portion of the Premises to be un-tenantable
and unusable by Tenant shall be subject to the “Abatement Event” provisions of
Section 3.3 above.

29.31 No Violation. Tenant and Landlord hereby respectively warrant and
represent that neither their execution of nor performance under this Lease shall
cause Tenant or Landlord, as applicable, to be in violation of any agreement,
instrument, contract, law, rule or regulation by which Tenant or Landlord, as
applicable, is bound, and each of Tenant and Landlord shall protect, defend,
indemnify and hold the other harmless against all claims, demands, losses,
damages, liabilities, costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, arising from Tenant’s or Landlord’s, as
applicable, breach of this warranty and representation.

29.32 Communications and Computer Lines. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables (collectively, the
“Lines”) at the Project in or serving the Premises, provided that: (i) Tenant
shall obtain Landlord’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed), use an experienced and qualified
contractor reasonably approved in writing by Landlord, and comply with all of
the other provisions of Articles 7 and 8 of this Lease; (ii) the Lines therefor
(including riser cables) shall be (A) appropriately insulated to prevent
excessive electromagnetic fields or radiation, (B) surrounded by a protective
conduit reasonably acceptable to Landlord, and (C) identified in accordance with
the “Identification Requirements,” as that term is set forth hereinbelow;
(iii) any new or existing Lines servicing the Premises shall comply with all
applicable governmental laws and regulations; (iv) as a condition to permitting
the installation of new Lines, Tenant shall remove any existing Lines located in
or serving the Premises which are scheduled to become redundant due to the
installation of such new Lines, and repair any damage in connection with such
removal; and (v) Tenant shall pay all actual costs incurred in connection
therewith. All Lines shall be clearly marked with adhesive plastic labels (or
plastic tags attached to such Lines with wire) to show Tenant’s name, address,
telephone number and the name of the person to contact in the case of an
emergency (1) every ten feet (10’) outside the Premises (specifically including,
but not limited to, the electrical room risers and other Common Areas), and
(2) at the Lines’ termination point(s) (collectively, the “Identification
Requirements”). Landlord reserves the right to require that Tenant remove any
Lines located in or serving the Premises, by delivering at least thirty
(30) days’ prior written notice thereof to Tenant, which are installed in
violation of these provisions, or which are at any time (a) are in violation of
any Applicable Laws, (b) are inconsistent with then-existing industry standards
(such as the standards promulgated by the National Fire Protection Association
(e.g., such organization’s “2002 National Electrical Code”)), or (c) otherwise
represent a dangerous or imminently dangerous condition.

 

-53-



--------------------------------------------------------------------------------

29.33 Hazardous Materials.

29.33.1 Definitions. For purposes of this Lease, the following definitions shall
apply: “Hazardous Material(s)” shall mean any solid, liquid or gaseous substance
or material that is described or characterized as a toxic or hazardous
substance, waste, material, pollutant, contaminant or infectious waste, or any
matter that in certain specified quantities would be injurious to the public
health or welfare, or words of similar import, in any of the “Environmental
Laws,” as that term is defined below, or any other words which are intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity or reproductive
toxicity and includes, without limitation, asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum
products, polychlorinated biphenyls, urea formaldehyde, radon gas, nuclear or
radioactive matter, medical waste, soot, vapors, fumes, acids, alkalis,
chemicals, microbial matters (such as molds, fungi or other bacterial matters),
biological agents and chemicals which may cause adverse health effects,
including, but not limited to, cancers and /or toxicity. “Environmental Laws”
shall mean any and all federal, state, local or quasi-governmental laws (whether
under common law, statute or otherwise), ordinances, decrees, codes, rulings,
awards, rules, regulations or guidance or policy documents now or hereafter
enacted or promulgated and as amended from time to time, in any way relating
to: (i) the protection of the environment, the health and safety of persons
(including employees), property or the public welfare from actual or potential
release, discharge, escape or emission (whether past or present) of any
Hazardous Materials; or (ii) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any Hazardous Materials.

29.33.2 Compliance with Environmental Laws. Landlord covenants that during the
Lease Term, Landlord shall comply with all Environmental Laws in accordance
with, and as required by, the TCCs of Article 24 of this Lease. Landlord shall,
promptly following the date of this Lease (to the extent Landlord has not
previously done so), but in no event later than the Lease Commencement Date,
obtain and provide to Tenant an updated Phase I report, and to the extent such
Phase I report recommends that additional Phase II testing be performed to
address conditions identified in such updated Phase I report, Landlord shall
promptly perform the same. Tenant shall not sell, use, or store in or around the
Premises any Hazardous Materials, except if stored, properly packaged and
labeled, disposed of and/or used in accordance with applicable Environmental
Laws. In addition, Tenant agrees that, except as otherwise provided in this
Section 29.33 and elsewhere in this Lease, it: (i) shall not cause or suffer to
occur, the release, discharge, escape or emission of any Hazardous Materials at,
upon, under or within the Premises or any contiguous or adjacent premises;
(ii) shall notify Landlord promptly following receipt of any knowledge with
respect to any actual release, discharge, escape or emission (whether past or
present) of any Hazardous Materials at, upon, under or within the Premises;
(iii) shall promptly forward to Landlord copies of all orders, notices, permits,
applications and other communications and reports actually or constructively
received by Tenant in connection with any release, discharge, escape or emission
of any Hazardous Materials at, upon, under or within the Premises or any
contiguous or adjacent premises, and (iv) in connection with Tenant’s surrender
of the Premises upon the expiration or earlier termination of this Lease, Tenant
shall deliver the same free of Hazardous Materials brought upon, kept or used in
or about the Premises by Tenant or any Tenant Parties (but Tenant shall not be
obligated to remove any Hazardous Materials brought upon, in or about the
Premises by Landlord or any of the Landlord’s Parties either prior to the Lease
Commencement Date and/or during Landlord’s performance of its obligations under
this Lease), and shall obtain and provide to Landlord: (A) all Hazardous
Materials Clearances; (B) evidence from the applicable governmental entities of
“closure” of all permits which had been required for Tenant’s use of the
Premises, together with “no further action letters” from such applicable
governmental entities and a “no further action letter” for unrestricted future
use of the Premises; and (C) a Phase I report with regard to the Premises. Such
Phase I report shall be (1) performed by an environmental assessment or
engineering firm and on a scope of work acceptable to Landlord in its reasonable
discretion, (2) shall identify Landlord as a beneficiary of such report, and
(3) completed no earlier than six (6) months prior to the expiration of this
Lease and no later than the Lease Expiration Date; provided, however, in the
event this Lease is terminated early for any reason, Tenant shall complete such
Phase I report within a commercially reasonable time immediately following such
early termination of this Lease. Such Phase I report shall either (y) indicate
that the property shows no evidence of reasonably possible hazardous materials
contamination of the building, soil or groundwater; or

 

-54-



--------------------------------------------------------------------------------

(z) recommend further investigation of the site, in which event, if such further
investigation relates to Tenant’s or the Tenant Parties’ use of the Premises,
then it shall be performed by an environmental assessment or engineering firm
and on a scope of work acceptable to Landlord in its sole discretion and at
Tenant’s sole expense. Such additional investigation, if any, shall be completed
within sixty (60) days of such recommendation. Landlord and Tenant hereby agree
that the baseline condition of the Premises will be established in the Phase I
report to be prepared by Landlord pursuant to the terms of this
Section 29.33.2. Notwithstanding the foregoing provisions of this
Section 29.33.2, and subject to Tenant obtaining and providing to Landlord the
items identified in items (A) through (C) hereinabove, Tenant shall not, as of
the date this Lease expires or otherwise terminates, be obligated to remove
those Hazardous Materials then-existing in de minimis quantities to the extent
it is either impossible or prohibitively expensive to totally eradicate such
Hazardous Materials, but only provided that Tenant’s non-removal of the same
will not give rise to a violation of any Applicable Laws, will not materially
and adversely impact Landlord’s ability to sell, lease or otherwise encumber the
Premises, and will not relieve Tenant of its remaining non-conflicting
obligations under this Lease (i.e., Tenant’s indemnity obligations contained
herein will continue to apply with respect to such remaining Hazardous
Materials).

29.33.3 Tenant Hazardous Materials. Tenant will (i) obtain and maintain in full
force and effect all Environmental Permits (as defined below) that may be
required from time to time under any Environmental Laws applicable to Tenant or
the Premises, and (ii) be and remain in compliance with all terms and conditions
of all such Environmental Permits and with all other Environmental
Laws. “Environmental Permits” means, collectively, any and all permits,
consents, licenses, approvals and registrations of any nature at any time
required pursuant to, or in order to comply with any Environmental Law. Except
as otherwise provided hereinbelow and in this Lease, upon the expiration or
earlier termination of this Lease, Tenant agrees to promptly remove from the
Premises and the Project, at its sole cost and expense, any and all Hazardous
Materials, including any equipment or systems containing Hazardous Materials
(but not the Equipment identified in Section 29.31 of the Lease, except to the
extent the parties otherwise agree pursuant to the terms thereof), which are
actually installed, brought upon, stored, used, generated or released upon, in,
under or about the Premises and/or the Project or any portion thereof by Tenant
and/or any Tenant Parties (such obligation to survive the expiration or sooner
termination of this Lease). Notwithstanding the foregoing or anything else in
this Lease to the contrary, nothing in this Lease shall impose any liability
and/or any removal and/or remediation obligation on Tenant for any Hazardous
Materials in existence on the Premises and/or Project prior to the Lease
Commencement Date, or brought onto, into, and/or about the Premises and/or
Project after the Lease Commencement Date by any third parties outside of
Tenant’s control (including, without limitation, by Landlord or any of the other
Landlord Parties and/or by any other tenant or occupant at the Project).

29.33.4 Landlord’s Right of Environmental Audit. Landlord may, upon at least
forty-eight (48) hours’ prior written notice to Tenant, be granted access to and
enter the Premises during normal Project hours no more than once annually to
perform or cause to have performed an environmental inspection, site assessment
or audit and Landlord shall use commercially reasonable efforts to schedule
entries into the Premises under this Section 29.33.4 with Tenant so that Tenant,
at Tenant’s option, may provide an employee or representative of Tenant to
accompany Landlord. Such environmental inspector or auditor may be chosen by
Landlord, in its sole discretion, and be performed at Landlord’s sole
expense. To the extent that the report prepared upon such inspection, assessment
or audit, indicates the presence of Hazardous Materials (relating to the use
and/or actions of Tenant or the Tenant Parties) in violation of Environmental
Laws, or provides recommendations or suggestions to prohibit the release,
discharge, escape or emission of any Hazardous Materials (relating to the use
and/or actions of Tenant or the Tenant Parties) at, upon, under or within the
Premises, or to comply with any Environmental Laws related to Tenant’s or the
Tenant Parties’ use of the Premises (including the use of Hazardous Materials
therein), Tenant shall promptly, at Tenant’s sole expense, comply with any
reasonable recommendations or suggestions, including, but not limited to,
performing such additional investigative or subsurface investigations or
remediation(s) as reasonably recommended by such inspector or auditor (taking
into account all legal requirements and governmental agency
recommendations). Notwithstanding the above, if at any time, Landlord has actual
notice or reasonable cause to believe that Tenant has violated, or permitted any
violations of any Environmental Law, then Landlord will be entitled to perform
its environmental inspection, assessment or audit at any time, notwithstanding
the above mentioned annual limitation, and Tenant must reimburse Landlord for
the actual and documented out of pocket cost or fees incurred for such as
Additional Rent within thirty (30) days after Tenant’s receipt of written
invoice therefor.

 

-55-



--------------------------------------------------------------------------------

29.33.5 Indemnifications. In addition to Landlord’s indemnity obligations set
forth elsewhere in this Lease, Landlord agrees to indemnify, defend, protect and
hold harmless the Tenant Parties from and against all claims, liability,
obligation, damage or costs, including, without limitation, attorneys’ fees and
costs, resulting directly or indirectly from any use, presence, removal or
disposal of any Hazardous Materials to the extent such liability, obligation,
damage or costs (i) was a result of actions caused or knowingly permitted by, or
the willful misconduct and/or negligence of, Landlord or a Landlord Party, or
(ii) arose prior to the Lease Commencement Date, and Landlord hereby agrees that
it shall promptly remediate, at its sole cost and expense, any Hazardous
Materials located at the Premises in connection with clauses (i) and
(ii) hereinabove. Tenant agrees to indemnify, defend, protect and hold harmless
Landlord and the Landlord Parties from and against any liability, obligation,
damage or costs, including without limitation, attorneys’ fees and costs,
resulting directly or indirectly from any use, presence, removal or disposal of
any Hazardous Materials or breach of any provision of this section, to the
extent such liability, obligation, damage or costs was a result of actions
caused or permitted by Tenant or a Tenant Party, except to the extent caused by
Landlord and/or a Landlord Party’s willful misconduct (including knowingly
illegal acts) and/or negligence. These mutual environmental indemnities shall
survive any expiration or earlier termination of this Lease, and are not
affected by any claims of breach of any other provisions of this Lease.
Notwithstanding anything in this Section 29.33 to the contrary, any breach by
Landlord of the Hazardous Materials provisions of this Section 29.33 that causes
all or a portion of the Premises to be un-tenantable and unusable by Tenant,
shall be subject to the “Abatement Event” provisions of Section 3.3.

29.33.6 Control Areas. Tenant shall be allowed to utilize up to its pro rata
share of the Hazardous Materials inventory within any control area or zone
(located within the Premises), as designated by the applicable building code,
for chemical use or storage. As used in the preceding sentence, Tenant’s pro
rata share of any control areas or zones located within the Premises shall be
determined based on the rentable square footage that Tenant leases within the
applicable control area or zone. For purposes of example only, if a control area
or zone contains 10,000 rentable square feet and 2,000 rentable square feet of a
tenant’s premises are located within such control area or zone (while such
premises as a whole contains 5,000 rentable square feet), the applicable
tenant’s pro rata share of such control area would be 20%.

29.34 Energy Performance Disclosure Information. Tenant hereby acknowledges that
Landlord may be required to disclose certain information concerning the energy
performance of the Building pursuant to Applicable Laws (collectively the
“Energy Disclosure Requirements”). Tenant acknowledges that pursuant to the
Energy Disclosure Requirements, Landlord may be required in the future to
disclose information concerning Tenant’s energy usage to certain third parties,
including, without limitation, prospective purchasers, lenders and tenants of
the Building (the “Tenant Energy Use Disclosure”). To the extent so required
pursuant to Applicable Laws, Tenant hereby (A) consents to all such Tenant
Energy Use Disclosures, (B) acknowledges that Landlord shall not be required to
notify Tenant of any Tenant Energy Use Disclosure, and (C) subject to
Section 10.1 above, releases Landlord from any and all losses, costs, damages,
expenses and liabilities relating to, arising out of and/or resulting from any
Tenant Energy Use Disclosure. The terms of this Section 29.34 shall survive the
expiration or earlier termination of this Lease.

29.35 Utility Billing Information. In the event that the Tenant is permitted to
contract directly for the provision of electricity, gas and/or water services to
the Premises with the third-party provider thereof (all in Landlord’s reasonable
discretion), Tenant shall promptly, but in no event more than five (5) business
days following its receipt of written request therefor from Landlord and
following its receipt of each and every invoice for such items from the
applicable provider, provide Landlord with a copy of each such invoice.

29.36 Prohibited Persons; Foreign Corrupt Practices Act and Anti-Money
Laundering. Neither Tenant nor any of its affiliates, nor any of their
respective members, partners or other equity holders, and none of their
respective officers, directors or managers is, nor prior to or during the Lease
Term, will they become a person or entity with whom U.S. persons or entities are
restricted from doing business under: (i) the Patriot Act (as defined below);
(ii) any other requirements contained in the rules and regulations of the Office
of

 

-56-



--------------------------------------------------------------------------------

Foreign Assets Control, Department of the Treasury (“OFAC”) (including any
“blocked” person or entity listed in the Annex to Executive Order Nos. 12947,
13099 and 13224 and any modifications thereto or thereof or any other person or
entity named on OFAC’s Specially Designated Blocked Persons List); or (iii) any
other U.S. statute, Executive Order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism) or other governmental action
(collectively, “Prohibited Persons”). Prior to and during the Lease Term,
Tenant, and to Tenant’s actual knowledge, its employees and any person acting on
its behalf have at all times fully complied with, and are currently in full
compliance with, the Foreign Corrupt Practices Act of 1977 and any other
applicable anti-bribery or anti-corruption laws. Tenant is not entering into
this Lease, directly or indirectly, in violation of any laws relating to drug
trafficking, money laundering or predicate crimes to money laundering. As used
herein, “Patriot Act” shall mean the USA Patriot Act of 2001, 107 Public Law 56
(October 26, 2001) and all other statutes, orders, rules and regulations of the
U.S. government and its various executive departments, agencies and offices
interpreting and implementing the Patriot Act.

29.37 Rooftop Rights. Subject to, (i) reasonable construction rules and
regulations promulgated by Landlord (Landlord shall deliver a written copy of
same to Tenant, as well as written notice of any future modifications thereto),
(ii) the Building standards therefor, and (iii) the TCCs set forth in Article 8
of this Lease and this Section 29.37, Tenant may install, repair, maintain and
use, at Tenant’s sole cost and expense, but without the payment of any Base
Rent, Additional Rent (except for electricity and other utility costs) or
similar fee or charge, satellite dishes (the number of which shall be determined
by Landlord in its reasonable discretion) on the roof of the Building for the
sending and receiving of signals or broadcasts (provided that there shall be no
generation or transmission of commercial signals or broadcasts) servicing the
business conducted by Tenant from within the Premises (such satellite dishes are
collectively defined as the “Rooftop Equipment”). Tenant shall be solely
responsible for any and all costs incurred or arising in connection with the
Rooftop Equipment, including, but not limited to, costs of electricity and
insurance related to the Rooftop Equipment. Landlord makes no representations or
warranties whatsoever with respect to the condition of the roof of the Building,
or the fitness or suitability of the roof of the Building for the installation,
maintenance and operation of the Rooftop Equipment, including, without
limitation, with respect to the quality and clarity of any receptions and
transmissions to or from the Rooftop Equipment and the presence of any
interference with such signals whether emanating from the Building or
otherwise. The physical appearance and the size of the Rooftop Equipment shall
be subject to Landlord’s reasonable approval, the location of any such Rooftop
Equipment shall be mutually agreed upon by Landlord and Tenant and Landlord may
require Tenant to install screening around such Rooftop Equipment, at Tenant’s
sole cost and expense, as reasonably designated by Landlord. Tenant shall
service, maintain and repair such Rooftop Equipment, at Tenant’s sole cost and
expense. In the event Tenant elects to exercise its right to install the Rooftop
Equipment, then Tenant shall give Landlord prior notice thereof. Tenant shall
reimburse to Landlord the actual and documented out-of-pocket costs reasonably
incurred by Landlord in approving such Rooftop Equipment. Tenant’s rights under
this Section 29.37 shall terminate and shall be of no further force or effect
upon the expiration or earlier termination of this Lease, or, in the event
Tenant (or a Permitted Transferee ) no longer occupies the Premises. Prior to
the expiration or earlier termination of this Lease, Tenant shall, as promptly
as possible but in no event more than thirty (30) days thereafter, remove and
restore the affected portion of the rooftop and the Building to the condition
the rooftop and the Building would have been in had no such Rooftop Equipment
been installed (reasonable wear and tear and damage from casualty
excepted). Such Rooftop Equipment shall be installed pursuant to plans and
specifications approved by Landlord (specifically including, without limitation,
all mounting and waterproofing details), which approval will not be unreasonably
withheld, conditioned, or delayed. Notwithstanding any such review or approval
by Landlord, Tenant shall remain solely liable for any damage arising in
connection with Tenant’s installation, use, maintenance and/or repair of such
Rooftop Equipment, including, without limitation, any damage to a portion of the
roof or roof membrane and any penetrations to the roof. Landlord and Tenant
hereby acknowledge and agree that Landlord shall have no liability in connection
with Tenant’s use, maintenance and/or repair of such Rooftop Equipment. Such
Rooftop Equipment shall, in all instances, comply with applicable governmental
laws, codes, rules and regulations. Tenant shall not be entitled to license its
Rooftop Equipment to any third party, nor shall Tenant be permitted to receive
any revenues, fees or any other consideration for the use of such Rooftop
Equipment by a third party. Tenant’s right to install such Rooftop Equipment
shall be non-exclusive, and Tenant hereby

 

-57-



--------------------------------------------------------------------------------

expressly acknowledges Landlord’s continued right (A) to itself utilize any
portion of the rooftop of the Building, and (B) to re-sell, license or lease any
rooftop space to an unaffiliated third party; provided, however, such Landlord
(or third-party) use shall not materially interfere with (or preclude the
installation of) Tenant’s Rooftop Equipment. Notwithstanding any provision to
the contrary contained in this Section 29.37, in no event shall Tenant access
the roof of the Building without first notifying Landlord of Tenant’s intention
to do so (except in the case of an emergency). The rights contained in this
Section 29.37 shall be personal to the Original Tenant and any Permitted
Transferee , and may only be exercised by the Original Tenant and any Permitted
Transferee (and not by any other assignee, sublessee or other transferee of
Tenant’s interest in this Lease) if the Original Tenant or Permitted Transferee
physically occupies at least fifty percent (50%) of the rentable area of the
entire then existing Premises as of the date of the attempted exercise of its
rooftop rights set forth herein.

29.38 Green Cleaning/Recycling. To the extent a “green cleaning program” and/or
a recycling program is implemented by Landlord in the Project (each in
Landlord’s sole and absolute discretion), Tenant shall, at Tenant’s sole cost
and expense, comply with the reasonable provisions of each of the foregoing
programs (e.g., Tenant shall separate waste appropriately so that it can be
efficiently processed by Landlord’s particular recycling contractors). To the
extent Tenant fails to comply with any of Landlord’s recycling programs
contemplated by the foregoing, Tenant shall be required to pay any contamination
charges related to such non-compliance.

[signatures follow on next page]

 

-58-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the date and year first above written.

 

“LANDLORD”: AP3-SD1 CAMPUS POINT LLC, a Delaware limited liability company By:  

/s/ W. Neil Fox, III

Name:  

W. Neil Fox, III

Its:  

Chief Executive Officer

“TENANT”: HERON THERAPEUTICS, INC., a Delaware corporation By:  

/s/ Barry D. Quart

Name:  

Barry D. Quart

Its:  

Chief Executive Officer

By:  

 

Name:  

 

Its:  

 

 

-59-



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF PREMISES

 

LOGO [g256947g67h01.jpg]

 

EXHIBIT A

-1-



--------------------------------------------------------------------------------

EXHIBIT A-1

OUTLINE OF THE PROJECT

 

LOGO [g256947stp162new.jpg]

 

 

EXHIBIT A-1

-1-



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

This Work Letter shall set forth the terms and conditions relating to the
construction of the improvements in the Premises. This Work Letter is
essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises. All references in this Work Letter to
Articles or Sections of “this Lease” shall mean the relevant portion of
Articles 1 through 29 of the Lease to which this Work Letter is attached as
Exhibit B and of which this Work Letter forms a part, and all references in this
Work Letter to Sections of “this Work Letter” shall mean the relevant portion of
Sections 1 through 6 of this Work Letter.

SECTION 1

INTENTIONALLY OMITTED

SECTION 2

TENANT IMPROVEMENTS

2.1 Tenant Improvement Allowance. Tenant shall be entitled to receive from
Landlord a one-time tenant improvement allowance (the “Tenant Improvement
Allowance”) in the amount of up to, but not exceeding Eight Hundred Forty-Eight
Thousand Two Hundred Fifty Dollars ($848,250.00) (i.e., Thirty ($30.00) per
rentable square foot of the Premises based on 28,275 rentable square feet in the
Premises), to help pay for the costs of the design, permitting and construction
of Tenant’s improvements which are permanently affixed to the Premises
(collectively, the “Tenant Improvements”); provided, however, that Landlord
shall have no obligation to disburse all or any portion of the Tenant
Improvement Allowance to Tenant unless Tenant makes a request for disbursement
pursuant to the terms and conditions of Section 2.2 below prior to that date
which is six (6) months after the Lease Commencement Date. Notwithstanding
anything above to the contrary, in the event there exists an Over-Allowance
Amount (as defined in Section 4.3.1 below), Tenant shall have the option,
exercisable upon written notice to Landlord prior to the date Tenant is
obligated to pay such Over-Allowance Amount, to receive a one-time additional
improvement allowance (the “Additional Allowance”) in the amount not to exceed
Fifteen Dollars ($15.00) per rentable square foot of the Premises, (i.e., up to
Four Hundred Twenty-Four Thousand One Hundred Twenty-Five Dollars ($424,125.00)
based on 28,275 rentable square feet in the Premises). In the event Tenant
exercises such option and as consideration for Landlord providing such
Additional Allowance to Tenant, the Base Rent payable by Tenant throughout an
eighty-four (84) month period commencing on the Lease Commencement Date
(“Amortization Period”) shall be increased by an amount sufficient to fully
amortize such Additional Allowance throughout said eighty-four (84) month period
based upon equal monthly payments of principal and interest, with interest
imputed on the outstanding principal balance at the rate of eight percent (8%)
per annum (the “Amortization Rent”). In the event the Lease shall terminate for
any reason, including, without limitation, as a result of a default by Tenant
under the terms of the Lease or this Work Letter, Tenant acknowledges and agrees
that the unamortized balance of the Additional Allowance which has not been paid
by Tenant to Landlord as of the termination date pursuant to the foregoing
provisions of this Section 3, shall become immediately due and payable as unpaid
rent which has been earned as of such termination date. In addition, in no event
shall the Amortization Rent be abated for any reason whatsoever. The Tenant
Improvement Allowance and the Additional Allowance may collectively be referred
to herein as the “Allowances.” In no event shall Landlord be obligated to make
disbursements pursuant to this Work Letter in a total amount which exceeds the
Tenant Improvement Allowance. Tenant shall not be entitled to receive any cash
payment or credit against Rent or otherwise for any portion of the Tenant
Improvement Allowance which is not used to pay for the Tenant Improvement
Allowance Items (as defined below).

2.2 Disbursement of the Tenant Improvement Allowance. Except as otherwise set
forth in this Work Letter, the Tenant Improvement Allowance shall be disbursed
by Landlord (each of which disbursement shall be made pursuant to Landlord’s
standard disbursement process), only for the following items and costs
(collectively, the “Tenant Improvement Allowance Items”):

 

EXHIBIT B

-1-



--------------------------------------------------------------------------------

2.2.1 Payment of (i) the fees of the Architect and the Engineers (as such terms
are defined below), and (ii) the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord’s consultants in connection with
the preparation and review of the Construction Drawings (as defined below);

2.2.2 The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.3 The cost of construction of the Tenant Improvements, including, without
limitation, contractors’ fees and general conditions, testing and inspection
costs, costs of utilities, trash removal, parking and hoists, and the costs of
after-hours freight elevator usage;

2.2.4 The cost of any changes in the Base, Shell and Core when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;

2.2.5 The cost of any changes to the Construction Drawings or Tenant
Improvements required by Code or any other applicable laws;

2.2.6 Sales and use taxes and Title 24 fees;

2.2.7 The Landlord Supervision Fee (as defined below);

2.2.8 The cost of any of Tenant’s Tenant Improvement project management fees,
not to exceed two percent (2%) of the Allowances;

2.2.9 The cost of Tenant’s moving and relocation expenses, and the cost of
Tenant’s furniture, fixtures and security systems, audio/visual equipment,
cabling and signage, which costs pursuant to this Section 2.2.1.9 shall not
exceed an aggregate amount equal to $6.00 per rentable square foot of the
Premises, notwithstanding anything to the contrary contained in this Tenant Work
Letter; and

2.2.10 All other costs to be expended by Landlord in connection with the design
and construction of the Tenant Improvements.

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Landlord shall retain
McFarlane Architects as its architect/space planner (the “Architect”) to prepare
the “Construction Drawings,” as that term is defined in this
Section 3.1. Landlord shall retain Landlord’s engineering consultants (the
“Engineers”) to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, lifesafety, and
sprinkler work in the Premises. The plans and drawings to be prepared by
Architect and the Engineers hereunder shall be known collectively as the
“Construction Drawings.” Notwithstanding that any Construction Drawings are
reviewed by Landlord or prepared by its Architect, Engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s Architect, Engineers, and consultants, Landlord shall
have no liability whatsoever in connection therewith and shall not be
responsible for any omissions or errors contained in the Construction Drawings,
and Tenant’s waiver and indemnity set forth in Article 10 of the Lease shall
specifically apply to the Construction Drawings.

3.2 Preliminary Space Plan. Attached hereto as Schedule 1 is a preliminary space
plan (“Preliminary Space Plan”) which has been mutually approved by Landlord and
Tenant.

3.3 Final Working Drawings. Once the Preliminary Space Plan is finalized, the
same shall be referred to herein as the “Final Space Plan.” Based on the Final
Space Plan, Landlord shall cause the Architect and the Engineers to complete the
architectural and engineering drawings for the Premises, and cause the Architect
to compile a fully coordinated set of architectural, structural, mechanical,
electrical and plumbing working drawings in a form which is complete to allow
subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings”) and shall submit the same to Tenant
for Tenant’s

 

EXHIBIT B

-2-



--------------------------------------------------------------------------------

approval. The Final Working Drawings shall incorporate modifications to the
Final Space Plan as necessary to comply with the floor load and other structural
and system requirements of the Building. To the extent that the finishes and
specifications are not completely set forth in the Final Space Plan for any
portion of the Tenant Improvements depicted thereon, the actual specifications
and finish work shall be in accordance with the Specifications. Tenant shall
approve or reasonably disapprove the Final Working Drawings or any revisions
thereto within three (3) business days after Landlord delivers the Final Working
Drawings or any revisions thereto to Tenant; provided, however, that Tenant may
only disapprove the Final Working Drawings to the extent the same are not
(subject to changes reasonably required by Landlord) in substantial conformance
with the Final Space Plan (“Working Drawing Design Problem”). Tenant’s failure
to reasonably disapprove the Final Working Drawings or any revisions thereto by
written notice to Landlord (which notice shall specify in detail the reasonable
reasons for Tenant’s disapproval pertaining to any Working Drawing Design
Problem) within said three (3) business day period shall be deemed to constitute
Tenant’s approval of the Final Working Drawings or such revisions.

3.4 Approved Working Drawings. The Final Working Drawings shall be approved or
deemed approved by Tenant (the “Approved Working Drawings”) prior to the
commencement of the construction of the Tenant Improvements. Landlord shall
cause the Architect to submit the Approved Working Drawing to the applicable
local governmental agency for all applicable building permits necessary to allow
the Contractor (as defined below), to commence and fully complete the
construction of the Tenant Improvements (the “Permits”). No changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord, provided that Landlord may
withhold its consent, in its sole discretion, to any change in the Approved
Working Drawings, if such change would directly or indirectly delay the
Substantial Completion of the Premises.

3.5 Time Deadlines. Tenant shall use its best efforts to cooperate with
Architect, the Engineers, and Landlord to complete all phases of the
Construction Drawings and the permitting process and to receive the Permits, and
with the Contractor, for approval of the Cost Proposal (as defined below) as
soon as possible after the execution of the Lease and, in this regard, to the
extent Landlord considers such meeting(s) to be reasonably necessary, Tenant
shall meet with Landlord on a weekly basis to discuss Tenant’s progress in
connection with the same.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1 Contractor. A contractor, under the supervision of and selected by Landlord,
shall construct the Tenant Improvements (the “Contractor).”

4.2 Cost Proposal. After the Approved Working Drawings are signed by Landlord
and Tenant, Landlord shall provide Tenant with a cost proposal in accordance
with the Approved Working Drawings, which cost proposal shall include, as nearly
as possible, the cost of all Tenant Improvement Allowance Items to be incurred
by Tenant in connection with the construction of the Tenant Improvements (the
“Cost Proposal”). Tenant shall approve and deliver the Cost Proposal to Landlord
within five (5) business days after Tenant’s receipt thereof. The date by which
Tenant must approve and deliver the Cost Proposal shall be known hereafter as
the “Cost Proposal Delivery Date.”

4.3 Construction of Tenant Improvements by Landlord’s Contractor under the
Supervision of Landlord.

4.3.1 Over-Allowance Amount. On the Cost Proposal Delivery Date, Tenant shall
deliver to Landlord cash in an amount (the “Over-Allowance Amount”) equal to the
difference between (i) the amount of the Cost Proposal and (ii) the amount of
the Allowances (less any portion thereof already disbursed by Landlord, or in
the process of being disbursed by Landlord, on or before the Cost Proposal
Delivery Date). The Over-Allowance Amount shall be disbursed by Landlord prior
to the disbursement of any then remaining portion of the Allowances, and such
disbursement shall be pursuant to the same procedure as the Allowances. If,
after the Cost Proposal Date, any revisions, changes, or substitutions shall be
made to the Construction Drawings or the Tenant Improvements, any additional
costs which arise in connection with such revisions, changes or substitutions
shall be added to the Cost Proposal and

 

EXHIBIT B

-3-



--------------------------------------------------------------------------------

shall be paid by Tenant to Landlord within five (5) business days after
Landlord’s request therefor to the extent such additional costs increase any
existing Over-Allowance Amount or result in an Over-Allowance Amount. Following
completion of the Tenant Improvements, Landlord shall deliver to Tenant a final
cost statement which shall indicate the final costs of the Tenant Improvement
Allowance Items, and if such cost statement indicates that Tenant has underpaid
or overpaid the Over-Allowance Amount, then within ten (10) business days after
Tenant’s receipt of such statement, Tenant shall deliver to Landlord the amount
of such underpayment or Landlord shall return to Tenant the amount of such
overpayment, as the case may be.

4.3.2 Landlord Supervision. After Landlord selects the Contractor, Landlord
shall independently retain the Contractor to construct the Tenant Improvements
in accordance with the Approved Working Drawings and Landlord shall supervise
the construction by the Contractor, and Tenant shall pay a construction
supervision and management fee (the “Landlord Supervision Fee”) to Landlord in
an amount equal to the product of (i) three percent (3%) and (ii) an amount
equal to the Allowances plus the Over-Allowance Amount (as such Over-Allowance
Amount may increase pursuant to the terms of this Work Letter).

4.3.3 Contractor’s Warranties and Guarantees. Landlord hereby assigns to Tenant
all warranties and guarantees by Contractor relating to the Tenant Improvements,
which assignment shall be on a non-exclusive basis such that the warranties and
guarantees may be enforced by Landlord and/or Tenant, and Tenant hereby waives
all claims against Landlord relating to, or arising out of the construction of,
the Tenant Improvements.

SECTION 5

SUBSTANTIAL COMPLETION;

LEASE COMMENCEMENT DATE

5.1 Substantial Completion. For purposes of the Lease, including for purposes of
determining the Lease Commencement Date (as set forth in Section 3.2 of the
Summary), the Premises shall be “Ready for Occupancy” upon Substantial
Completion of the Premises. For purposes of this Lease, “Substantial Completion”
of the Premises shall mean (a) the completion of construction of the Tenant
Improvements in the Premises pursuant to the Approved Working Drawings, with the
exception of any punchlist items and any tenant fixtures, work-stations,
built-in furniture, or equipment to be installed by Tenant or under the
supervision of Contractor, and (b) Tenant shall have the legal right to occupy
the Premises, pursuant to a temporary or permanent certificate of occupancy, or
the legal equivalent thereof.

5.2 Tenant Delays. If there shall be a delay or there are delays in the
Substantial Completion of the Premises (as a direct, indirect, partial, or total
result of any of the following (collectively, “Tenant Delays”):

5.2.1 Tenant’s failure to timely approve any matter requiring Tenant’s approval,
including a Partial Cost Proposal or the Cost Proposal and/or Tenant’s failure
to timely perform any other obligation or act required of Tenant hereunder;

5.2.2 a breach by Tenant of the terms of this Work Letter or the Lease;

5.2.3 Tenant’s request for changes in the Construction Drawings;

5.2.4 Tenant’s requirement for materials, components, finishes or improvements
which are not available in a reasonable time (based upon the anticipated date of
the Lease Commencement Date) or which are different from, or not included in,
the Specifications;

5.2.5 changes to the Base, Shell and Core required by the Approved Working
Drawings;

5.2.6 any changes in the Construction Drawings and/or the Tenant Improvements
required by applicable laws if such changes are directly attributable to
Tenant’s use of the Premises or Tenant’s specialized tenant improvement(s) (as
determined by Landlord); or

5.2.7 any other acts or omissions of Tenant, or its agents, or employees;

 

EXHIBIT B

-4-



--------------------------------------------------------------------------------

then, notwithstanding anything to the contrary set forth in the Lease and
regardless of the actual date of the Substantial Completion of the Premises, the
Lease Commencement Date (as set forth in Section 3.2 of the Summary) shall be
deemed to be the date the Lease Commencement Date would have occurred if no
Tenant Delay or Delays, as set forth above, had occurred.

SECTION 6

MISCELLANEOUS

6.1 Tenant’s Entry Into the Premises Prior to Substantial Completion. Subject to
the terms hereof and provided that Tenant and its agents do not interfere with,
or delay, Contractor’s work in the Project, the Building and the Premises, at
Landlord’s reasonable discretion, Contractor shall allow Tenant access to the
Premises prior to the Substantial Completion of the Premises for the purpose of
Tenant installing equipment and/or fixtures (including Tenant’s data and
telephone equipment) in the Premises. Prior to Tenant’s entry into the Premises
as permitted by the terms of this Section 6.1, Tenant shall submit a schedule to
Landlord and Contractor, for their approval, which schedule shall detail the
timing and purpose of Tenant’s entry. In connection with any such entry, Tenant
acknowledges and agrees that Tenant’s employees, agents, contractors,
consultants, workmen, mechanics, suppliers and invitees shall fully cooperate,
work in harmony and not, in any manner, interfere with Landlord or Landlord’s
Contractor, agents or representatives in performing work in the Project, the
Building and the Premises, or interfere with the general operation of the
Building and/or the Project. If at any time any such person representing Tenant
shall not be cooperative or shall otherwise cause or threaten to cause any such
disharmony or interference, including, without limitation, labor disharmony, and
Tenant fails to immediately institute and maintain corrective actions as
directed by Landlord, then Landlord may revoke Tenant’s entry rights upon
twenty-four (24) hours’ prior written notice to Tenant. Tenant acknowledges and
agrees that any such entry into and occupancy of the Premises or any portion
thereof by Tenant or any person or entity working for or on behalf of Tenant
shall be deemed to be subject to all of the terms, covenants, conditions and
provisions of the Lease, excluding only the covenant to pay Rent (until the
occurrence of the Lease Commencement Date). Such requirements shall include,
without limitation, that Tenant and any other parties allowed access to the
Premises shall provide Landlord with evidence of insurance as required by
Landlord. Tenant further acknowledges and agrees that Landlord shall not be
liable for any injury, loss or damage which may occur to any of Tenant’s work
made in or about the Premises in connection with such entry or to any property
placed therein prior to the Lease Commencement Date, the same being at Tenant’s
sole risk and liability. Tenant shall be liable to Landlord for any damage to
any portion of the Premises, including the Tenant Improvement work, caused by
Tenant or any of Tenant’s employees, agents, contractors, consultants, workmen,
mechanics, suppliers and invitees. If the performance of Tenant’s work in
connection with such entry causes extra costs to be incurred by Landlord or
requires the use of any Building services, Tenant shall promptly reimburse
Landlord for such extra costs and/or shall pay Landlord for such Building
services at Landlord’s standard rates then in effect. In addition, Tenant shall
hold Landlord harmless from and indemnify, protect and defend Landlord against
any loss or damage to the Building or Premises and against injury to any persons
caused by Tenant’s actions pursuant to this Section 6.1.

6.2 Tenant’s Representative. Tenant has designated David Szekeres as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Work Letter.

6.3 Landlord’s Representative. Landlord has designated BJ Van Aken as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Work Letter.

6.4 Time of the Essence in This Work Letter. Unless otherwise indicated, all
references herein to a “number of days” shall mean and refer to calendar days.
In all instances where Tenant is required to approve or deliver an item, if no
written notice of approval is given or the item is not delivered within the
stated time period, at Landlord’s sole option, at the end of said period the
item shall automatically be deemed approved or delivered by Tenant and the next
succeeding time period shall commence.

 

EXHIBIT B

-5-



--------------------------------------------------------------------------------

6.5 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter, if any Economic Default or Material
Non-Economic Default by Tenant under the Lease or this Work Letter occurs prior
to the Substantial Completion of the Improvements, then (i) in addition to all
other rights and remedies granted to Landlord pursuant to the Lease, Landlord
shall have the right to cause the cessation of construction of the Improvements
(in which case, Tenant shall be responsible for any delay in the Substantial
Completion of the Improvements and any costs occasioned thereby), and (ii) all
other obligations of Landlord under the terms of the Lease and this Work Letter
shall be forgiven until such time as such Economic Default or Material
Non-Economic Default is cured pursuant to the terms of this Lease.

6.6 Electronic Approvals. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter, Landlord and Tenant may transmit or
otherwise deliver any of the approvals required under this Work Letter via
electronic mail to the other party’s representative identified in Sections 6.2
or 6.3 of this Work Letter, as applicable, or by any of the other means
identified in Section 29.18 of the Lease. Except for the immediately preceding
sentence, all notices to be given pursuant to this Work Letter (including,
without limitation, Section 6.5 above) shall be governed by and given in
accordance with the provisions of Section 29.18 of this Lease.

6.7 Early Access. Landlord shall endeavor to provide Tenant access to the
Premises thirty (30) days prior to the Lease Commencement Date for the
installation of cabling, security systems, furniture, fixtures and equipment,
provided such early access does not delay construction of the Tenant
Improvements. Tenant shall not be able to conduct business during the early
access period. Tenant shall be responsible for all operating expense and utility
costs during the early access period.

 

EXHIBIT B

-6-



--------------------------------------------------------------------------------

SCHEDULE 1

PRELIMINARY SPACE PLAN

 

LOGO [g256947stp169new.jpg]

 

SCHEDULE 1

-1-



--------------------------------------------------------------------------------

SCHEDULE 2

DEVELOPMENT SCHEDULE

 

LOGO [g256947stp170.jpg]

 

SCHEDULE 2

-1-



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF LEASE TERM DATES

 

To:  

 

 

 

 

 

 

 

 

  Re: Lease dated             , 20     between                     , a
                     (“Landlord”), and                     , a
                     (“Tenant”) concerning the office building located at
                    ,                     , California.

Gentlemen:

In accordance with the Lease (the “Lease”), we wish to advise you and/or confirm
as follows:

 

  1. The Lease Term shall commence on or has commenced on                     
for a term of                      ending on                     .

 

  2. Rent commenced to accrue on                     , in the amount of
                    .

 

  3. If the Lease Commencement Date is other than the first day of the month,
the first billing will contain a pro rata adjustment. Each billing thereafter,
with the exception of the final billing, shall be for the full amount of the
monthly installment as provided for in the Lease.

 

  4. Your rent checks should be made payable to                      at
                    .

 

  5. The exact number of rentable/usable square feet within the Premises is
                     square feet.

 

  6. Tenant’s Share as adjusted based upon the exact number of usable square
feet within the Premises is                     %.

 

“Landlord”:

 

  ,

a  

 

By:  

 

Name:    

 

Its:    

 

 

Agreed to and Accepted   as of             , 20    .   “Tenant”:  

 

 

a  

 

 

By:  

 

Name:    

 

Its:    

 

 

EXHIBIT C

-1-



--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations. In the event of any conflict between the Rules and Regulations and
the other provisions of this Lease, the latter shall control.

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed by Landlord. Tenant shall bear the cost of any lock changes or
repairs required by Tenant. Two (2) keys will be furnished by Landlord for the
Premises, and any additional keys required by Tenant must be obtained from
Landlord at a reasonable cost to be established by Landlord. Upon the
termination of this Lease, Tenant shall restore to Landlord all keys of stores,
offices, and toilet rooms, either furnished to, or otherwise procured by, Tenant
and in the event of the loss of keys so furnished, Tenant shall pay to Landlord
the cost of replacing same or of changing the lock or locks opened by such lost
key if Landlord shall deem it necessary to make such changes.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

3. Tenant, its employees and agents must be sure that any doors to the Premises
are securely closed and locked when leaving if it is after the normal hours of
business for the Project. Landlord and its agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Project of any person. In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Project
during the continuance thereof by any means it deems appropriate for the safety
and protection of life and property.

4. Landlord shall have the right to reasonably prescribe the weight, size and
position of all safes and other heavy property brought into the Building. Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the
weight. Landlord will not be responsible for loss of or damage to any such safe
or property in any case. Subject to the provisions of Section 10.1 of this
Lease, any damage to any part of the Premises, its contents, occupants or
visitors by moving or maintaining any such safe or other property shall be the
sole responsibility and expense of Tenant.

5. The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

6. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises without the prior
written consent of Landlord and/or except as permitted under this Lease. Tenant
shall not disturb, solicit, peddle, or canvass any occupant of the Project and
shall cooperate with Landlord and its agents of Landlord to prevent same.

7. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.

8. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord.

9. Tenant shall not without the prior written consent of Landlord use any method
of heating or air conditioning other than that supplied by Landlord or permitted
under the Lease.

10. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a

 

EXHIBIT D

-1-



--------------------------------------------------------------------------------

manner offensive or objectionable to Landlord or other occupants of the Project
by reason of noise, odors, or vibrations, or interfere with other tenants or
those having business therein, whether by the use of any musical instrument,
radio, phonograph, or in any other way. Tenant shall not throw anything out of
doors, windows or skylights or down passageways.

11. Tenant shall not bring into or keep within the Project or the Premises any
firearms, animals (except service animals, as defined under the Americans with
Disabilities Act, and accompanying guidelines), birds, aquariums, except in
areas designated by Landlord.

12. No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and visitors, provided that such use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.

13. Tenant shall not occupy or permit any portion of the Premises to be occupied
as an office for a messenger-type operation or dispatch office, public
stenographer or typist, or for the manufacture or sale of liquor, or tobacco in
any form, or as a medical office (except in connection with the Permitted Use),
or as a barber or manicure shop, or as an employment bureau without the express
prior written consent of Landlord. Tenant shall not engage or pay any employees
on the Premises except those actually working for such tenant on the Premises
nor advertise for laborers giving an address at the Premises.

14. Landlord reserves the right to exclude or expel from the Project any person
who, in the commercially reasonable judgment of Landlord, is intoxicated or
under the influence of liquor or drugs, or who shall in any manner do any act in
violation of any of these Rules and Regulations.

15. Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises. Furthermore, in no event shall Tenant,
its employees or agents smoke tobacco products within the Building or within
seventy-five feet (75’) of any entrance into the Building or into any other
Project building.

16. Tenant shall use commercially reasonable efforts not to waste electricity,
water or HVAC and agrees to cooperate fully with Landlord to ensure the most
effective operation of the Building’s HVAC system. Tenant shall participate in
recycling programs undertaken by Landlord.

17. Tenant shall store all its trash and garbage within the interior of the
Premises or in exterior areas designated by Landlord for such purposes. No
material shall be placed in the trash boxes or receptacles if such material is
of such nature that it may not be disposed of in the ordinary and customary
manner of removing and disposing of trash and garbage in the San Diego,
California without violation of any law or ordinance governing such
disposal. All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate. If the Premises is or becomes infested with vermin as a result
of the use or any misuse or neglect of the Premises by Tenant, its agents,
servants, employees, contractors, visitors or licensees, Tenant shall forthwith,
at Tenant’s expense, cause the Premises to be exterminated from time to time to
the satisfaction of Landlord and shall employ such licensed exterminators as
shall be approved in writing in advance by Landlord.

18. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

19. No awnings or other projection shall be attached to the outside walls of the
Premises without the prior written consent of Landlord (except as permitted
under the Lease), and no curtains, blinds, shades or screens that will be
visible from the exterior of the Premises shall be attached to or hung in, or
used in connection with, any outside facing window or door of the Premises other
than Landlord standard drapes. All electrical ceiling fixtures hung in spaces
along the exterior perimeter of the Premises must be fluorescent and/or of a
quality, type, design

 

EXHIBIT D

-2-



--------------------------------------------------------------------------------

and a warm white bulb color approved in advance in writing by Landlord. Neither
the interior nor exterior of any windows shall be coated or otherwise sun
screened without the prior written consent of Landlord. Tenant shall be
responsible for any damage to the window film on the exterior windows of the
Premises and shall promptly repair any such damage at Tenant’s sole cost and
expense. Tenant shall keep its exterior window coverings closed during any
period of the day when the sun is shining directly on the exterior windows of
the Premises. Tenant shall abide by Landlord’s regulations concerning the
opening and closing of exterior window coverings which are attached to the
exterior windows of the Premises, if any, which have a view of any Common Areas.

20. Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

21. Tenant must comply with applicable “NO-SMOKING” ordinances and all related,
similar or successor ordinances, rules, regulations or codes. If Tenant is
required under the ordinance to adopt a written smoking policy, a copy of said
policy shall be on file in the office of the Project. In addition, no smoking of
any substance shall be permitted within the Project except in specifically
designated outdoor areas. Within such designated outdoor areas, all remnants of
consumed cigarettes and related paraphernalia shall be deposited in ash trays
and/or waste receptacles provided by Landlord. No cigarettes shall be
extinguished and/or left on the ground or any other surface of the Project.
Cigarettes shall be extinguished only in ashtrays provided by Landlord.
Furthermore, in no event shall Tenant, its employees or agents smoke tobacco
products or other substances within any interior areas of the Project or within
seventy-five feet (75’) of any entrance into the Premises or into any other
Project building.

22. Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises or the
Project. Tenant hereby assumes all responsibility for the protection of Tenant
and its agents, employees, contractors, invitees and guests, and the property
thereof, from acts of third parties, including keeping doors locked and other
means of entry to the Premises closed, whether or not Landlord, at its option,
elects to provide security protection for the Project or any portion thereof.
Tenant further assumes the risk that any safety and security devices, services
and programs which Landlord elects, in its sole discretion, to provide may not
be effective, or may malfunction or be circumvented by an unauthorized third
party, and Tenant shall, in addition to its other insurance obligations under
this Lease, obtain its own insurance coverage to the extent Tenant desires
protection against losses related to such occurrences. Tenant shall cooperate in
any reasonable safety or security program developed by Landlord or required by
law.

23. All office equipment of any electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise and annoyance to the Common Areas of the Project.

24. Tenant shall not use in any space or in the public halls of the Common
Areas, any hand trucks except those equipped with rubber tires and rubber side
guards.

25. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.

26. No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.

27. Tenant shall install and maintain, at Tenant’s sole cost and expense, an
adequate, visibly marked and properly operational fire extinguisher next to any
duplicating or photocopying machines or similar heat producing equipment, which
may or may not contain combustible material, in the Premises.

Landlord reserves the right at any time to reasonably change or rescind any one
or more of these Rules and Regulations, or to make such other and further
reasonable Rules and Regulations as in Landlord’s judgment may from time to time
be reasonably necessary for the management, safety, care and cleanliness of the
Premises, the Common Areas and the Project, and for the preservation of good
order therein, as well as for the convenience of other occupants and tenants
therein. Landlord shall not discriminate against Tenant in the modification or
enforcement of the Rules and Regulations. Landlord shall use commercially
reasonable efforts

 

EXHIBIT D

-3-



--------------------------------------------------------------------------------

to promptly notify Tenant of such change or rescission or addition following
Landlord’s decision in connection therewith and Tenant shall not be obligated to
adhere to nor comply with any such change and/or rescission unless and until
Tenant is informed of same by Landlord in writing. In no event shall Tenant be
bound to any such change, rescission and/or addition to the Rules and
Regulations to the extent the same causes a Tenant Adverse Impact. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Landlord shall use commercially reasonable efforts
(but not including the institution of legal proceedings) to cause such other
persons and tenants of the Project to comply with such Rules and Regulations, to
the extent such non-compliance materially and adversely interferes with Tenant’s
access to the Premises or Tenant’s use of the Premises for the Permitted
Use. Tenant shall be deemed to have read these Rules and Regulations and to have
agreed to abide by them.

 

EXHIBIT D

-4-



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF TENANT’S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Lease (the “Lease”) made and
entered into as of             , 20     by and between                      as
Landlord, and the undersigned as Tenant, for Premises comprising the office
building located at                     ,                     , California
                    , certifies as follows:

1. Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2. The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on                     , and the Lease Term expires on
                    , and the undersigned has no option to terminate or cancel
the Lease or to purchase all or any part of the Premises and/or the Project,
except                                         .

3. Base Rent became payable on                     .

4. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

5. Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

6. Tenant shall not modify the documents contained in Exhibit A without the
prior written consent of Landlord’s mortgagee.

7. All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
                    . The current monthly installment of Base Rent is $        .

8. All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder. In addition, the undersigned has not delivered any notice to
Landlord regarding a default by Landlord thereunder.

9. No Rent has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.

10. As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned’s knowledge, claims or any basis for a claim, that the undersigned
has against Landlord.

11. If Tenant is a corporation or partnership, then each individual executing
this Estoppel Certificate on behalf of Tenant hereby represents and warrants
that Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

12. There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

13. Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.

14. To the undersigned’s knowledge, all tenant improvement work to be performed
by Landlord under the Lease has been completed in accordance with the Lease and
has been accepted by the undersigned and all reimbursements and allowances due
to the undersigned under the Lease in connection with any tenant improvement
work have been paid in full.

 

EXHIBIT E

-1-



--------------------------------------------------------------------------------

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at              on the      day of         , 20    .

 

“Tenant”:  

 

  ,

a  

 

 

By:  

 

  Name:  

 

  Its:  

 

  By:  

 

  Name:    

 

  Its:    

 

 

 

EXHIBIT E

-2-



--------------------------------------------------------------------------------

EXHIBIT F

MARKET RENT DETERMINATION FACTORS

When determining Market Rent, the following rules and instructions shall be
followed.

1. RELEVANT FACTORS. The “Comparable Transactions” shall be the “Net Equivalent
Lease Rates” per rentable square foot, at which tenants, are, pursuant to
transactions consummated within sixteen (16) months prior to the commencement of
the Option Term, leasing non-sublease, non-encumbered space comparable in
location and quality to the Premises containing a square footage comparable to
that of the Premises for a term of five (5) years, in an arm’s-length
transaction, which comparable space is located in “Comparable Buildings.” The
terms of the Comparable Transactions shall be calculated as a “Net Equivalent
Lease Rate” pursuant to the terms of this Exhibit F, and shall take into
consideration only the following terms and concessions: (i) the rental rate and
escalations for the Comparable Transactions; (ii) the amount of parking rent per
parking permit paid in the Comparable Transactions, if any; (iii) operating
expense and tax protection granted in such Comparable Transactions such as a
base year or expense stop (although for each such Comparable Transaction the
base rent shall be adjusted to a triple net base rent using reasonable estimates
of operating expenses and taxes as determined by Landlord for each such
Comparable Transaction); (iv) rental abatement concessions, if any, being
granted such tenants in connection with such comparable space; (v) any “Renewal
Allowance,” as defined herein below (or the equivalent thereof in the event
Tenant elects not to accept a Renewal Allowance), to be provided to Tenant in
connection with the Option Term as compared to the improvements or allowances
provided or to be provided in the Comparable Transactions, taking into account
the contributory value of the existing improvements in the Premises, such value
to be based upon the age, design, quality of finishes, and layout of the
existing improvements; and (vi) all other monetary concessions, if any, being
granted such tenants in connection with such Comparable
Transactions. Notwithstanding any contrary provision hereof, in determining the
Market Rent, no consideration shall be given to any period of rental abatement,
if any, granted to tenants in Comparable Transactions in connection with the
design, permitting and construction of improvements, or any commission paid or
not paid in connection with such Comparable Transaction. The Market Rent shall
include adjustment of the stated size of the Premises based upon the standards
of measurement utilized in the Comparable Transactions; provided, however, the
size of the Premises shall, notwithstanding the foregoing, be at least equal to
the greater of: (A) the rentable square footage thereof as set forth in this
Lease; and (B) the rentable square footage of the Premises determined pursuant
to the standards of space measurement used in the Comparable Transactions.

2. TENANT SECURITY. The Market Rent shall additionally include a determination
as to whether, and if so to what extent, Tenant must provide Landlord with
financial security, such as an enhanced security deposit, a letter of credit or
guaranty, for Tenant’s Rent obligations during the Option Term. Such
determination shall be made by reviewing the extent of financial security then
generally being imposed in Comparable Transactions from tenants of comparable
financial condition and credit history to the then existing financial condition
and credit history of Tenant (with appropriate adjustments to account for
differences in the then-existing financial condition of Tenant and such other
tenants, and giving reasonable consideration to Tenant’s prior performance
history during the Lease Term).

3. RENEWAL IMPROVEMENT ALLOWANCE. Notwithstanding anything to the contrary set
forth in this Exhibit F, once the Market Rent for the Option Term is determined
as a Net Equivalent Lease Rate, if, in connection with such determination, it is
deemed that Tenant is entitled to an improvement or comparable allowance for the
improvement of the Premises, (the total dollar value of such allowance shall be
referred to herein as the “Renewal Allowance”), then Landlord shall pay the
Renewal Allowance to Tenant pursuant to a commercially reasonable disbursement
procedure determined by Landlord and the terms of Article 8 of this Lease, and,
as set forth in Section 5, below, of this Exhibit F, the rental rate component
of the Market Rent shall be increased by the “Renewal Allowance Increase” (as
that term is defined below). In the event Tenant exercises its right to use all
or any portion of the Renewal Allowance, such Renewal Allowance shall be
amortized into the Base Rent being paid by Tenant during the period commencing
on the expiration of any rent abatement period and ending on the last day of the
Option Term. The “Renewal Allowance Increase” shall be determined based on an
amortization schedule taking account of the following components: (i) a
“disbursement date” deemed to be the Option Term commencement date; (ii) a
commercially

 

EXHIBIT F

-1-



--------------------------------------------------------------------------------

reasonable amortization rate; and (iii) a “payback” period of the total number
of months contained in the period commencing on the first (1st) day of the
Option Term following the expiration of any rent abatement period and ending on
the last day of the Option Term. Notwithstanding any provision to the contrary
contained herein, in no event shall Tenant be obligated to accept a Renewal
Allowance once the Market Rent has been determined, and in the event Tenant
elects not to accept such a Renewal Allowance, the Market Rent shall be adjusted
accordingly to take account of such non-election.

4. COMPARABLE BUILDINGS. For purposes of this Lease, the term “Comparable
Buildings” shall mean first-class multi-tenant occupancy lab and office
buildings which are comparable to the Building in terms of age (based upon the
date of completion of construction or major renovation), quality of
construction, level of services and amenities (including, but not limited to,
the type (e.g., surface, covered, subterranean) and amount of parking), size and
appearance, and are located in the “Comparable Area,” which is the UTC area of
San Diego County.

5. METHODOLOGY FOR REVIEWING AND COMPARING THE COMPARABLE TRANSACTIONS. In order
to analyze the Comparable Transactions based on the factors to be considered in
calculating Market Rent, and given that the Comparable Transactions may vary in
terms of length of term, rental rate, concessions, etc., the following steps
shall be taken into consideration to “adjust” the objective data from each of
the Comparable Transactions. By taking this approach, a “Net Equivalent Lease
Rate” for each of the Comparable Transactions shall be determined using the
following steps to adjust the Comparable Transactions, which will allow for an
“apples to apples” comparison of the Comparable Transactions.

5.1. The contractual rent payments for each of the Comparable Transactions
should be arrayed monthly or annually over the lease term. All Comparable
Transactions should be adjusted to simulate a net rent structure, wherein the
tenant is responsible for the payment of all property operating expenses in a
manner consistent with this Lease. This results in the estimate of Net
Equivalent Rent received by each landlord for each Comparable Transaction being
expressed as a periodic net rent payment.

5.2 Any free rent or similar inducements received over time should be deducted
in the time period in which they occur, resulting in the net cash flow arrayed
over the lease term.

5.3 The resultant net cash flow from the lease should be then discounted (using
an 8% annual discount rate) to the lease commencement date, resulting in a net
present value estimate.

5.4 From the net present value, up front inducements (improvements allowances
and other concessions) and leasing commissions should be deducted. These items
should be deducted directly, on a “dollar for dollar” basis, without discounting
since they are typically incurred at lease commencement, while rent (which is
discounted) is a future receipt.

5.5 The net present value should then amortized back over the lease term as a
level monthly or annual net rent payment using the same annual discount rate of
8.0% used in the present value analysis. This calculation will result in a
hypothetical level or even payment over the option period, termed the “Net
Equivalent Lease Rate” (or constant equivalent in general financial terms).

6. USE OF NET EQUIVALENT LEASE RATES FOR COMPARABLE TRANSACTIONS. The Net
Equivalent Lease Rates for the Comparable Transactions shall then be used to
reconcile, in a manner usual and customary for a real estate appraisal process,
to a conclusion of Market Rent which shall be stated as a “NNN” lease rate
applicable to each year of the Option Term.

An example of the application of using the process set forth on this Exhibit F
to arrive at the Market Rent is attached hereto as Schedule 1.

 

EXHIBIT F

-2-



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT F

DETERMINATION OF MARKET RENT – EXAMPLE ONLY

As an example of the determination of the Market Rent, assume that there is a
10,000 rentable square foot Comparable Transaction with a five (5) year term,
annual Base Rent of $75.00 per rentable square foot with One Dollar ($1) annual
increases, an improvement allowance of $25.00 per rentable square foot, three
(3) months of free rent, and annual Operating Expenses and Tax Expenses of
$12.00 per rentable square foot. Based on the foregoing, the Net Equivalent
Lease Rate analysis would be as follows.

1. The contractual rent payments for each of the Comparable Transactions should
be arrayed monthly over the lease term. See Column 2 in the attached
spreadsheet.

2. From this figure, the initial lease year operating expenses (from gross
leases) should be deducted, leaving a net lease rate over the lease term. See
Column 3 in the attached spreadsheet.

3. This results in the net rent received by each landlord under the Comparable
Transactions being expressly as a monthly net rent payment. See Column 4 in the
attached spreadsheet.

4. Any free rent or similar inducements received over time should be deducted in
the time period in which they occur, resulting in the net cash flow arrayed over
the lease term. See the amounts set forth in months 1, 2 and 3 of Column 2 in
the attached spreadsheet.

5. The resultant net cash flow from the lease should be then discounted (using
an eight percent (8%) annual discount rate) to the lease commencement date,
resulting in a net present value estimate. The net present value of the amounts
set forth in Column 4 of the attached spreadsheet is $2,479,851.66.

6. From the net present value, up-front inducements (improvement allowances and
other concessions) should be deducted. These items should be deducted directly,
on a “dollar for dollar” basis, without discounting, since they are typically
incurred at lease commencement, while rent (which is discounted) is a future
receipt. The net present value amount set forth in number 5, above, less the
improvement allowance, is $2,229,851.66.

7. The net present value should then amortized back over the lease term as a
level monthly net rent payment using the same annual discount rate of eight
percent (8%) used in the present value analysis. This calculation will result in
a hypothetical level or even payment over the option period, termed the “Net
Equivalent Lease Rate” (or constant equivalent in general financial terms). The
net present value amount set forth in number 6, above, amortized back over the
term at eight percent (8%) results in a net monthly rent payment of $45,213.35.

8. The net monthly rent payment set forth in number 7 above must then be
converted to a rentable square foot number by dividing the amount by the
rentable square footage of the space (i.e., 10,000 rentable square feet). This
results in a net monthly rent payment per rentable square foot of $4.52.

9. The net monthly rent payment per rentable square foot must then be multiplied
by the rentable square footage of the Premises (for purposes of this example,
assume the rentable square footage of the Premises is 29,358 rentable square
feet), resulting in a net monthly rent payment for the Premises during the
applicable Term of One Hundred Thirty-Two Thousand Six Hundred Ninety-Eight and
16/100 Dollars ($132,698.16).

 

EXHIBIT F

-3-



--------------------------------------------------------------------------------

SCHEDULE 2 TO EXHIBIT F

DETERMINATION OF MARKET RENT – EXAMPLE

 

Premises (RSF)

     10,000   

Initial Annual Rental Rate per RSF

   $ 75.00   

Annual Escalation

   $ 12.00   

Abatement (months)

     3   

Improvement Allowance per rsf

   $ 25.00   

 

Period

   Monthly
Base Rent      Monthly
Operating Expenses      Monthly
Net Rent Payment   1    $ —         $ 10,000.00       $ (10,000.00 )  2    $ —  
      $ 10,000.00       $ (10,000.00 )  3    $ —         $ 10,000.00       $
(10,000.00 )  4    $ 62,500.00       $ 10,000.00       $ 52,500.00    5    $
62,500.00       $ 10,000.00       $ 52,500.00    6    $ 62,500.00       $
10,000.00       $ 52,500.00    7    $ 62,500.00       $ 10,000.00       $
52,500.00    8    $ 62,500.00       $ 10,000.00       $ 52,500.00    9    $
62,500.00       $ 10,000.00       $ 52,500.00    10    $ 62,500.00       $
10,000.00       $ 52,500.00    11    $ 62,500.00       $ 10,000.00       $
52,500.00    12    $ 62,500.00       $ 10,000.00       $ 52,500.00    13    $
63,333.33       $ 10,000.00       $ 53,333.33    14    $ 63,333.33       $
10,000.00       $ 53,333.33    15    $ 63,333.33       $ 10,000.00       $
53,333.33    16    $ 63,333.33       $ 10,000.00       $ 53,333.33    17    $
63,333.33       $ 10,000.00       $ 53,333.33    18    $ 63,333.33       $
10,000.00       $ 53,333.33    19    $ 63,333.33       $ 10,000.00       $
53,333.33    20    $ 63,333.33       $ 10,000.00       $ 53,333.33    21    $
63,333.33       $ 10,000.00       $ 53,333.33    22    $ 63,333.33       $
10,000.00       $ 53,333.33    23    $ 63,333.33       $ 10,000.00       $
53,333.33    24    $ 63,333.33       $ 10,000.00       $ 53,333.33    25    $
64,166.67       $ 10,000.00       $ 54,166.67    26    $ 64,166.67       $
10,000.00       $ 54,166.67    27    $ 64,166.67       $ 10,000.00       $
54,166.67    28    $ 64,166.67       $ 10,000.00       $ 54,166.67    29    $
64,166.67       $ 10,000.00       $ 54,166.67    30    $ 64,166.67       $
10,000.00       $ 54,166.67    31    $ 64,166.67       $ 10,000.00       $
54,166.67    32    $ 64,166.67       $ 10,000.00       $ 54,166.67    33    $
64,166.67       $ 10,000.00       $ 54,166.67    34    $ 64,166.67       $
10,000.00       $ 54,166.67    35    $ 64,166.67       $ 10,000.00       $
54,166.67    36    $ 64,166.67       $ 10,000.00       $ 54,166.67    37    $
65,000.00       $ 10,000.00       $ 55,000.00    38    $ 65,000.00       $
10,000.00       $ 55,000.00    39    $ 65,000.00       $ 10,000.00       $
55,000.00    40    $ 65,000.00       $ 10,000.00       $ 55,000.00    41    $
65,000.00       $ 10,000.00       $ 55,000.00    42    $ 65,000.00       $
10,000.00       $ 55,000.00    43    $ 65,000.00       $ 10,000.00       $
55,000.00   

 

EXHIBIT F

-4-



--------------------------------------------------------------------------------

Period

   Monthly
Base Rent      Monthly
Operating Expenses      Monthly
Net Rent Payment   44    $ 65,000.00       $ 10,000.00       $ 55,000.00    45
   $ 65,000.00       $ 10,000.00       $ 55,000.00    46    $ 65,000.00       $
10,000.00       $ 55,000.00    47    $ 65,000.00       $ 10,000.00       $
55,000.00    48    $ 65,000.00       $ 10,000.00       $ 55,000.00    49    $
65,833.33       $ 10,000.00       $ 55,833.33    50    $ 65,833.33       $
10,000.00       $ 55,833.33    51    $ 65,833.33       $ 10,000.00       $
55,833.33    52    $ 65,833.33       $ 10,000.00       $ 55,833.33    53    $
65,833.33       $ 10,000.00       $ 55,833.33    54    $ 65,833.33       $
10,000.00       $ 55,833.33    55    $ 65,833.33       $ 10,000.00       $
55,833.33    56    $ 65,833.33       $ 10,000.00       $ 55,833.33    57    $
65,833.33       $ 10,000.00       $ 55,833.33    58    $ 65,833.33       $
10,000.00       $ 55,833.33    59    $ 65,833.33       $ 10,000.00       $
55,833.33    60    $ 65,833.33       $ 10,000.00       $ 55,833.33   

 

Net Present Value @ 8%

   $ 2,479,851.66   

Up-front inducements (Improvements & Other)

   $ 250,000.00   

Net Present Value net of inducements

   $ 2,229,851.66   

Monthly Amortization @ 8%

   $ 45,213.35   

Net Monthly Rent Payment pre rentable square foot

   $ 4.52   

Rentable Square Footage of Premises

     50,333   

Net Monthly Rent Payment for the Premises during the applicable Term

   $ 227,505.16   

 

EXHIBIT F

-5-



--------------------------------------------------------------------------------

EXHIBIT G

DESCRIPTION OF PHASE ONE AND PHASE TWO OF PREMISES

Phase One shall consist of the office portion of the Premises, and Phase Two
shall consist of the laboratory portion of the Premises. A diagram depicting the
division of the Premises between Phase One and Phase Two shall be attached
hereto.

 

LOGO [g256947stp183new.jpg]

 

EXHIBIT G

-1-